NEA Valuebuilder futuresm Nationwide Life Insurance Company Individual Modified Single Premium Deferred Variable Annuity Contracts Issued by Nationwide Life Insurance Company through its Nationwide Variable Account-9 The date of this prospectus is May 1, 2011. This prospectus contains basic information you should understand about the contracts before investing.Please read this prospectus carefully and keep it for future reference. Variable annuities are complex investment products with unique benefits and advantages that may be particularly useful in meeting long-term savings and retirement needs. There are costs and charges associated with these benefits and advantages - costs and charges that are different, or do not exist at all, within other investment products. With help from financial consultants and advisers, investors are encouraged to compare and contrast the costs and benefits of the variable annuity described in this prospectus against those of other investment products, especially other variable annuity and variable life insurance products offered by Nationwide and its affiliates. Nationwide offers a wide array of such products, many with different charges, benefit features and underlying investment options. This process of comparison and analysis should aid in determining whether the purchase of the contract described in this prospectus is consistent with your investment objectives, risk tolerance, investment time horizon, marital status, tax situation and other personal characteristics and needs. The Statement of Additional Information (dated May 1, 2011), which contains additional information about the contracts and the Variable Account, including the Condensed Financial Information for the various Variable Account charges applicable to the contracts, has been filed with the Securities and Exchange Commission ("SEC") and is incorporated herein by reference.(The Condensed Financial Information for the minimum and maximum Variable Account charges is available in Appendix B of this prospectus.)The table of contents for the Statement of Additional Information is on page 48.For general information or to obtain free copies of the Statement of Additional Information, call 1-800-848-6331 (TDD 1-800-238-3035) or write: Nationwide Life Insurance Company 5100 Rings Road, RR1-04-F4 Dublin, Ohio 43017-1522 Information about this and other Nationwide products can be found at: www.nationwide.com. Information about us and the product (including the Statement of Additional Information) may also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C., or may be obtained, upon payment of a duplicating fee, by writing the Public Reference Section of the SEC, treet NE, Washington, D.C. 20549-0102.Additional information on the operation of the Public Reference Room may be obtained by calling the SEC at (202) 551-8090.The SEC also maintains a web site (www.sec.gov) that contains the prospectus, the SAI, material incorporated by reference, and other information. These securities have not been approved or disapproved by the SEC, nor has the SEC passed upon the accuracy or adequacy of the prospectus.Any representation to the contrary is a criminal offense. This contract contains features that apply credits to the Contract Value.The benefit of the credits may be more than offset by the additional fees that the contract owner will pay in connection with the credits.A contract without credits may cost less.Additionally, with respect to the Extra Value Options, be aware that the cost of electing the option and the recapture of the credits (in the event of a surrender) could exceed any benefit of receiving the Extra Value Option credits. The Sub-Accounts available under this contract invest in the underlying mutual funds of the portfolio companies listed below. · American Century Variable Portfolios, Inc. · Credit Suisse Trust · Dreyfus · Dreyfus Variable Investment Fund · Federated Insurance Series · Fidelity Variable Insurance Products Fund · Franklin Templeton Variable Insurance Products Trust · Invesco · Janus Aspen Series · Nationwide Variable Insurance Trust · Oppenheimer Variable Account Funds · PIMCO Variable Insurance Trust · Royce Capital Fund · SBL Fund · The Universal Institutional Funds, Inc. · Van Eck VIP Trust For a complete list of the available Sub-Accounts, please refer to "Appendix A: Underlying Mutual Funds."For more information on the underlying mutual funds, please refer to the prospectus for the mutual fund. 1 Purchase payments not invested in the underlying mutual fund options of the Nationwide Variable Account-9 ("variable account") may be allocated to the Fixed Account or the Guaranteed Term Options (Guaranteed Term Options may not be available in every jurisdiction – refer to your contract for specific information). 2 Glossary of Special Terms Accumulation Unit- An accounting unit of measure used to calculate the Contract Value allocated to the Variable Account before the Annuitization Date. Annuitant- The person upon whose continuation of life benefit payments involving life contingencies depends. Annuitization Date- The date on which annuity payments begin. Annuity Commencement Date- The date on which annuity payments are scheduled to begin. This date may be changed by the contract owner with Nationwide’s consent. Annuity Unit- An accounting unit of measure used to calculate the variable annuity payments. Contract Owner-The person(s) who owns all rights under the contract.All references in this prospectus to "you" shall mean the Contract Owner. Contract Value- The total value of all Accumulation Units in a contract plus any amount held in the Fixed Account, any amount held under Guaranteed Term Options and any amounts transferred as a loan to the collateral Fixed Account. Contract Year- Each year the contract is in force beginning with the date the contract is issued. Daily Net Assets- A figure that is calculated at the end of each Valuation Date and represents the sum of all the contract owners’ interests in the variable Sub-Accounts after the deduction of contract and underlying mutual fund expenses. ERISA- The Employee Retirement Income Security Act of 1974, as amended. Fixed Account- An investment option that is funded by Nationwide’s General Account.Amounts allocated to the Fixed Account will receive periodic interest, subject to a guaranteed minimum crediting rate. General Account- All assets of Nationwide other than those of the Variable Account or in other separate accounts that have been or may be established by Nationwide. Guaranteed Term Option - Investment Options that are part of the Multiple Maturity Separate Account providing a guaranteed interest rate paid over certain period of time (or terms), if certain conditions are met.Guaranteed Term Option is referred to as Target Term Option in the state of Pennsylvania. Individual Retirement Account- An account that qualifies for favorable tax treatment under Section 408(a) of the Internal Revenue Code, but does not include Roth IRAs. Individual Retirement Annuity- An annuity contract that qualifies for favorable tax treatment under Section 408(b) of the Internal Revenue Code, but does not include Roth IRAs. Investment-Only Contract- A contract purchased by a Qualified Pension, Profit-Sharing or Stock Bonus Plan as defined by Section 401(a) of the Internal Revenue Code. Multiple Maturity Separate Account – A separate account of Nationwide funding the Guaranteed Term Options with terms of 3, 5, 7, or 10 years with a fixed rate of return (subject to a market value adjustment). Nationwide- Nationwide Life Insurance Company.All references in this prospectus to "we" or "us" shall mean Nationwide. Net Asset Value – The value of one share of an underlying mutual fund at the close of the New York Stock Exchange. Non-Qualified Contract- A contract which does not qualify for favorable tax treatment as a Qualified Plan, Individual Retirement Annuity, Roth IRA, SEP IRA, Simple IRA, or Tax Sheltered Annuity. Qualified Plans- Retirement plans that receive favorable tax treatment under Section 401 of the Internal Revenue Code, including Investment-only Contracts.In this prospectus, all provisions applicable to Qualified Plans also apply to Investment-only Contracts unless specifically stated otherwise. Roth IRA- An annuity contract which qualifies for favorable tax treatment under Section 408A of the Internal Revenue Code. SEC – Securities and Exchange Commission. SEP IRA- An annuity contract that qualifies for favorable tax treatment under Section 408(k) of the Internal Revenue Code. Simple IRA- An annuity contract that qualifies for favorable tax treatment under Section 408(p) of the Internal Revenue Code. Sub-Accounts- Divisions of the Variable Account, each of which invests in a single underlying mutual fund. Target Term Option – Investment options that are, in all material respects, the same as Guaranteed Term Options.All references in this prospectus to Guaranteed Term Options in connection with the Capital Preservation Plus Lifetime Income Option will also mean Target Term Options (in applicable jurisdictions). Tax Sheltered Annuity- An annuity that qualifies for favorable tax treatment under Section 403(b) of the Internal Revenue Code. Valuation Date - Each day the New York Stock Exchange is open for business, or any other day during which there is a sufficient degree of trading of underlying mutual fund shares such that the current Net Asset Value of Accumulation Units or Annuity Units might be materially affected.Values of the Variable Account are determined as of the close of the New York Stock Exchange which generally closes at 4:00 p.m. Eastern Time, but may close earlier on certain days and as conditions warrant. 3 Valuation Period- The period of time commencing at the close of a Valuation Date and ending at the close of the New York Stock Exchange for the next succeeding Valuation Date. Variable Account- Nationwide Variable Account-9, a separate account of Nationwide that contains Variable Account allocations.The Variable Account is divided into Sub-Accounts, each of which invests in shares of a separate underlying mutual fund. 4 Table of Contents Page Glossary of Special Terms 3 Contract Expenses 7 Underlying Mutual Fund Annual Expenses 9 Example 10 Synopsis of the Contracts 10 Minimum Initial and Subsequent Purchase Payments Dollar Limit Restrictions Purpose of the Contract Charges and Expenses Annuity Payments Taxation Right to Examine and Cancel Financial Statements 13 Condensed Financial Information 13 Nationwide Life Insurance Company 13 Security Distributors, Inc. 13 Investing in the Contract 14 The Variable Account and Underlying Mutual Funds Guaranteed Term Options The Fixed Account The Contract in General 16 Distribution, Promotional and Sales Expenses Underlying Mutual Fund Payments Profitability Contract Modification Standard Charges and Deductions 18 Mortality and Expense Risk Charge Contingent Deferred Sales Charge Premium Taxes Short-Term Trading Fees Optional Contract Benefits, Charges and Deductions 20 Reduced Purchase Payment Option CDSC Options and Charges Death Benefit Options Guaranteed Minimum Income Benefit Options Extra Value Option Beneficiary Protector Option Capital Preservation Plus Option Removal of Variable Account Charges 26 Contract Ownership 27 Joint Ownership Contingent Ownership Annuitant Beneficiary and Contingent Beneficiary Operation of the Contract 28 Minimum Initial and Subsequent Purchase Payments Pricing Allocation of Purchase Payments Determining the Contract Value Transfers Prior to Annuitization Transfers After Annuitization Transfer Requests Transfer Restrictions Right to Examine and Cancel 32 5 Table of Contents (continued) Page Surrender (Redemption) Prior to Annuitization 32 Partial Surrenders (Partial Redemptions) Full Surrenders (Full Redemptions) Surrenders Under a Tax Sheltered Annuity Surrenders Under a Texas Optional Retirement Program or a Louisiana Optional Retirement Plan Loan Privilege 34 Minimum and Maximum Loan Amounts Maximum Loan Processing Fee How Loan Requests are Processed Loan Interest Loan Repayment Distributions and Annuity Payments Transferring the Contract Grace Period and Loan Default Assignment 35 Contract Owner Services 35 Asset Rebalancing Dollar Cost Averaging Systematic Withdrawals Custom Portfolio Asset Rebalancing Service Annuity Commencement Date 38 Annuitizing the Contract 38 Annuitization Date Annuitization Fixed Payment Annuity Variable Payment Annuity Frequency and Amount of Annuity Payments Guaranteed Minimum Income Benefit Options Annuity Payment Options Death Benefits 41 Upon Death Death Benefit Payment Statements and Reports 44 Legal Proceedings 44 Table of Contents of Statement of Additional Information 48 Appendix A: Underlying Mutual Funds 49 Appendix B: Condensed Financial Information 56 Appendix C: Contract Types and Tax Information 82 Appendix D: State Variations 91 6 Contract Expenses The following tables describe the fees and expenses that a contract owner will pay when buying, owning, or surrendering the contract. The first table describes the fees and expenses a contract owner will pay at the time the contract is purchased, surrendered, or when cash value is transferred between investment options. Contract Owner Transaction Expenses Maximum Contingent Deferred Sales Charge ("CDSC") (as a percentage of purchase payments surrendered) 7%1 Number of Completed Years from Date of Purchase Payment 0 1 2 3 4 5 6 7 CDSC Percentage 7% 7% 6% 5% 4% 3% 2% 0% Some state jurisdictions require a lower CDSC schedule.Please refer to your contract for state specific information. Maximum Loan Processing Fee Maximum Short-Term Trading Fee (as a percentage of transaction amount) 1% Maximum Premium Tax Charge (as a percentage of purchase payments) 5%3 The next table describes the fees and expenses that a contract owner will pay periodically during the life of the contract (not including underlying mutual fund fees and expenses). Recurring Contract Expenses Annual Loan Interest Charge 2.25%4 Variable Account Annual Expenses (assessed as an annualized rate of total Variable Account charges as a percentage of the Daily Net Assets)5 Mortality and Expense Risk Charge 0.95% Reduced Purchase Payment Option Total Variable Account Charges (including this option only) 0.25%6 1.20% Five Year CDSC Option Total Variable Account Charges (including this option only) 0.15%7 1.10% CDSC Waiver Options (an applicant may elect one or more) Additional Withdrawal Without Charge and Disability Waiver Total Variable Account Charges (including this option only) 0.10%8 1.05% 10 Year and Disability Waiver (available for Tax Sheltered Annuities only) Total Variable Account Charges (including this option only) 0.05% 1.00% Hardship Waiver (available for Tax Sheltered Annuities only) Total Variable Account Charges (including this option only) 0.15% 1.10% Death Benefit Options (an applicant may elect one or two) One-Year Enhanced Death Benefit with Long Term Care/Nursing Home Waiver and Spousal Protection Option9(available beginning January 2, 2001 or a later date if state law requires) Total Variable Account Charges (including this option only) 0.15% 1.10% One-Year Step Up Death Benefit Option10(available until state approval is received for the One-Year Enhanced Death Benefit with Long Term Care/Nursing Home Waiver and Spousal Protection Option) Total Variable Account Charges (including this option only) 0.05% 1.00% Greater of One-Year or 5% Enhanced Death Benefit with Long Term Care/Nursing Home Waiver and Spousal Protection Option11(available beginning January 2, 2001 or a later date if state law requires) Total Variable Account Charges (including this option only) 0.20% 1.15% 5% Enhanced Death Benefit Option12(available until state approval is received for the Greater of One-Year or 5% Enhanced Death Benefit with Long Term Care/Nursing Home Waiver and Spousal Protection Option) Total Variable Account Charges (including this option only) 0.10% 1.05% (continued on next page) 7 Recurring Contract Expenses (continued) Guaranteed Minimum Income Benefit Options (no longer available effective May 1, 2003) (an applicant could elect one or both) Guaranteed Minimum Income Benefit Option 1 Total Variable Account Charges (including this option only) 0.45% 1.40% Guaranteed Minimum Income Benefit Option 2 Total Variable Account Charges (including this option only) 0.30% 1.25% Extra Value Option Total Variable Account Charges (including this option only) In addition to the charge assessed to Variable Account allocations, allocations made to the Fixed Account and the Guaranteed Term Options for the first 7 Contract Years will be assessed a fee of 0.45%. 0.45%13 1.40% Beneficiary Protector Option Total Variable Account Charges (including this option only) In addition to the charge assessed to Variable Account allocations, allocations made to the Fixed Account or to the Guaranteed Term Options will be assessed a fee of 0.40%. 0.40%14 1.35% Capital Preservation Plus Option Total Variable Account Charges (including this option only) In addition to the charge assessed to Variable Account allocations, allocations made to the Guaranteed Term Options or Target Term Options will be assessed a fee of 0.50%. 0.50%15 1.45% The next table shows the fees and expenses that a contract owner would pay if he/she elected all of the optional benefits under the contract (and the most expensive of mutually exclusive optional benefits). Summary of Maximum Contract Expenses Mortality and Expense Risk Charge (applicable to all contracts) 0.95% Reduced Purchase Payment Option 0.25% Five Year CDSC Option 0.15% Additional Withdrawal Without Charge and Disability Waiver 0.10% 10 Year and Disability Waiver (Tax Sheltered Annuities only) 0.05% Hardship Waiver (Tax Sheltered Annuities only) 0.15% Greater of One-Year or 5% Enhanced Death Benefit with Long Term Care/Nursing Home Waiver and Spousal Protection Option 0.20% Guaranteed Minimum Income Benefit Option 1 0.45% Guaranteed Minimum Income Benefit Option 2 0.30% Extra Value Option 0.45% Beneficiary Protector Option 0.40% Capital Preservation Plus Option 0.50% Maximum Possible Total Variable Account Charges 3.95% 8 Underlying Mutual Fund Annual Expenses The next table provides the minimum and maximum total operating expenses, as of December 31, 2009, charged by the underlying mutual funds that you may pay periodically during the life of the Contract.The table does not reflect Short-Term Trading Fees.More detail concerning each underlying mutual fund’s fees and expenses is contained in the prospectus for each underlying mutual fund. Total Annual Underlying Mutual Fund Operating Expenses Minimum Maximum (expenses that are deducted from underlying mutual fund assets, including management fees, distribution (12b-1) fees, and other expenses, as a percentage of average underlying mutual fund assets) 0.27% 2.43% The minimum and maximum underlying mutual fund operating expenses indicated above do not reflect voluntary or contractual reimbursements and/or waivers applied to some underlying mutual funds.Therefore, actual expenses could be lower.Refer to the underlying mutual fund prospectuses for specific expense information. 1 Each Contract Year, the contract owner may withdraw without a CDSC the greater of: (1)10% of all purchase payments made to the contract (15% of all purchase payments made to the contract if the contract owner elected the Additional Withdrawal Without Charge and Disability Waiver); or (2)any amount withdrawn to meet minimum distribution requirements under the Internal Revenue Code. This free withdrawal privilege is non-cumulative.Free amounts not taken during any given Contract Year cannot be taken as free amounts in a subsequent Contract Year.The Internal Revenue Code may impose restrictions on surrenders from contracts issued as Tax Sheltered Annuities. 2 Nationwide assesses a loan processing fee at the time each new loan is processed.Loans are only available for contracts issued as Tax Sheltered Annuities.Loans are not available in all states.In addition, some states may not permit Nationwide to assess a loan processing fee. 3 Nationwide will charge between 0% and 5% of purchase payments for premium taxes levied by state or other government entities.The amount assessed to the contract will equal the amount assessed by the state or government entity. 4 The loan interest rate is determined, based on market conditions, at the time of loan application or issuance.The loan balance in the collateral fixed account is credited with interest at 2.25% less than the loan interest rate.Thus, the net loan interest charge is 2.25%. 5 These charges apply only to sub-account allocations.They do not apply to allocations made to the fixed account or to the Guaranteed Term Options.They are charged on a daily basis at the annualized rate noted above. 6 If this option is elected, Nationwide will lower an applicant's minimum initial purchase payment to $1,000 and subsequent purchase payments to $25.This option is not available to contracts issued as Investment-only Contracts. 7 Range of Five Year CDSC over time: Number of Completed Years from Date of Purchase Payment 0 1 2 3 4 5 CDSC Percentage 7% 7% 6% 4% 2% 0% For contracts issued in the State of New York, this option is available only for contracts issued as Roth IRAs and is not available when the Extra Value Option is elected. 8If this option is elected, the applicant will receive an additional 5% CDSC-free withdrawal privilege, which also includes a disability waiver.This 5% is in addition to the standard 10% CDSC-free withdrawal privilege that applies to every contract. 9 This option may not be elected with another death benefit option. 10This option may be elected alone or along with the 5% Enhanced Death Benefit Option.If both options are elected, the death benefit will be the greater of the two options. 11This option may not be elected with another death benefit option. 12This option may be elected alone or along with One-Year Step Up Death Benefit Option.If both options are elected, the death benefit will be the greater of the two options. 13Nationwide will discontinue deducting the charge associated with the Extra Value Option 7 years from the date the contract was issued.Under certain circumstances, Nationwide may restrict the allocation of purchase payments to the fixed account when the contract owner elects or has elected the Extra Value Option. 14The Beneficiary Protector Option is available for contracts with annuitants who are age 70 or younger at the time the option is elected. 15The Capital Preservation Plus Option may only be elected at the time of application.Nationwide will discontinue deducting the charges associated with the Capital Preservation Plus Option at the end of the Guaranteed Term Option/Target Term Option that corresponds to the end of the program period elected by the contract owner. 9 Example This Example is intended to help contract owners compare the cost of investing in the contract with the cost of investing in other variable annuity contracts.These costs include contract owner transaction expenses, contract fees, Variable Account annual expenses, and underlying mutual fund fees and expenses.The Example does not reflect premium taxes or Short-Term Trading Fees which, if reflected, would result in higher expenses. The Example assumes: · a $10,000 investment in the contract for the time periods indicated; · a 5% return each year; · the maximum and the minimum fees and expenses of any of the underlying mutual funds; · the 7 year CDSC schedule; and · the total Variable Account charges associated with the most expensive combination of optional benefits (3.95%). For those contracts that do not elect the most expensive combination of optional benefits, the expenses would be lower. If you surrender your contract at the end of the applicable time period If you annuitize your contract at the end of the applicable time period If you do not surrender your contract 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. Maximum Total Underlying Mutual Fund Operating Expenses (2.43%) * Minimum Total Underlying Mutual Fund Operating Expenses (0.27%) * *The contracts sold under this prospectus do not permit annuitization during the first two Contract Years. Synopsis of the Contracts The contracts described in this prospectus are modified single purchase payment contracts.The contracts may be issued as either individual or group contracts.In those states where contracts are issued as group contracts, references throughout this prospectus to "contract(s)" will also mean "certificate(s)" and "contract owner" will mean "participant." The contracts can be categorized as: · Charitable Remainder Trusts; · Individual Retirement Annuities ("IRAs") with contributions rolled over or transferred from certain tax-qualified plans*; · Investment-only Contracts (Qualified Plans); · Non-Qualified Contracts; · Roth IRAs; · Simplified Employee Pension IRAs ("SEP IRAs"); · Simple IRAs; and · Tax Sheltered Annuities with contributions rolled over or transferred from other Tax Sheltered Annuity plans*. *Contributions are not required to be rolled over or transferred if the contract owner elects the Reduced Purchase Payment Option. For more detailed information with regard to the differences in contract types, please see Contract Types and Tax Information in Appendix C.Prospective purchasers may apply to purchase a contract through broker dealers that have entered into a selling agreement with Nationwide Investment Services Corporation. Surrenders Contract Owners may generally surrender some or all of their Contract Value at any time prior to annuitization by notifying Nationwide in writing.See the "Surrender (Redemption) Prior to Annuitization" section later in this prospectus.After the Annuitization Date, surrenders are not permitted.See the "Surrender (Redemption) After Annuitization" section later in this prospectus. Minimum Initial and Subsequent Purchase Payments Contract Type Minimum Initial Purchase Payment Minimum Subsequent Payments Charitable Remainder Trust IRA Investment-only Non-Qualified Roth IRA SEP IRA Simple IRA Tax Sheltered Annuity* *Only available for individual 403(b) Tax Sheltered Annuity contracts subject to ERISA and certain state Optional Retirement Plans and/or Programs that have purchased at least one individual annuity contract issued by Nationwide prior to September 25, 2007. 10 If the contract owner elects the Reduced Purchase Payment Option at the time of application, minimum initial and subsequent purchase payments will be reduced accordingly. Some states have different minimum initial and subsequent purchase payment amounts, and subsequent purchase payments may not be permitted in all states (see "Appendix D: State Variations"). Nationwide reserves the right to refuse any purchase payment that would result in the cumulative total for all contracts issued by Nationwide on the life of any one Annuitant to exceed $1,000,000.Its decision as to whether or not to accept a purchase payment in excess of that amount will be based on one or more factors, including, but not limited to: age, spouse age (if applicable), Annuitant age, state of issue, total purchase payments, optional benefits elected, current market conditions, and current hedging costs.All such decisions will be based on internally established actuarial guidelines and will be applied in a non-discriminatory manner.In the event that we do not accept a purchase payment under these guidelines, we will immediately return the purchase payment in its entirety in the same manner as it was received.If we accept the purchase payment, it will be applied to the contract immediately and will receive the next calculated Accumulation Unit value.Any references in this prospectus to purchase payment amounts in excess of $1,000,000 are assumed to have been approved by Nationwide. Dollar Limit Restrictions In addition to the potential purchase payment restriction listed above, certain features of the contract have additional purchase payment and/or Contract Value limitations associated with them: Annuitization.Your annuity payment options will be limited if you submit total purchase payments in excess of $2,000,000.Furthermore, if the amount to be annuitized is greater than $5,000,000, we may limit both the amount that can be annuitized on a single life and the annuity payment options. Death benefit calculations.Purchase payments up to $3,000,000 will result in a higher death benefit payment than purchase payments in excess of $3,000,000. If the contract owner elects the Extra Value Option, amounts credited to the contract in excess of total purchase payments may not be used to meet the minimum initial and subsequent purchase payment requirements. Guaranteed Term Options Guaranteed Term Options are separate investment options under the contract.The minimum amount that may be allocated to a Guaranteed Term Option is $1,000. Purpose of the Contract The annuity described in this prospectus is intended to provide benefits to a single individual and his/her beneficiaries.It is not intended to be used: · by institutional investors; · in connection with other Nationwide contracts that have the same Annuitant; or · in connection with other Nationwide contracts that have different Annuitants, but the same contract owner. By providing these annuity benefits, Nationwide assumes certain risks.If Nationwide determines that the risks it intended to assume in issuing the contract have been altered by misusing the contract as described above, Nationwide reserves the right to take any action it deems necessary to reduce or eliminate the altered risk, including, but not limited to, rescinding the contract and returning the Contract Value (less any applicable Contingent Deferred Sales Charge and/or market value adjustment).Nationwide also reserves the right to take any action it deems necessary to reduce or eliminate altered risk resulting from materially false, misleading, incomplete or otherwise deficient information provided by the contract owner. Charges and Expenses Underlying Mutual Fund Annual Expenses The underlying mutual funds charge fees and expenses that are deducted from underlying mutual fund assets.These fees and expenses are in addition to the fees and expenses assessed by the contract.The prospectus for each underlying mutual fund provides information regarding the fees and expenses applicable to the fund. Short-Term Trading Fees Some underlying mutual funds may assess (or reserve the right to assess) a short-term trading fee in connection with transfers from a Sub-Account that occur within 60 days after the date of allocation to the Sub-Account.Any short-term trading fee assessed by any underlying mutual fund available in conjunction with the contracts described in this prospectus will equal 1% of the amount determined to be engaged in short-term trading. Mortality and Expense Risk Charge Nationwide deducts a Mortality and Expense Risk Charge equal to an annualized rate of 0.95% of the Daily Net Assets of the Variable Account.Nationwide assesses this charge in return for bearing certain mortality and expense risks, and for administrative expenses. Contingent Deferred Sales Charge Nationwide does not deduct a sales charge from purchase payments upon deposit into the contract.However, Nationwide may deduct a CDSC if any amount is withdrawn from the contract.This CDSC reimburses Nationwide for sales expenses.The amount of the CDSC will not exceed 7% of purchase payments surrendered. 11 CDSC Options There are several CDSC options that are available to contract owners at the time of application.Each CDSC option has different characteristics and costs.The annual charge associated with each option is charged as a percentage of the Daily Net Assets of the Variable Account.They are as follows: Option Contract Type Annual Charge Five Year CDSC Option All* 0.15% Additional Withdrawal Without Charge and Disability Waiver All 0.10% 10 Year and Disability Waiver Tax Sheltered Annuities 0.05% Hardship Waiver Tax Sheltered Annuities 0.15% *In the State of New York, this option is available only for contracts issued as Roth IRAs and is not available when the Extra Value Option is elected. Reduced Purchase Payment Option A Reduced Purchase Payment Option is available at the time of application.If the contract owner elects this option, Nationwide will reduce the minimum initial purchase payment to $1,000 and subsequent purchase payments to $25.In return for this reduction, Nationwide will deduct an additional charge at an annualized rate of 0.25% of the Daily Net Assets of the Variable Account.This option is not available for contracts issued as Investment-only Contracts. Death Benefit Options In lieu of the standard death benefit, an applicant may elect a death benefit option at the time of application, as follows: Death Benefit Options Charge* One-Year Enhanced Death Benefit with Long Term Care/Nursing Home Waiver and Spousal Protection Option1 0.15% One-Year Step Up Death Benefit Option2 0.05% Greater of One-Year or 5% Enhanced Death Benefit with Long Term Care/Nursing Home Waiver and Spousal Protection Option3 0.20% 5% Enhanced Death Benefit Option4 0.10% *The charges shown are the annualized rates charged as a percentage of the Daily Net Assets of the Variable Account. 1The One-Year Enhanced Death Benefit with Long Term Care/Nursing Home Waiver and Spousal Protection Option is only available beginning January 2, 2001 (or a later date if state law requires). 2The One-Year Step Up Death Benefit Option is only available until state approval is received for the One-Year Enhanced Death Benefit with Long Term Care/Nursing Home Waiver and Spousal Protection Option.This option may be elected along with the 5% Enhanced Death Benefit Option.If both options are elected, the death benefit will be the greater of the two benefits. 3The Greater of One-Year or 5% Enhanced Death Benefit with Long Term Care/Nursing Home Waiver and Spousal Protection Option is only available beginning January 2, 2001 (or a later date if state law requires). 4The 5% Enhanced Death Benefit Option is only available until state approval is received for the Greater of One-Year or 5% Enhanced Death Benefit with Long Term Care/Nursing Home Waiver and Spousal Protection Option.This option may be elected along with the One-Year Step Up Death Benefit Option.If both options are elected, the death benefit will be the greater of the two benefits. For more information about the standard and optional death benefits, please see the "Death Benefit Calculations" provision. Guaranteed Minimum Income Benefit Options For contracts issued prior to May 1, 2003, two Guaranteed Minimum Income Benefit options were available at the time of application.If the contract owner elected one or both of the Guaranteed Minimum Income Benefit options, Nationwide will deduct an additional charge at an annualized rate of 0.45% and/or 0.30% of the Daily Net Assets of the Variable Account, depending on the option(s) chosen (see "Guaranteed Minimum Income Benefit Options"). Extra Value Option An Extra Value Option is available under the contract at the time of application.If the contract owner elects the Extra Value Option on the application, Nationwide will apply a credit of 3% of the purchase payment(s) made during the first 12 months the contract is in force.In exchange, Nationwide will deduct an additional charge at an annualized rate of 0.45% of the Daily Net Assets of the Variable Account.Nationwide will discontinue deducting this charge seven years from the date the contract was issued.Additionally, allocations made to the Fixed Account and to the Guaranteed Term Options for the first seven Contract Years will be assessed a fee of 0.45%.Any guaranteed interest rate of return for assets in the Guaranteed Term Options or in the Fixed Account for the first seven Contract Years will be lowered by 0.45% due to the assessment of this charge. Under certain circumstances, Nationwide may restrict the allocation of purchase payments to the Fixed Account when the contract owner elects or has elected the Extra Value Option.These restrictions may be imposed at Nationwide's sole discretion when economic conditions are such that Nationwide is unable to recoup the cost of providing the up-front Extra Value Option credits.Once the Extra Value Option is elected, it may not be revoked (see "Extra Value Option"). Beneficiary Protector Option A Beneficiary Protector Option is available for contracts with Annuitantswho are age 70 or younger at the time the option is elected.If the contract owner of an eligible contract elects the Beneficiary Protector Option, Nationwide will deduct an additional charge at an annualized rate of 0.40% of the Daily Net Assets of the Variable Account.Additionally, allocations made to the Fixed Account or to the Guaranteed Term Options will be assessed a fee of 0.40%.Any guaranteed interest rate of return for assets in the Guaranteed Term Options or in the 12 Fixed Account will be lowered by 0.40% due to the assessment of this charge.See "Beneficiary Protector Option." Capital Preservation Plus Option The Capital Preservation Plus Option may only be elected at the time of application.If the contract owner or applicant elects the Capital Preservation Plus Option, Nationwide will deduct an additional charge at an annualized rate not to exceed 0.50% of the Daily Net Assets of the Variable Account.Additionally, allocations made to the Guaranteed Term Options or Target Term Options will be assessed a fee of not more than 0.50%.Consequently, the interest rate of return credited to assets in the Guaranteed Term Options/Target Term Options will be lowered due to the assessment of this charge. Charges for Optional Benefits Except for the charge assessed for the Extra Value Option, upon annuitization of the contract, any amounts assessed for any optional benefits elected will be waived and only those charges applicable to the base contract will be assessed.For contracts with the Extra Value Option, the charge for that option will be assessed for seven years from the date the contract was issued, whether the contract annuitized during that period or not. Annuity Payments Annuity payments begin on the Annuitization Date and will be based on the annuity payment option chosen prior to annuitization (see "Annuity Payment Options").Nationwide will send annuity payments no later than 7 days after each annuity payment date. Taxation How a contract is taxed depends on the type of contract issued and the purpose for which the contract is purchased. Nationwide will charge against the contract any premium taxes levied by any governmental authority.Premium tax rates currently range from 0% to 5% (see "Federal Tax Considerations" in Appendix C: Contract Types and Tax Information and "Premium Taxes"). Right to Examine and Cancel Under state insurance laws, contract owners have the right, during a limited period of time, to examine their contract and decide if they want to keep it or cancel it.This right is referred to as a "free look" right.The length of this time period depends on state law and may vary depending on whether your purchase is replacing another annuity contract you own. If the contract owner elects to cancel the contract pursuant to the free look provision, where required by law, Nationwide will return the greater of the Contract Value or the amount of purchase payment(s) applied during the free look period, less any withdrawal from the contract and applicable federal and state income tax withholding.Otherwise, Nationwide will return the Contract Value, less any withdrawals from the contract and applicable federal and state income tax withholding. Financial Statements Financial statements for the Variable Account and consolidated financial statements for Nationwide Life Insurance Company are located in the Statement of Additional Information.A current Statement of Additional Information may be obtained, free of charge, by contacting Nationwide’s home office at the telephone number listed on page 1 of this prospectus. Condensed Financial Information The value of an Accumulation Unit is determined on the basis of changes in the per share value of the underlying mutual funds and the assessment of Variable Account charges which may vary from contract to contract (for more information on the calculation of Accumulation Unit values, see "Determining Variable Account Value – Valuing an Accumulation Unit").Please refer to Appendix B for information regarding the minimum and maximum class of Accumulation Unit values.All classes of Accumulation Unit values may be obtained, free of charge, by contacting Nationwide’s home office at the telephone number listed on page 1 of this prospectus. Nationwide Life Insurance Company Nationwide, the depositor, is a stock life insurance company organized under Ohio law in March 1929, with its home office at One Nationwide Plaza, Columbus, Ohio 43215.Nationwide is a provider of life insurance, annuities and retirement products.It is admitted to do business in all states, the District of Columbia and Puerto Rico. Nationwide is a member of the Nationwide group of companies.Nationwide Mutual Insurance Company and Nationwide Mutual Fire Insurance Company (the "Companies") are the ultimate controlling persons of the Nationwide group of companies.The Companies were organized under Ohio law in December 1925 and 1933 respectively.The Companies engage in a general insurance and reinsurance business, except life insurance. Nationwide intends to rely on the exemption provided by Rule 12h-7 under the Securities Exchange Act of 1934 ("1934 Act"). In reliance on the exemption provided by Rule 12h-7, we do not intend to file periodic reports as required under the 1934 Act. Security Distributors, Inc. The contracts are distributed by the general distributor, Security Distributors, Inc., One Security Benefit Place, Topeka, Kansas 66636-0001. 13 Investing in the Contract The Variable Account and Underlying Mutual Funds Nationwide Variable Account-9 is a Variable Account that invests in the underlying mutual funds listed in Appendix A.Nationwide established the Variable Account on May 22, 1997, pursuant to Ohio law.Although the Variable Account is registered with the SEC as a unit investment trust pursuant to the Investment Company Act of 1940 ("1940 Act"), the SEC does not supervise the management of Nationwide or the Variable Account. Income, gains, and losses credited to, or charged against, the Variable Account reflect the Variable Account’s own investment experience and not the investment experience of Nationwide’s other assets.The Variable Account’s assets are held separately from Nationwide’s assets and are not chargeable with liabilities incurred in any other business of Nationwide.Nationwide is obligated to pay all amounts promised to contract owners under the contracts. The Variable Account is divided into Sub-Accounts, each corresponding to a single underlying mutual fund.Nationwide uses the assets of each Sub-Account to buy shares of the underlying mutual funds based on contract owner instructions. Contract owners receive underlying mutual fund prospectuses when they make their initial Sub-Account allocations and any time they change those allocations. Contract owners can obtain prospectuses for underlying funds at any other time by contacting Nationwide’s home office at the telephone number listed on page 1 of this prospectus. Underlying mutual funds in the Variable Account are NOT publicly traded mutual funds.They are only available as investment options in variable life insurance policies or variable annuity contracts issued by life insurance companies, or in some cases, through participation in certain qualified pension or retirement plans.Contract owners should read these prospectuses carefully before investing. The investment advisers of the underlying mutual funds may manage publicly traded mutual funds with similar names and investment objectives.However, the underlying mutual funds are NOT directly related to any publicly traded mutual fund.Contract owners should not compare the performance of a publicly traded fund with the performance of underlying mutual funds participating in the Variable Account.The performance of the underlying mutual funds could differ substantially from that of any publicly traded funds. The particular underlying mutual funds available under the contract may change from time to time.Specifically, underlying mutual funds or underlying mutual fund share classes that are currently available may be removed or closed off to future investment.New underlying mutual funds or new share classes of currently available underlying mutual funds may be added.Contract owners will receive notice of any such changes that affect their contract. In the future, additional underlying mutual funds managed by certain financial institutions, brokerage firms or their affiliates may be added to the Variable Account.These additional underlying mutual funds may be offered exclusively to purchasing customers of the particular financial institution or brokerage firm, or through other exclusive distribution arrangements. Voting Rights Contract owners who have allocated assets to the underlying mutual funds are entitled to certain voting rights.Nationwide will vote contract owner shares at special shareholder meetings based on contract owner instructions.However, if the law changes and Nationwide is allowed to vote in its own right, it may elect to do so. Contract owners with voting interests in an underlying mutual fund will be notified of issues requiring the shareholders’ vote as soon as possible before the shareholder meeting.Notification will contain proxy materials and a form with which to give Nationwide voting instructions.Nationwide will vote shares for which no instructions are received in the same proportion as those that are received.What this means to you is that when only a small number of contract owners vote, each vote has a greater impact on, and may control the outcome. The number of shares which a contract owner may vote is determined by dividing the cash value of the amount they have allocated to an underlying mutual fund by the Net Asset Value of that underlying mutual fund.Nationwide will designate a date for this determination not more than 90 days before the shareholder meeting. Material Conflicts The underlying mutual funds may be offered through separate accounts of other insurance companies, as well as through other separate accounts of Nationwide.Nationwide does not anticipate any disadvantages to this.However, it is possible that a conflict may arise between the interests of the Variable Account and one or more of the other separate accounts in which these underlying mutual funds participate. Material conflicts may occur due to a change in law affecting the operations of variable life insurance policies and variable annuity contracts, or differences in the voting instructions of the contract owners and those of other companies.If a material conflict occurs, Nationwide will take whatever steps are necessary to protect contract owners and variable annuity payees, including withdrawal of the Variable Account from participation in the underlying mutual fund(s) involved in the conflict. Substitution of Securities Nationwide may substitute, eliminate, or combine shares of another underlying mutual fund for shares already purchased or to be purchased in the future if either of the following occurs: shares of a current underlying mutual fund are no longer available for investment; or further investment in an underlying mutual fund is inappropriate. 14 No substitution, elimination, or combination of shares may take place without the prior approval of the SEC.All affected contract owners will be notified in the event there is a substitution, elimination or combination of shares. Deregistration of the Separate Account Nationwide may deregister Nationwide Variable Account-9 under the 1940 Act in the event the separate account meets an exemption from registration under the 1940 Act, if there are no shareholders in the separate account or for any other purpose approved by the SEC. No deregistration may take place without the prior approval of the SEC.All contract owners will be notified in the event Nationwide deregisters Variable Account-9. Guaranteed Term Options Guaranteed Term Options ("GTOs") are separate investment options under the contract.The minimum amount that may be allocated to a GTO is $1,000. Allocations to a Guaranteed Term Option are held in a separate account, established by Nationwide pursuant to Ohio law, to aid in the reserving and accounting for Guaranteed Term Option obligations.The separate account's assets are held separately from Nationwide's other assets and are not chargeable with liabilities incurred in any other business of Nationwide.However, the general assets of Nationwide are available for the purpose of meeting the guarantees of any Guaranteed Term Option, subject to Nationwide's claims-paying ability.A Guaranteed Term Option prospectus should be read along with this prospectus. Guaranteed Term Options provide a guaranteed rate of interest over four different maturity durations:three (3), five (5), seven (7) or ten (10) years.Note:The guaranteed term may last for up to 3 months beyond the 3, 5, 7, or 10-year period since every guaranteed term will end on the final day of a calendar quarter. For the duration selected, Nationwide will declare a guaranteed interest rate. The guaranteed interest rate will be credited to amounts allocated to the Guaranteed Term Option(s) unless a distribution is taken before the maturity date.If a distribution occurs before the maturity date, the amount distributed will be subject to a market value adjustment.A market value adjustment can increase or decrease the amount distributed depending on fluctuations in constant maturity treasury rates.No market value adjustment will be applied if Guaranteed Term Option allocations are held to maturity. Because a market value adjustment can affect the value of a distribution, its effects should be carefully considered before surrendering or transferring from Guaranteed Term Options.Please refer to the prospectus for the Guaranteed Term Options for further information.Contract owners can obtain a GTO prospectus, by contacting Nationwide’s home office at the telephone number listed on page 1 of this prospectus. For contract owners that elect the Extra Value Option, allocations made to the Guaranteed Term Options for the first seven Contract Years will be assessed a fee of 0.45%.Consequently, any guaranteed interest rate of return for assets in the Guaranteed Term Options for the first seven Contract Years will be lowered by 0.45% due to the assessment of this charge. For contract owners that elect the Beneficiary Protector Option, allocations made to the Guaranteed Term Options will be assessed a fee of 0.40%.Consequently, any guaranteed rate of return for assets in the Guaranteed Term Options will be lowered by 0.40% due to the assessment of this charge. For contract owners that elect the Capital Preservation Plus Option, allocations made to the Guaranteed Term Options will be assessed a fee of 0.50%.Consequently, the interest rate of return credited to assets in the Guaranteed Term Options will be lowered by 0.50% due to the assessment of this charge. Guaranteed Term Options are available only during the accumulation phase of a contract.They are not available after the Annuitization Date.In addition, Guaranteed Term Options are not available for use with asset rebalancing, dollar cost averaging, or systematic withdrawals. Guaranteed Term Options may not be available in every state. Target Term Options Due to certain state requirements, in some state jurisdictions, Nationwide uses Target Term Options instead of Guaranteed Term Options in connection with the Capital Preservation Plus Option.Target Term Options are not available separate from the Capital Preservation Plus Option. For all material purposes, Guaranteed Term Options and Target Term Options are the same.Target Term Options are managed and administered identically to Guaranteed Term Options.The distinction is that the interest rate associated with Target Term Options is not guaranteed as it is in Guaranteed Term Options.However, because the options are managed and administered identically, the result to the investor is the same. All references in this prospectus to Guaranteed Term Options in connection with the Capital Preservation Plus Option will also mean Target Term Options (in applicable jurisdictions).Please refer to the prospectus for the Guaranteed Term Options/Target Term Options for more information. The Fixed Account The Fixed Account is an investment option that is funded by assets of Nationwide’s General Account.The General Account contains all of Nationwide’s assets other than those in this and other Nationwide separate accounts and is used to support Nationwide’s annuity and insurance obligations.The General Account is not subject to the same laws as the Variable Account and the SEC has not reviewed material in this prospectus relating to the Fixed Account. Purchase payments will be allocated to the Fixed Account by election of the contract owner.Nationwide reserves the right to limit or refuse purchase payments and/or transfers allocated to the Fixed Account at its sole discretion.Generally, Nationwide will invoke this right when interest rates are low by historical standards. 15 Under certain circumstances, Nationwide may restrict the allocation of purchase payments to the Fixed Account when the contract owner elects or has elected the Extra Value Option.These restrictions may be imposed at Nationwide's sole discretion when economic conditions are such that Nationwide is unable to recoup the cost of providing the up-front Extra Value Option credits.The investment income earned by the Fixed Account will be allocated to the contracts at varying guaranteed interest rate(s) depending on the following categories of Fixed Account allocations: · New Money Rate – The rate credited on the Fixed Account allocation when the contract is purchased or when subsequent purchase payments are made.Subsequent purchase payments may receive different New Money Rates than the rate when the contract was issued, since the New Money Rate is subject to change based on market conditions. · Variable Account to Fixed Rate – Allocations transferred from any of the underlying investment options in the Variable Account to the Fixed Account may receive a different rate.The rate may be lower than the New Money Rate.There may be limits on the amount and frequency of movements from the Variable Account to the Fixed Account. · Renewal Rate – The rate available for maturing Fixed Account allocations that are entering a new guarantee period.The contract owner will be notified of this rate in a letter issued with the quarterly statements when any of the money in the contract owner’s Fixed Account matures. At that time, the contract owner will have an opportunity to leave the money in the Fixed Account and receive the Renewal Rate or the contract owner can move the money to any of the other underlying mutual fund options. · Dollar Cost Averaging Rate – From time to time, Nationwide may offer a more favorable rate for an initial purchase payment into a new contract when used in conjunction with a dollar cost averaging program. All of these rates are subject to change on a daily basis; however, once applied to the Fixed Account, the interest rates are guaranteed until the end of the calendar quarter during which the 12 month anniversary of the Fixed Account allocation occurs.If Contract Value is allocated to the Fixed Account and the contract owner subsequently elects the Capital Preservation Plus Option, the current Fixed Account interest rate guarantee period will terminate.If such contract owner allocates all or part of the Non-Guaranteed Term Option component of the Capital Preservation Plus Option to the Fixed Account, the allocation will be credited interest at the then current Renewal Rate and a new Fixed Account interest rate guarantee period will begin. Credited interest rates are annualized rates – the effective yield of interest over a one-year period.Interest is credited to each contract on a daily basis.As a result, the credited interest rate is compounded daily to achieve the stated effective yield. The guaranteed rate for any purchase payment will be effective for not less than twelve months.Nationwide guarantees that the rate will not be less than the minimum interest rate required by applicable state law. Any interest in excess of the minimum interest rate required by applicable state law will be credited to Fixed Account allocations at Nationwide’s sole discretion.The contract owner assumes the risk that interest credited to Fixed Account allocations may not exceed the minimum interest rate required by applicable state law for any given year. Nationwide guarantees that the Fixed Account Contract Value will not be less than the amount of the purchase payments allocated to the Fixed Account, plus interest credited as described above, less any surrenders and any applicable charges including CDSC. Charges Assessed for Certain Contract Options All guaranteed interest rates credited to the Fixed Account will be determined as described above.Based on the criteria listed above, it is possible for a contract with various optional benefits to receive the same guaranteed rate of interest as a contract with no optional benefits.However, for contract owners that elect the Extra Value Option and/or the Beneficiary Protector Option, a charge for each option is assessed to assets in the Fixed Account.Consequently, even though the guaranteed interest rate credited does not change, the charge assessed for the optional benefit will result in investment returns lower than the interest rate credited, as specified below. For contract owners that elect the Extra Value Option, payments or transfers made to the Fixed Account will, for the first seven Contract Years, be assessed a fee of 0.45%.Consequently, any guaranteed interest rate of return for assets in the Fixed Account will be lowered by 0.45% due to the assessment of this charge. For contract owners that elect, or have elected, the Beneficiary Protector Option, payments or transfers made to the Fixed Account will be assessed a fee of 0.40%.Consequently, any guaranteed interest rate of return for assets in the Fixed Account will be lowered by 0.40% due to the assessment of this charge. Although there is a fee assessed to the assets in the Fixed Account for contract options listed above, Nationwide guarantees that the guaranteed interest rate credited to any assets in the Fixed Account will never be less than the minimum interest rate required by applicable state law for any given year. The Contract in General Not all benefits, programs, features and investment options described in this prospectus are available or approved for use in every state.For more detailed information regarding provisions that vary by state, please see Appendix D: State Variations later in this prospectus. If Nationwide discovers that the risk it intended to assume in issuing the contract has been altered by any of the following, then Nationwide reserves the right to take any action it deems necessary to mitigate or eliminate the altered risk including, 16 but not limited to, rescinding the contract and returning the Contract Value (less any market value adjustment): · Information provided by the contract owner(s) is materially false, misleading, incomplete or otherwise deficient; · The contract is being used with other contracts issued by Nationwide to cover a single life (the cumulative total of all purchase payments under the contract on the life of any one Annuitant cannot exceed $1,000,000 without Nationwide's prior consent); · When a series of Nationwide contracts with different Annuitants have the same unitary control or ownership; · The contract is being used by an institutional investor. Failure by Nationwide to detect, mitigate or eliminate such altered risk(s) does not act as a waiver of Nationwide’s rights and does not stop Nationwide from asserting its rights at any future date. In order to comply with the USA Patriot Act and rules promulgated thereunder, Nationwide has implemented procedures designed to prevent contracts described in this prospectus from being used to facilitate money laundering or the financing of terrorist activities.If this contract is purchased to replace another variable annuity, be aware that the mortality tables used to determine the amount of annuity payments may be less favorable than those in the contract being replaced. These contracts are offered to customers of various financial institutions and brokerage firms.No financial institution or brokerage firm is responsible for any of the contractual insurance benefits and features guaranteed under the contracts.These guarantees are the sole responsibility of Nationwide. In general, deferred variable annuities are long-term investments; they are not intended as short-term investments.Accordingly, Nationwide has designed the contract to offer features, pricing, and investment options that encourage long-term ownership.It is very important that contract owners and prospective contract owners understand all the costs associated with owning a contract, and if and how those costs change during the lifetime of the contract.Contract and optional charges may not be the same in later Contract Years as they are in early Contract Years.The various contract and optional benefit charges are assessed in order to compensate Nationwide for administrative services, distribution and operational expenses, and assumed actuarial risks associated with the contract. Following is a discussion of some relevant factors that may be of particular interest to prospective investors. Distribution, Promotional and Sales Expenses Nationwide pays commissions to the firms that sell the contracts.The maximum gross commission that Nationwide will pay on the sale of the contracts is 6.5% of purchase payments.Note that the individual registered representatives typically receive only a portion of this amount; the remainder is retained by the firm.Nationwide may also, instead of a premium-based commission, pay an asset-based commission (sometimes referred to as "trails" or "residuals"), or a combination of the two. In addition to or partially in lieu of commission, Nationwide may also pay the selling firms a marketing allowance, which is based on the firm’s ability and demonstrated willingness to promote and market Nationwide's products.How any marketing allowance is spent is determined by the firm, but generally will be used to finance firm activities that may contribute to the promotion and marketing of Nationwide's products.For more information on the exact compensation arrangement associated with this contract, please consult your registered representative. Underlying Mutual Fund Payments Nationwide’s Relationship with the Underlying Mutual Funds The underlying mutual funds incur expenses each time they sell, administer, or redeem their shares.The Variable Account aggregates contract owner purchase, redemption, and transfer requests and submits net or aggregated purchase/redemption requests to each underlying mutual fund daily.The Variable Account (and not the contract owners) is the underlying mutual fund shareholder.When the Variable Account aggregates transactions, the underlying mutual fund does not incur the expense of processing individual transactions it would normally incur if it sold its shares directly to the public.Nationwide incurs these expenses instead. Nationwide also incurs the distribution costs of selling the contract (as discussed above), which benefit the underlying mutual funds by providing contract owners with Sub-Account options that correspond to the underlying mutual funds. An investment adviser or subadviser of an underlying mutual fund or its affiliates may provide Nationwide or its affiliates with wholesaling services that assist in the distribution of the contract and may pay Nationwide or its affiliates to participate in educational and/or marketing activities.These activities may provide the adviser or subadviser (or their affiliates) with increased exposure to persons involved in the distribution of the contract. Types of Payments Nationwide Receives In light of the above, the underlying mutual funds and their affiliates make certain payments to Nationwide or its affiliates (the "payments").The amount of these payments is typically based on a percentage of assets invested in the underlying mutual funds attributable to the contracts and other variable contracts Nationwide and its affiliates issue, but in some cases may involve a flat fee.These payments may be used by us for any corporate purpose, which include reducing the prices of the contracts, paying expenses that Nationwide or its affiliates incur in promoting, marketing, and administering the contracts and the underlying mutual funds, and achieving a profit. Nationwide or its affiliates receive the following types of payments: · Underlying mutual fund 12b-1 fees, which are deducted from underlying mutual fund assets; · Sub-transfer agent fees or fees pursuant to administrative service plans adopted by the underlying mutual fund, which may be deducted from underlying mutual fund assets; and 17 · Payments by an underlying mutual fund’s adviser or subadviser (or its affiliates).Such payments may be derived, in whole or in part, from the advisory fee, which is deducted from underlying mutual fund assets and is reflected in mutual fund charges. Furthermore, Nationwide benefits from assets invested in Nationwide’s affiliated underlying mutual funds (i.e., Nationwide Variable Insurance Trust) because its affiliates also receive compensation from the underlying mutual funds for investment advisory, administrative, transfer agency, distribution, and/or other services.Thus, Nationwide may receive more revenue with respect to affiliated underlying mutual funds than unaffiliated underlying mutual funds. Nationwide took into consideration the anticipated payments from the underlying mutual funds when we determined the charges imposed under the contracts (apart from fees and expenses imposed by the underlying mutual funds).Without these payments, Nationwide would have imposed higher charges under the contract. Amount of Payments Nationwide Receives For the year ended December 31, 2010, the underlying mutual fund payments Nationwide and its affiliates received from the underlying mutual funds did not exceed 0.61% (as a percentage of the average Daily Net Assets invested in the underlying mutual funds) offered through this contract or other variable contracts that Nationwide and its affiliates issue.Payments from investment advisers or subadvisers to participate in educational and/or marketing activities have not been taken into account in this percentage. Most underlying mutual funds or their affiliates have agreed to make payments to Nationwide or its affiliates, although the applicable percentages may vary from underlying mutual fund to underlying mutual fund and some may not make any payments at all.Because the amount of the actual payments Nationwide and its affiliates receive depends on the assets of the underlying mutual funds attributable to the contract, Nationwide and its affiliates may receive higher payments from underlying mutual funds with lower percentages (but greater assets) than from underlying mutual funds that have higher percentages (but fewer assets). For additional information related to amount of payments Nationwide receives, go to www.nationwide.com. Identification of Underlying Mutual Funds Nationwide may consider several criteria when identifying the underlying mutual funds, including some or all of the following:investment objectives, investment process, investment performance, risk characteristics, investment capabilities, experience and resources, investment consistency, and fund expenses.Another factor Nationwide considers during the identification process is whether the underlying mutual fund’s adviser or subadviser is one of our affiliates or whether the underlying mutual fund, its adviser, its subadviser(s), or an affiliate will make payments to us or our affiliates. There may be underlying mutual funds with lower fees, as well as other variable contracts that offer underlying mutual funds with lower fees.You should consider all of the fees and charges of the contract in relation to its features and benefits when making your decision to invest.Please note that higher contract and underlying mutual fund fees and charges have a direct effect on and may lower your investment performance. Profitability Nationwide does consider profitability when determining the charges in the contract.In early Contract Years, Nationwide does not anticipate earning a profit, since that is a time when administrative and distribution expenses are typically higher.Nationwide does, however, anticipate earning a profit in later Contract Years.In general, Nationwide's profit will be greater the higher the investment return and the longer the contract is held. Contract Modification Nationwide may modify the annuity contracts, but no modification will affect the amount or term of any annuity contract unless a modification is required to conform the annuity contract to applicable federal or state law.No modification will affect the method by which the Contract Values are determined. Standard Charges and Deductions Mortality and Expense Risk Charge Nationwide deducts a Mortality and Expense Risk Charge from the Variable Account.This amount is computed on a daily basis and is equal to an annualized rate of 0.95% of the Daily Net Assets of the Variable Account. The Mortality Risk Charge compensates Nationwide for guaranteeing the annuity purchase rates of the contracts.This guarantee ensures that the annuity purchase rates will not change regardless of the death rates of annuity payees or the general population.The Mortality Risk Charge also compensates Nationwide for risks assumed in connection with the standard death benefit, but only partially compensates Nationwide in connection with the optional death benefits, for which there are separate charges. The Expense Risk Charge compensates Nationwide for guaranteeing that charges will not increase regardless of actual expenses. If the Mortality and Expense Risk Charge is insufficient to cover actual expenses, the loss is borne by Nationwide.Nationwide may realize a profit from this charge. Contingent Deferred Sales Charge No sales charge deduction is made from the purchase payments when amounts are deposited into the contracts.However, if any part of the contract is surrendered, Nationwide will deduct a CDSC. The CDSC will not exceed 7% of purchase payments surrendered. The CDSC is calculated by multiplying the applicable CDSC percentage (noted below) by the amount of purchase payments surrendered. For purposes of calculating the CDSC, surrenders are considered to come first from the oldest purchase payment 18 made to the contract, then the next oldest purchase payment, and so forth.Earnings are not subject to the CDSC, but may not be distributed prior to the distribution of all purchase payments.(For tax purposes, a surrender is usually treated as a withdrawal of earnings first.) The CDSC applies as follows: Number of Completed Years from Date of Purchase Payment CDSC Percentage 0 7% 1 7% 2 6% 3 5% 4 4% 5 3% 6 2% 7 0% The CDSC is used to cover sales expenses, including commissions, production of sales material, and other promotional expenses.If expenses are greater than the CDSC, the shortfall will be made up from Nationwide’s general assets, which may indirectly include portions of the Variable Account charges, since Nationwide may generate a profit from these charges. All or a portion of any withdrawal may be subject to federal income taxes.Contract owners taking withdrawals before age 59½ may be subject to a 10% penalty tax. Waiver of Contingent Deferred Sales Charge Each Contract Year, the contract owner may withdraw without a CDSC the greater of: (a) 10% of all purchase payments (15% of all purchase payments made to the contract if the contract owner elected the Additional Withdrawal Without Charge and Disability Waiver); or (b) any amount withdrawn to meet minimum distribution requirements under the Internal Revenue Code. This CDSC-free privilege is non-cumulative.Free amounts not taken during any given Contract Year cannot be taken as free amounts in a subsequent Contract Year. In addition, no CDSC will be deducted: upon the annuitization of contracts which have been in force for at least two years; upon payment of a death benefit; from any values which have been held under a contract for at least 7 years (5 years if the 5 year CDSC is elected); or if the contract owner elected an optional death benefit (not the standard death benefit) and the conditions described in the "Long-Term Care/Nursing Home Waiver Option" section of the "Death Benefit Calculation" provision are met. No CDSC applies to transfers among Sub-Accounts or between or among the Guaranteed Term Options, the Fixed Account, or the Variable Account. A contract held by a Charitable Remainder Trust (within the meaning of Internal Revenue Code Section 664) may withdraw CDSC-free the greater of (a) or (b), where: (a) is the amount which would otherwise be available for withdrawal without a CDSC; and (b) is the difference between the total purchase payments made to the contract as of the date of the withdrawal (reduced by previous withdrawals) and the Contract Value at the close of the day prior to the date of the withdrawal. The CDSC will not be eliminated if to do so would be unfairly discriminatory or prohibited by state law. Premium Taxes Nationwide will charge against the Contract Value any premium taxes levied by a state or other government entity.Premium tax rates currently range from 0% to 5%.This range is subject to change.Nationwide will assess premium taxes to the contract at the time Nationwide is assessed the premium taxes by the state.Premium tax requirements vary from state to state. Premium taxes may be deducted from death benefit proceeds. Short-Term Trading Fees Some underlying mutual funds may assess (or reserve the right to assess) a short-term trading fee in connection with transfers from a Sub-Account that occur within 60 days after the date of allocation to the Sub-Account. Short-term trading fees are intended to compensate the underlying mutual fund (and contract owners with interests allocated in the underlying mutual fund) for the negative impact on fund performance that may result from frequent, short-term trading strategies.Short-term trading fees are not intended to affect the large majority of contract owners not engaged in such strategies. Any short-term trading fee assessed by any underlying mutual fund available in conjunction with the contracts described in this prospectus will equal 1% of the amount determined to be engaged in short-term trading.Short-term trading fees will only apply to those Sub-Accounts corresponding to underlying mutual funds that charge such fees (see the underlying mutual fund prospectus).Any short-term trading fees paid are retained by the underlying mutual fund, not by Nationwide, and are part of the underlying mutual fund’s assets.Contract owners are responsible for monitoring the length of time allocations are held in any particular underlying mutual fund.Nationwide will not provide advance notice of the assessment of any applicable short-term trading fee. For a complete list of the underlying mutual funds offered under the contract that assess (or reserve the right to assess) a short-term trading fee, please see "Underlying Mutual Fund Annual Expenses" earlier in this prospectus. If a short-term trading fee is assessed, the underlying mutual fund will charge the Variable Account 1% of the amount determined to be engaged in short-term trading.The Variable Account will then pass the short-term trading fee on to the specific contract owner that engaged in short-term trading by 19 deducting an amount equal to the short-term trading fee from that contract owner’s Sub-Account value.All such fees will be remitted to the underlying mutual fund; none of the fee proceeds will be retained by Nationwide or the Variable Account.When multiple purchase payments (or exchanges) are made to a Sub-Account that is subject to short-term trading fees, transfers will be considered to be made on a first in/first out (FIFO) basis for purposes of determining short-term trading fees.In other words, units held the longest time will be treated as being transferred first, and units held for the shortest time will be treated as being transferred last. Some transactions are not subject to the short-term trading fees.Transactions that are not subject to short-term trading fees include: · scheduled and systematic transfers, such as Dollar Cost Averaging, Asset Rebalancing, and Systematic Withdrawals; · contract loans or surrenders, including CDSC-free withdrawals; · transfers made upon annuitization of the contract; · surrenders of Annuity Units to make annuity payments; or · surrenders of Accumulation Units to pay a death benefit. New share classes of certain currently available underlying mutual funds may be added as investment options under the contracts.These new share classes may require the assessment of short-term trading or redemption fees.When these new share classes are added, new purchase payment allocations and exchange reallocations to the underlying mutual funds in question may be limited to the new share class. Optional Contract Benefits, Charges and Deductions For an additional charge, the following optional benefits are available to contract owners.Not all optional benefits are available in every state.Unless otherwise indicated: optional benefits must be elected at the time of application; optional benefits, once elected, may not be terminated; and the charges associated with the optional benefits will be assessed until annuitization. Reduced Purchase Payment Option If the contract owner chooses the Reduced Purchase Payment Option, Nationwide will deduct an additional charge equal to an annualized rate of 0.25% of the Daily Net Assets of the Variable Account.In return, the minimum initial purchase payment for that contract will be $1,000 and minimum subsequent purchase payment will be $25.This option is not available for Investment-only Contracts.Nationwide may realize a profit from the charge assessed for this option. The contract owner may elect to terminate this option if, throughout a period of at least two years and continuing until such election, the total of all purchase payments, less surrenders is maintained at $25,000 or more. The election to terminate the option must be submitted in writing on a form provided by Nationwide.Termination of the rider will occur as of the date on the election form, and the charge for this option will no longer be assessed.Subsequent purchase payments, if any, will be subject to the terms of the contract and must be at least $1,000. CDSC Options and Charges Five Year CDSC Option For an additional charge at an annualized rate of 0.15% of the Daily Net Assets of the Variable Account, the contract owner may choose the Five Year CDSC Option. The Five Year CDSC Option applies as follows: Number of Completed Years from Date of Purchase Payment CDSC Percentage 0 7% 1 7% 2 6% 3 4% 4 2% 5 0% Under this option, CDSC will not exceed 7% of purchase payments surrendered. For contracts issued in the State of New York, this option is available only for contracts issued as Roth IRAs and is not available when the Extra Value Option is elected. Nationwide may realize a profit from the charge assessed for this option. Additional Withdrawal without Charge and Disability Waiver Each contract has a standard 10% CDSC-free withdrawal privilege each year.For an additional charge at an annualized rate of 0.10% of the Daily Net Assets of the Variable Account, the contract owner can withdraw an additional 5% of total purchase payments each year without incurring a CDSC.This would allow the contract owner to withdraw a total of 15% of the total of all purchase payments each year free of CDSC.Like the standard 10% CDSC-free privilege, this additional withdrawal benefit is non-cumulative. This option also contains a disability waiver.Nationwide will waive CDSC if a contract owner (or Annuitant if the contract is owned by a non-natural owner) is disabled after the contract is issued but before reaching age 65.If this waiver becomes effective due to disability, no additional purchase payments may be made to the contract. Nationwide may realize a profit from the charge assessed for this option. 10 Year and Disability Waiver For an additional charge at an annualized rate of 0.05% of the Daily Net Assets of the Variable Account, the contract owner of a Tax Sheltered Annuity can purchase the 10 Year and Disability Waiver.Under this option, Nationwide will waive CDSC if two conditions are met: 20 the contract owner has been the owner of the contract for 10 years; and the contract owner has made regular payroll deferrals during the entire Contract Year for at least 5 of those 10 years. This option also contains a disability waiver.Nationwide will waive CDSC if the contract owner is disabled after the contract is issued but before reaching age 65.If this waiver becomes effective due to disability, no additional purchase payments may be made to the contract. Nationwide may realize a profit from the charge assessed for this option. Hardship Waiver For an additional charge at an annualized rate of 0.15% of the Daily Net Assets of the Variable Account, the contract owner of a Tax Sheltered Annuity can purchase the Hardship Waiver.Under this option, Nationwide will waive CDSC if the contract owner experiences a hardship (as defined for purposes of Internal Revenue Code Section (401(k)).The contract owner may be required to provide proof of hardship. If this waiver becomes effective, no additional purchase payments may be made to the contract. Nationwide may realize a profit from the charge assessed for this option. Death Benefit Options The following death benefit options are available with the contracts.Not all of the death benefit options may be available in every state.Nationwide may realize a profit from the charges assessed for these options. For more information about the standard and optional death benefits, please see the "Death Benefit Payment" provision. One-Year Enhanced Death Benefit with Long-Term Care/Nursing Home Waiver and Spousal Protection Option Beginning January 2, 2001 (or a later date if state law requires), an applicant can elect the One-Year Enhanced Death Benefit with Long-Term Care/Nursing Home Waiver and Spousal Protection Option for an additional charge at an annualized rate of 0.15% of the Daily Net Assets of the Variable Account. This death benefit option includes a Long-Term Care/Nursing Home Waiver and a Spousal Protection Feature, which, along with the specifics of this death benefit option, are discussed in the "Death Benefit Payment" provision. One-Year Step Up Death Benefit Option Until state approval is received for the One-Year Enhanced Death Benefit with Long-Term Care/Nursing Home Waiver and Spousal Protection Option, applicants can elect the One-Year Step Up Death Benefit Option for an additional charge at an annualized rate of 0.05% of the Daily Net Assets of the Variable Account. This death benefit option includes a Long-Term Care/Nursing Home Waiver, which, along with the specifics of this death benefit option, is discussed in the "Death Benefit Payment" provision. This death benefit option may be elected along with the 5% Enhanced Death Benefit Option, in which case the death benefit will be the greater of the two benefits. Greater of One-Year or 5% Enhanced Death Benefit with Long-Term Care/Nursing Home Waiver and Spousal Protection Option Beginning January 2, 2001 (or a later date if state law requires), an applicant can elect the Greater of One-Year or 5% Enhanced Death Benefit with Long-Term Care/Nursing Home Waiver and Spousal Protection Option for an additional charge at an annualized rate of 0.20% of the Daily Net Assets of the Variable Account. This death benefit option includes a Long-Term Care/Nursing Home Waiver and a Spousal Protection Feature, which, along with the specifics of this death benefit option, are discussed in the "Death Benefit Payment" provision. 5% Enhanced Death BenefitOption Until state approval is received for the Greater of One-Year or 5% Enhanced Death Benefit with Long-Term Care/Nursing Home Waiver and Spousal Protection Option, applicants can elect the 5% Enhanced Death Benefit Option for an additional charge at an annualized rate of 0.10% of the Daily Net Assets of the Variable Account. This death benefit option includes a Long-Term Care/Nursing Home Waiver, which, along with the specifics of this death benefit option, is discussed in the "Death Benefit Payment" provision. This death benefit option may be elected along with the One-Year Step Up Death Benefit Option, in which case the death benefit will be the greater of the two benefits. Guaranteed Minimum Income Benefit Options For contracts issued prior to May 1, 2003, the contract owner could have purchased one or both of the Guaranteed Minimum Income Benefit Options at the time of application.If elected, Nationwide will deduct an additional charge at an annualized rate of 0.45% and/or 0.30% of the Daily Net Assets of the Variable Account, depending on the options chosen.Nationwide may realize a profit from the charges assessed for these options. Guaranteed Minimum Income Benefit options provide for a minimum guaranteed value that may replace the Contract Value as the amount to be annuitized under certain circumstances.A Guaranteed Minimum Income Benefit may afford protection against unfavorable investment performance. Extra Value Option Applicants should be aware of the following prior to electing the Extra Value Option: Nationwide may make a profit from the Extra Value Option charge. Because the Extra Value Option charge will be assessed against the entire Contract Value for the first 7 Contract 21 Years, contract owners who anticipate making additional purchase payments after the first Contract Year (which will not receive the extra value credit(s) but will be assessed the Extra Value Option charge) should carefully examine the Extra Value Option and consult their financial adviser regarding its desirability. Nationwide may take back or "recapture" all or part of the amount credited under the Extra Value Option in the event of early surrenders, including revocation of the contract during the contractual free-look period. If the market declines during the period that the extra value credit(s) is subject to recapture, the amount subject to recapture could decrease the amount of contract available for surrender. The cost of the Extra Value Option and the recapture of the credits (in the event of a surrender) could exceed any benefit of receiving the Extra Value Option credits. Under certain circumstances, Nationwide may restrict the allocation of purchase payments to the Fixed Account when the contract owner elects or has elected the Extra Value Option.These restrictions may be imposed at Nationwide's discretion when economic conditions are such that Nationwide is unable to recoup the cost of providing the up-front Extra Value Option credits. For an additional charge at an annualized rate of 0.45% of the Daily Net Assets of the Variable Account, the contract owner can purchase an Extra Value Option at the time of application.Nationwide may reduce this charge. Allocations made to the Fixed Account or to the Guaranteed Term Options for the first seven Contract Years will be assessed a fee of 0.45%.Consequently, any guaranteed interest rate of return for assets in the Guaranteed Term Options or in the Fixed Account for the first seven Contract Years will be lowered by 0.45% due to the assessment of this charge. In exchange, Nationwide will apply a credit of 3% of the purchase payment(s) made during the first 12 months the contract is in force.This credit is funded from Nationwide’s General Account.The amount credited will be allocated among the Sub-Accounts, the Fixed Account, and/or the Guaranteed Term Options in the same proportion that the purchase payment is allocated to the contract. The option of electing the Extra Value Option allows prospective contract owners to choose between two different Variable Account charge structures for the first seven years of the contract. If the credit is elected and no additional contract options are elected, the total Variable Account charges under the contract will be an annualized rate of 1.40% of the Daily Net Assets of the Variable Account for the first seven years of the contract.If the Extra Value Option is not elected, total Variable Account charges will be an annualized rate of 0.95% (assuming no other contract options are elected) of the Daily Net Assets of the Variable Account for the first seven years of the contract and thereafter. Under these circumstances, the decision to elect or decline the Extra Value Option will depend primarily on whether the prospective contract owner believes it is more advantageous to have: (a) a 1.40% Variable Account charge for the first seven years of the contract, plus the Extra Value Option credit; or (b) a 0.95% Variable Account charge for the first seven years of the contract, without the Extra Value Option credit. The following table demonstrates hypothetical rates of return for contracts with the Extra Value Option and no other optional benefits (total Variable Account charges of 1.40%) and contracts with no additional contract options (total Variable Account charges of 0.95%).The figures are based upon: (a) a $100,000 initial purchase payment with no additional purchase payments; (b) the deduction of Variable Account charges at an annualized rate of 0.95% (base contract) and 1.40% (contract with only the Extra Value Option) of the Daily Net Assets of the Variable Account; and (c) an assumed annual rate of return before charges of7.75% for all years for a period of 10 years. 7.75% Rate of Return Contract Year Base Contract (0.95% total asset charges) Contract With Extra Value Option (1.40% total asset charges) 1 2 3 4 5 6 7 8 9 10 Generally, the higher the rate of return, the more advantageous the Extra Value Option becomes and vice versa.The table above assumes no additional purchase payments are made to the contract after the first contract anniversary.If subsequent purchase payments are made to the contract after the first contract anniversary (assuming a rate of return of 7.75%) the number of Contract Years needed to "break-even" increases in direct correlation with the amount of subsequent purchase payments made to the contract after the first contract anniversary. Amounts credited to the contract in connection with the Extra Value Option may be recaptured if: (a) the contract owner elects to surrender the contract pursuant to the contractual free-look provisions; or (b) withdrawals that are subject to a CDSC are taken before the end of the seventh Contract Year. 22 If the contract is surrendered pursuant to the contractual free-look, Nationwide will recapture the full credited amount.In certain states that require the return of purchase payments and for all contracts issued as Individual Retirement Annuities, upon the exercise of the contractual free look, the full amount will be recaptured, but under no circumstances will the amount returned be less than purchase payments made to the contracts. After the free look period and before the seventh contract anniversary, any amounts withdrawn from the contract that are subject to a CDSC subjects a part of the amount credited to recapture.For example, if a contract owner withdraws 13% of purchase payments made within the first Contract Year, 3% of the amount credited will be recaptured by Nationwide, since the contract owner may withdraw only 10% of purchase payments without a CDSC.This means that the percentage of the amount credited to be recaptured will be determined by the percentage of total purchase payments reflected in the amount surrendered that is subject to CDSC.The amount recaptured will be taken from the Sub-Accounts, the Fixed Account and/or the Guaranteed Term Options in the same proportion as allocated by the contract owner at the time of the withdrawal. No amount credited will be subject to recapture if the withdrawal is not subject to a CDSC or if a distribution is taken as a result of death, annuitization or to meet minimum distribution requirements under the Internal Revenue Code. In addition, no recapture will take place after the seventh Contract Year. After the end of the first seven Contract Years, the 0.45% charge for the Extra Value Option will no longer be assessed and the amount credited will be fully vested. New York Recapture Provisions For contracts issued in the State of New York, after the free look period and before the seventh contract anniversary, amounts credited under the contract may be recaptured whenever withdrawals are made that are subject to a CDSC in accordance with the following schedule: Contract Years (Extra Value Amount) Percentage of First Year Purchase Payments 1 and 2 3% 3,4 and 5 2% 6 and 7 1% After year 7 0% The percentage of the amount credited to be recaptured will be determined by the percentage of total purchase payments reflected in the amount surrendered that is subject to CDSC. The amount recaptured will be taken from the Sub-Accounts and the Fixed Account in the same proportion as allocated by the contract owner at the time of the withdrawal. No amount credited will be subject to recapture if the withdrawal is not subject to a CDSC or if a distribution is taken as a result of death, annuitization, or to meet minimum distribution requirements under the Internal Revenue Code.In addition, no recapture will take place after the seventh Contract Year. Beneficiary Protector Option For an additional charge at an annualized rate of 0.40% of the Daily Net Assets of the Variable Account, the contract owner may purchase a Beneficiary Protector Option.Allocations made to the Fixed Account or to the Guaranteed Term Options will be assessed a fee of 0.40%.Nationwide will also stop assessing this charge once the contract is annuitized.Consequently, any guaranteed interest rate of return for assets in the Guaranteed Term Options or in the Fixed Account will be lowered by 0.40% due to the assessment of this charge.Nationwide may realize a profit from the charge assessed for this option. The Beneficiary Protector Option provides that upon the death of the Annuitant, in addition to any death benefit payable, Nationwide will credit an additional amount to the contract.If the Beneficiary Protector Option is elected with a contract that also has spouses designated as Annuitant and co-annuitant, the term Annuitant shall mean the person designated as the annuitant on the application; the person designated as the co-annuitant does not have any rights under this benefit unless the co-annuitant is also the beneficiary. The Beneficiary Protector Option is credited to the contract upon the death of the Annuitant.Upon the death of the Annuitant, and after the Beneficiary Protector Option is credited to the contract, the beneficiary(ies) may: (a) take distribution of the contract in the form of the death benefit or required distributions as applicable; or (b) if the beneficiary is the deceased Annuitant’s surviving spouse, continue the contract as the new beneficial contract owner and subject to any mandatory distribution rules. Once the credit is applied to the contract, the 0.40% charge for the credit will no longer be assessed. The Beneficiary Protector Option is only available for contracts with Annuitants who are age 70 or younger at the time of election. How Credits to the Contract are Calculated If the Beneficiary Protector Option was elected at the time of application AND the Annuitant dies prior to the first contract anniversary after the Annuitant’s 85th birthday, then the amount credited to the contract will be equal to: 40% x Adjusted Earnings Adjusted Earnings (a) – (b) – (c); where: a the Contract Value on the date the death benefit is calculated and prior to any death benefit calculation; b purchase payments, proportionately adjusted for withdrawals; and c any adjustment for a death benefit previously credited, proportionately adjusted for withdrawals. The adjustment for amounts withdrawn will reduce purchase payments and any death benefit previously credited to the contract in the same proportion that the Contract Value was reduced on the date(s) of the partial withdrawal(s). 23 If the Beneficiary Protector Option was elected at any time after the contract issue date AND the Annuitant dies prior to the first contract anniversary after the Annuitant’s 85th birthday, then the amount credited to the contract will be equal to: 40% x Adjusted Earnings from the Date the Option is Elected Adjusted Earnings from the Date the Option is Elected (a) – (b) – (c) – (d), where: a Contract Value on the date the death benefit is calculated and prior to any death benefit calculation; b the Contract Value on the date the option is elected, proportionately adjusted for withdrawals; c purchase payments made after the option is elected, proportionately adjusted for withdrawals; d any adjustment for a death benefit previously credited to the contract after the rider is elected, proportionately adjusted for withdrawals. The adjustment for amounts withdrawn will reduce purchase payments and any death benefit previously credited to the contract in the same proportion that the Contract Value was reduced on the date(s) of the partial withdrawal(s). If no benefits have been paid under this option by the first contract anniversary following the Annuitant’s 85th birthday, then: (a) Nationwide will credit an amount equal to 4% of the Contract Value on the contract anniversary to the contract; (b) the benefit will terminate and will no longer be in effect; and (c) the charge for the benefit will be eliminated, reducing charges by 0.40%. How Amounts Are Credited Any amounts credited to the contract pursuant to this option will be allocated among the Sub-Accounts of the Variable Account, the Fixed Account and the GTOs in the same proportion as each purchase payment is allocated to the contract on the date the credit is applied. Capital Preservation Plus Option The Capital Preservation Plus Option provides a "return of principal" guarantee over an elected period of time (3, 5, 7, or 10 years the "program period").Effective May 1, 2011, the only CPP program period available is the 10-year CPP program period; CPP program periods of other durations that were elected prior to May 1, 2011 will continue unchanged to the end of the current CPP program period.Contract Value at the end of the program period will be no less than Contract Value at the beginning of the period, regardless of market performance.Note, however, that surrenders or contract charges that are deducted from the contract after this option is elected will reduce the value of the guarantee proportionally. The guarantee is conditioned upon the allocation of Contract Value between two investment components: 1) A Guaranteed Term Option corresponding to the length of the elected program period; 2) Non-Guaranteed Term Option allocations, which consist of: a) the Fixed Account and certain underlying mutual funds that are available under the program.This investment component is allocated according to contract owner instructions; and b) if the Custom Portfolio Asset Rebalancing Service is available, one of the models available through that service. If Contract Value is allocated to the Fixed Account and the contract owner subsequently elects the Capital Preservation Plus Option, the current Fixed Account interest rate guarantee period will terminate.If such contract owner allocates all or part of the Non-Guaranteed Term Option component of the Capital Preservation Plus Option to the Fixed Account, the allocation will be credited interest at the then current Renewal Rate and a new Fixed Account interest rate guarantee period will begin. In some state jurisdictions, Nationwide uses Target Term Options instead of Guaranteed Term Options in connection with the Capital Preservation Plus Option.For all material purposes, Guaranteed Term Options and Target Term Options are the same.Target Term Options are managed and administered identically to Guaranteed Term Options.The distinction is that the interest rate associated with Target Term Options is not guaranteed as it is in Guaranteed Term Options.However, because the options are managed and administered identically, the result to the investor is the same.All references to Guaranteed Term Options in this "Capital Preservation Plus Option" provision will also mean Target Term Options (in applicable jurisdictions).Please refer to the prospectus for the Guaranteed Term Options/Target Term Options for more information. When the Capital Preservation Plus Option is elected, Nationwide will specify the percentage of the Contract Value that must be allocated to each of these two general components.Generally, when interest rates are higher, a greater portion of the Contract Value will be made available for allocation among underlying mutual funds; when interest rates are lower, lesser portions may be made available for allocation among underlying mutual funds.Also, longer program periods will typically permit greater allocations to the underlying mutual funds.Other general economic factors and market conditions may affect these determinations as well. Charges The Capital Preservation Plus Option is provided for an additional charge at an annualized rate not to exceed 0.50% of the Daily Net Assets of the Variable Account.This charge will be assessed against the Guaranteed Term Options through a reduction in credited interest rates (not to exceed 0.50%).Nationwide may realize a profit from the charge assessed for this option. All charges associated with the Capital Preservation Plus Option will remain the same for the duration of the program 24 period.When the program period ends or an elected Capital Preservation Plus Option is terminated, the charges associated with the option will no longer be assessed. The Advantage of Capital Preservation Plus Without electing the option, contract owners may be able to approximate (without replicating) the benefits of the Capital Preservation Plus Option.To do this, contract owners would have to determine how much of their Contract Value would need to be allocated to a Guaranteed Term Option so that the amount at maturity (principal plus interest attributable to the Guaranteed Term Option allocation) would approximate the original total investment.The balance of the Contract Value would be available to be allocated among underlying funds or the Fixed Account.This represents an investment allocation strategy aimed at capital preservation. Election of the Capital Preservation Plus Option, however, generally permits a higher percentage of the Contract Value to be allocated outside of the Guaranteed Term Options among underlying mutual funds and/or the Fixed Account.This provides contract owners with a greater opportunity to benefit from market appreciation that is reflected in the underlying mutual fund performance, while preserving the return of principal guarantee. Availability The Capital Preservation Plus Option may only be elected at the time of application. Conditions Associated with the Capital Preservation Plus Option A contract owner with an outstanding loan may not elect the Capital Preservation Plus Option. During the program period, the following conditions apply: · If surrenders or contract charges are deducted from the contract subsequent to electing this option, the value of the guarantee will be reduced proportionally. · Only one Capital Preservation Plus Option program may be in effect at any given time. · No new purchase payments may be applied to the contract. · Enhanced Rate Dollar Cost Averaging is not available as a contract owner service. · Nationwide will not permit loans to be taken from the contract. · No optional benefit that assesses a charge to the Guaranteed Term Options may be added to the contract. · If Capital Preservation Plus is elected when the contract is purchased, any Contract Value allocated to the Fixed Account when the contract is purchased will receive the New Money Rate. · If Capital Preservation Plus is elected after the contract is purchased, any Contract Value allocated to the Fixed Account will begin a new Fixed Account guaranteed period and will receive the current Renewal Rate. · If, while the Capital Preservation Plus Option is elected, the Annuitant dies and the Annuitant's spouse elects to continue the contract, the option will remain in effect and will continue until the end of the original program period. · If the contract is annuitized, surrendered or liquidated for any reason prior to the end of the program period, all guarantees are terminated.A market value adjustment may apply to amounts transferred from a Guaranteed Term Option due to annuitization.A market value adjustment may apply to amounts surrendered or liquidated from a Guaranteed Term Option and the surrender will be subject to the CDSC provisions of the contract. After the end of the program period, or after termination of the option, the above conditions will no longer apply. Investments During the Program Period When the option is elected and after Nationwide receives all required information, Nationwide will declare the amount of the Contract Value that is available for allocation to the Fixed Account and/or the available underlying mutual funds.The remainder of the Contract Value must be allocated to a Guaranteed Term Option, the length of which corresponds to the length of the program period elected by the contract owner. Nationwide makes only certain underlying mutual funds available when a contract owner elects the Capital Preservation Plus Option.Nationwide selected the available underlying mutual funds on the basis of certain risk factors associated with the underlying mutual fund's investment objective.The underlying mutual funds not made available in conjunction with the Capital Preservation Plus Option were excluded on the basis of similar risk considerations. The Fixed Account and only the following underlying mutual funds are available when the Capital Preservation Plus Option is elected: Dreyfus · Dreyfus Stock Index Fund, Inc.: Initial Shares · Dreyfus Variable Investment Fund – Appreciation Portfolio: Initial Shares Fidelity Variable Insurance Products Fund · VIP Equity-Income Portfolio: Service Class · VIP Growth Portfolio: Service Class Janus Aspen Series · Forty Portfolio: Service Shares Nationwide Variable Insurance Trust · NVIT Government Bond Fund: Class I · NVIT Investor Destinations Funds: Ø NVIT Investor Destinations Moderate Fund: Class II · NVIT Mid Cap Index Fund: Class I · NVIT Money Market Fund: Class I · NVIT Multi-Manager Large Cap Growth Fund: Class I · NVIT Multi-Manager Mid Cap Growth Fund: Class I · NVIT Multi-Manager Mid Cap Value Fund: Class II · NVIT Nationwide Fund: Class I · Van Kampen NVIT Comstock Value Fund: Class I Oppenheimer Variable Account Funds · Oppenheimer Main Street Fund®/VA: Non-Service Shares 25 The following underlying mutual funds are only available in contracts for which good order applications were received before May 1, 2008: Federated Insurance Series · Federated Quality Bond Fund II: Primary Shares The following underlying mutual funds are only available in contracts for which good order applications were received before May 1, 2006: American Century Variable Portfolios, Inc. · American Century VP Income & Growth Fund: Class I Election of the Capital Preservation Plus Option will not be effective unless and until Nationwide receives Sub-Account allocation instructions based on the preceding list of available underlying mutual funds.Allocations to underlying mutual funds other than those listed above are not permitted during the program period. Nationwide reserves the right to modify the list of available underlying mutual funds upon written notice to contract owners.If an underlying mutual fund is deleted from the list of available underlying mutual funds, such deletion will not affect Capital Preservation Plus Option programs already in effect. Surrenders During the Program Period If, during the program period, the contract owner takes a surrender, Nationwide will surrender Accumulation Units from the Sub-Accounts and an amount from the Fixed Account and Guaranteed Term Options.The amount withdrawn from each investment option will be in proportion to the value in each option at the time of the surrender request, unless Nationwide is instructed otherwise.Surrenders may not be taken exclusively from the Guaranteed Term Option.In conjunction with the surrender, the value of the guarantee will be adjusted proportionally.A market value adjustment may apply to amounts surrendered from Guaranteed Term Options and the surrender will be subject to the CDSC provisions of the contract. Transfers During the Program Period Transfers to and from the Guaranteed Term Option are not permitted during the program period. Transfers between the Fixed Account and the Variable Account, and among Sub-Accounts are subject to the terms and conditions in the "Transfers Prior to Annuitization" provision.During the program period, transfers to underlying mutual funds that are not included in the Capital Preservation Plus Option program are not permitted. Terminating the Capital Preservation Plus Option Once elected, the Capital Preservation Plus Option cannot be revoked, except as provided below. If the contract owner elected a program period matching a 7-year Guaranteed Term Option, upon reaching the 5th anniversary of the program, the contract owner may terminate the Capital Preservation Plus Option.Any termination instructions must be received at Nationwide's home office within 60 days after the option's 5th anniversary. If the contract owner elected a program period matching a 10-year Guaranteed Term Option, upon reaching the 7th anniversary of the program, the contract owner may terminate the Capital Preservation Plus Option.Any termination instructions must be received at Nationwide's home office within 60 days after the option's 7th anniversary. If the contract owner terminates the Capital Preservation Plus Option as described above, the charges associated with the option will no longer be assessed, all guarantees associated with the option will terminate, the contract's investment allocations will remain the same as when the program was in effect (unless Nationwide is instructed otherwise), and all conditions associated with the Capital Preservation Plus Option are removed. Fulfilling the Return of Principal Guarantee At the end of the program period, if the Contract Value is less than the guaranteed amount, Nationwide will credit an amount to the contract so that the Contract Value equals the guaranteed amount.Amounts credited under this option are considered, for purposes of other benefits under this contract, earnings, not purchase payments.If the contract owner does not elect to begin a new Capital Preservation Plus Option program, the amount previously allocated to the Guaranteed Term Option and any amounts credited under the guarantee will be allocated to the money market Sub-Account. Election of a New Capital Preservation Plus Option At the end of any program period or after terminating a Capital Preservation Plus Option, the contract owner may elect to participate in a new Capital Preservation Plus Option program at the charges, rates and allocation percentages in effect at that point in time.Nationwide will communicate the ensuing CPP program period end to the contract owner approximately 75 days before the end of the period and this notice will include a list of the limited investment options available.If the contract owner elects to participate in a new program, such election and complete instructions must be received by Nationwide within 60 days after the end of the preceding program period or within 60 days of the program termination, whichever is applicable. Taxation of Surrenders under the CPP Lifetime Income Option Although the tax treatment is not clear, when the contract owner takes a surrender from the contract before the Annuitization Date, Nationwide will treat the following amount of the surrender as a taxable distribution: the excess of the greater of (a) the Contract Value immediately before the surrender; or (b) the guaranteed benefit amount immediately before the surrender; over the remaining investment in the contract.In certain circumstances, this treatment could result in the Contract Value being less than the investment in the contract after the surrender.A subsequent surrender under such circumstances could result in a loss that may be deductible.Please consult a qualified tax adviser. Removal of Variable Account Charges For certain optional benefits, a charge is assessed only for a specified period of time.To remove a Variable Account charge 26 at the end of the specified charge period, Nationwide systematically re-rates the contract.This re-rating results in lower contract charges, but no change in Contract Value or any other contractual benefit. Re-rating involves two steps: the adjustment of contract expenses and the adjustment of the number of units in the contract. The first step, the adjustment of contract expenses, involves removing the charge from the unit value calculation.For example, on a contract where the only optional benefit elected is the Extra Value Option, the Variable Account value will be calculated using unit values with Variable Account charges of 1.40% for the first 7 Contract Years.At the end of that period, the contract will be re-rated, and the 0.45% charge associated with the Extra Value Option will be removed.From that point on, the Variable Account value will be calculated using the unit values with Variable Account charges at 0.95%.Thus, the Extra Value Option charge is no longer included in the daily Sub-Account valuation for the contract. The second step of the re-rating process, the adjustment of the number of units in the contract, is necessary in order to keep the re-rating process from altering the Contract Value.Generally, for any given Sub-Account, the higher the Variable Account charges, the lower the unit value, and vice versa.For example, Sub-Account X with charges of 1.40% will have a lower unit value than Sub-Account X with charges of 0.95% (higher expenses result in lower unit values).When, upon re-rating, the unit values used in calculating Variable Account value are dropped from the higher expense level to the lower expense level, the higher unit values will cause an incidental increase in the Contract Value.In order to avoid this incidental increase, Nationwide adjusts the number of units in the contract down so that the Contract Value after the re-rating is the same as the Contract Value before the re-rating. Contract Ownership The contract owner has all rights under the contract.Purchasers who name someone other than themselves as the contract owner will have no rights under the contract. Contract owners of Non-Qualified Contracts may name a new contract owner at any time before the Annuitization Date.Any change of contract owner automatically revokes any prior contract owner designation.Changes in contract ownership may result in federal income taxation and may be subject to state and federal gift taxes. A change in contract ownership must be submitted in writing and recorded at Nationwide’s home office.Once recorded, the change will be effective as of the date signed.However, the change will not affect any payments made or actions taken by Nationwide before the change was recorded.No change will be effective unless and until it is received and recorded at Nationwide’s home office.The contract owner may also request a change in the Annuitant, contingent annuitant, contingent owner, beneficiary, or contingent beneficiary before the Annuitization Date.These changes must be: · on a Nationwide form; · signed by the contract owner; and · received at Nationwide’s home office before the Annuitization Date. Nationwide may reject changes to the parties named in the contract if the risk originally assumed by Nationwide in issuing the contract is materially altered.The risk originally assumed by Nationwide may have been materially altered if: information provided by the contract owner is materially false, misleading or incomplete; if the result of the change is to transfer rights or benefits to an institutional investor; the change results in the same owner attempting to use a series of Nationwide contracts and name different Annuitants; or when the change results in the contract being used along with other Nationwide contracts to cover a single life.Should Nationwide discover that the changes are being used for such purposes, Nationwide may rescind the contract and return the Contract Value, less any market value adjustment. Nationwide must review and approve any change requests.If the contract owner is not a natural person and there is a change of the Annuitant, distributions will be made as if the contract owner died at the time of the change. On the Annuitization Date, the Annuitant will become the contract owner, unless the contract owner is a Charitable Remainder Trust. Joint Ownership Joint owners each own an undivided interest in the contract. Contract owners can name a joint owner at any time before annuitization subject to the following conditions: · joint owners can only be named for Non-Qualified Contracts; · joint owners must be spouses at the time joint ownership is requested, unlessstate law requires Nationwide to allow non-spousal joint owners; · the exercise of any ownership right in the contract will generally require a written request signed by both joint owners; · an election in writing signed by both contract owners must be made to authorize Nationwide to allow the exercise of ownership rights independently by either joint owner; and · Nationwide will not be liable for any loss, liability, cost, or expense for acting in accordance with the instructions of either joint owner. Contingent Ownership The contingent owner is entitled to certain benefits under the contract if a contract owner who is not the Annuitant dies before the Annuitization Date, and there is no surviving joint owner. 27 The contract owner may name or change a contingent owner at any time before the Annuitization Date.To change the contingent owner, a written request must be submitted to Nationwide.Once Nationwide has recorded the change, it will be effective as of the date it was signed, whether or not the contract owner was living at the time it was recorded.The change will not affect any action taken by Nationwide before the change was recorded. Annuitant The Annuitant is the person who will receive annuity payments and upon whose continuation of life any annuity payment involving life contingencies depends.This person must be age 85 or younger at the time of contract issuance unless Nationwide approves a request for an Annuitant of greater age.The Annuitant may be changed before the Annuitization Date with Nationwide’s consent. Beneficiary and Contingent Beneficiary The beneficiary is the person who is entitled to the death benefit if the Annuitant dies before the Annuitization Date and there is nocontingent Annuitant.The contract owner can name more than one beneficiary.Multiple beneficiaries will share the death benefit equally, unless otherwise specified. The contract owner may change the beneficiary or contingent beneficiary during the Annuitant’s lifetime by submitting a written request to Nationwide.Once recorded, the change will be effective as of the date it was signed, whether or not the Annuitant was living at the time it was recorded.The change will not affect any action taken by Nationwide before the change was recorded. Operation of the Contract Minimum Initial and Subsequent Purchase Payments Contract Type Minimum Initial Purchase Payment Minimum Subsequent Payments Charitable Remainder Trust IRA Investment-only Non-Qualified Roth IRA SEP IRA Simple IRA Tax Sheltered Annuity* *Only available for individual 403(b) Tax Sheltered Annuity contracts subject to ERISA and certain state Optional Retirement Plans and/or Programs that have purchased at least one individual annuity contract issued by Nationwide prior to September 25, 2007. Some states have different minimum initial and subsequent purchase payment amounts, and subsequent purchase payments may not be permitted in all states (see "Appendix D: State Variations").If the contract owner elects the Reduced Purchase Payment Option, minimum initial and subsequent purchase payments will be reduced accordingly. If the contract owner elects the Extra Value Option, amounts credited to the contract may not be used to meet the minimum initial and subsequent purchase payment requirements. The cumulative total of all purchase payments under contracts issued by Nationwide on the life of any one Annuitant cannot exceed $1,000,000 without Nationwide’s prior consent.Any references in this prospectus to purchase payment amounts in excess of $1,000,000 are assumed to have been approved by Nationwide. Nationwide prohibits subsequent purchase payments made after death of the contract owner(s), the Annuitant or co-annuitant. If upon notification of death of the contract owner(s), the Annuitant or co-annuitant, it is determined that death occurred prior to a subsequent purchase payment being made, Nationwide reserves the right to return the purchase payment subject to investment performance. Guaranteed Term Options Guaranteed Term Options are separate investment options under the contract.The minimum amount that may be allocated to a Guaranteed Term Option is $1,000. Pricing Initial purchase payments allocated to Sub-Accounts will be priced at the Accumulation Unit value determined no later than 2 business days after receipt of an order to purchase if the application and all necessary information are complete.If the application is not complete, Nationwide may retain a purchase payment for up to 5 business days while attempting to complete it.If the application is not completed within 5 business days, the prospective purchaser will be informed of the reason for the delay.The purchase payment will be returned unless the prospective purchaser specifically consents to allow Nationwide to hold the purchase payment until the application is completed. Subsequent purchase payments will be priced based on the next available Accumulation Unit value after the payment is received.The cumulative total of all purchase payments under contracts issued by Nationwide on the life of any one Annuitant cannot exceed $1,000,000 without Nationwide’s prior consent.Any references in this prospectus to purchase payment amounts in excess of $1,000,000 are assumed to have been approved by Nationwide. If a subsequent purchase payment is received at Nationwide's home office (along with all necessary information) after the close of the New York Stock Exchange, it will be priced at the Accumulation Unit value determined on the following valuation day. Except on the days listed below and on weekends, purchase payments, transfers and surrenders are priced every day. Purchase payments will not be priced when the New York Stock Exchange is closed or on the following nationally recognized holidays: ·New Year’s Day ·Independence Day ·Martin Luther King, Jr. Day ·Labor Day ·Presidents’ Day ·Thanksgiving ·Good Friday ·Christmas ·Memorial Day 28 Nationwide also will not price purchase payments if: trading on the New York Stock Exchange is restricted; an emergency exists making disposal or valuation of securities held in the Variable Account impracticable; or the SEC, by order, permits a suspension or postponement for the protection of security holders. Rules and regulations of the SEC will govern as to when the conditions described in (2) and (3) exist.If Nationwide is closed on days when the New York Stock Exchange is open, Contract Value may change and contract owners will not have access to their accounts. Allocation of Purchase Payments Nationwide allocates purchase payments to Sub-Accounts, the Fixed Account, and/or Guaranteed Term Options as instructed by the contract owner.Shares of the underlying mutual funds allocated to the Sub-Accounts are purchased at Net Asset Value, then converted into Accumulation Units.Nationwide reserves the right to limit or refuse purchase payments allocated to the Fixed Account at its sole discretion. Contract owners can change allocations or make exchanges among the Sub-Accounts, Fixed Account or Guaranteed Term Options.However, no change may be made that would result in an amount less than 1% of the purchase payments being allocated to any Sub-Account.Certain transactions may be subject to conditions imposed by the underlying mutual funds, as well as those set forth in the contract. Determining the Contract Value The Contract Value is the sum of: the value of amounts allocated to the Sub-Accounts of the Variable Account; and amounts allocated to the Fixed Account; and amounts allocated to a Guaranteed Term Option. If part or all of the Contract Value is surrendered, or charges are assessed against the whole Contract Value, Nationwide will deduct a proportionate amount from each Sub-Account, the Fixed Account and any Guaranteed Term Option based on current cash values. Determining Variable Account Value – Valuing an Accumulation Unit Purchase payments or transfers allocated to Sub-Accounts are accounted for in Accumulation Units.Accumulation Unit values (for each Sub-Account) are determined by calculating the net investment factor for the underlying mutual funds for the current Valuation Period and multiplying that result with the Accumulation Unit values determined on the previous Valuation Period. Nationwide uses the net investment factor as a way to calculate the investment performance of a Sub-Account from Valuation Period to Valuation Period.For each Sub-Account, the net investment factor shows the investment performance of the underlying mutual fund in which a particular Sub-Account invests, including the charges assessed against that Sub-Account for a Valuation Period. The net investment factor for any particular Sub-Account is determined by dividing (a) by (b), and then subtracting (c) from the result, where: (a) is the sum of: the Net Asset Value of the underlying mutual fund as of the end of the current Valuation Period; and the per share amount of any dividend or income distributions made by the underlying mutual fund (if the date of the dividend or income distribution occurs during the current Valuation Period). (b) is the Net Asset Value of the underlying mutual fund determined as of the end of the preceding Valuation Period. (c) is a factor representing the daily Variable Account charges, which may include charges for optional benefits chosen by the contract owner.The factor is equal to an annualized rate ranging from 0.95% to 3.95% of the Daily Net Assets of the Variable Account, depending on which contract features the contract owner chooses. Based on the change in the net investment factor, the value of an Accumulation Unit may increase or decrease.Changes in the net investment factor may not be directly proportional to changes in the Net Asset Value of the underlying mutual fund shares because of the deduction of Variable Account charges.Though the number of Accumulation Units will not change as a result of investment experience, the value of an Accumulation Unit may increase or decrease from Valuation Period to Valuation Period. Determining Fixed Account Value Nationwide determines the value of the Fixed Account by: adding all amounts allocated to the Fixed Account, minus amounts previously transferred or withdrawn; adding any interest earned on the amounts allocated; and subtracting charges deducted in accordance with the contract. Determining the Guaranteed Term Option Value Nationwide determines the value of a Guaranteed Term Option by: adding all amounts allocated to any Guaranteed Term Option, minus amounts previously transferred or withdrawn (which may be subject to a market value adjustment); adding any interest earned on the amounts allocated to any Guaranteed Term Option; and subtracting charges deducted in accordance with the contract. 29 Transfers Prior to Annuitization Transfers from the Fixed Account to the Variable Account or a Guaranteed Term Option Contract owners may request to have Fixed Account allocations transferred to the Variable Account or to a Guaranteed Term Option only upon reaching the end of an interest rate guarantee period.Normally, Nationwide will permit 100% of such Fixed Account allocations to be transferred to the Variable Account or a Guaranteed Term Option; however Nationwide may, under certain economic conditions and at its discretion, limit the maximum transferable amount.Under no circumstances will the maximum transferable amount be less than 10% of the Fixed Account allocation reaching the end of an interest rate guarantee period.Transfers of the Fixed Account allocations must be made within 45 days after reaching the end of an interest rate guarantee period. Contract owners who use dollar cost averaging may transfer from the Fixed Account to the Variable Account (but not to Guaranteed Term Options) under the terms of that program (see "Dollar Cost Averaging"). If there is Contract Value allocated to the Fixed Account at the time the Capital Preservation Plus Option is elected, the Fixed Account interest rate guarantee period will end and that Contract Value may be transferred according to the terms of the option elected. Transfers to the Fixed Account Contract owners may request to have Variable Account allocations transferred to the Fixed Account at any time.Normally, Nationwide will not restrict transfers from the Variable Account to the Fixed Account; however, Nationwide may establish a maximum transfer limit from the Variable Account to the Fixed Account.Except as noted below, the transfer limit will not be less than 10% of the current value of the Variable Account, less any transfers made in the 12 months preceding the date the transfer is requested, but not including transfers made prior to the imposition of the transfer limit.However, where permitted by state law, Nationwide reserves the right to refuse transfers or purchase payments to the Fixed Account (whether from the Variable Account or a Guaranteed Term Option) at its sole discretion.Generally, Nationwide will invoke this right when interest rates are low by historical standards. Transfers from a Guaranteed Term Option Transfers from a Guaranteed Term Option prior to maturity are subject to a market value adjustment. Transfers Among the Sub-Accounts A contract owner may request to transfer allocations among the Sub-Accounts at any time, subject to terms and conditions imposed by this prospectus and the underlying mutual funds. Transfers After Annuitization After annuitization, transfers may only be made on the anniversary of the Annuitization Date.Guaranteed Term Options are not available after annuitization. Transfer Requests Contract owners may submit transfer requests in writing, over the telephone, or via the Internet.Nationwide will use reasonable procedures to confirm that instructions are genuine and will not be liable for following instructions that it reasonably determined to be genuine.Nationwide may restrict or withdraw the telephone and/or Internet transfer privilege at any time. Generally, Sub-Account transfers will receive the Accumulation Unit value next computed after the transfer request is received.However, if a contract that is limited to submitting transfer requests via U.S. mail submits a transfer request via internet or telephone pursuant to Nationwide's one-day delay policy, the transfer will be executed on the next business day after the exchange request is received by Nationwide (see "Managers of Multiple Contracts"). Interest Rate Guarantee Period The interest rate guarantee period is the period of time that the Fixed Account interest rate is guaranteed to remain the same.Within 45 days of the end of an interest rate guarantee period, transfers may be made from the Fixed Account to the Variable Account or to the Guaranteed Term Options.Nationwide will determine the amount that may be transferred and will declare this amount at the end of the guarantee period.This amount will not be less than 10% of the amount in the Fixed Account that is maturing. For new purchase payments allocated to the Fixed Account, or transfers to the Fixed Account from the Variable Account or a Guaranteed Term Option, this period begins on the date of deposit or transfer and ends on the one year anniversary of the deposit or transfer.The guaranteed interest rate period may last for up to 3 months beyond the 1-year anniversary because guaranteed terms end on the last day of a calendar quarter. The interest rate guarantee period does not in any way refer to interest rate crediting practices connected with Guaranteed Term Options. During an interest rate guarantee period, transfers cannot be made from the Fixed Account, and amounts transferred to the Fixed Account must remain on deposit. Transfer Restrictions Neither the contracts described in this prospectus nor the underlying mutual funds are designed to support active trading strategies that require frequent movement between or among Sub-Accounts (sometimes referred to as "market-timing" or "short-term trading").A contract owner who intends to use an active trading strategy should consult his/her registered representative and request information on other Nationwide variable annuity contracts that offer underlying mutual funds that are designed specifically to support active trading strategies. Nationwide discourages (and will take action to deter) short-term trading in this contract because the frequent movement between or among Sub-Accounts may negatively impact other investors in the contract.Short-term trading can result in: 30 · the dilution of the value of the investors’ interests in the underlying mutual fund; · underlying mutual fund managers taking actions that negatively impact performance (keeping a larger portion of the underlying mutual fund assets in cash or liquidating investments prematurely in order to support redemption requests); and/or · increased administrative costs due to frequent purchases and redemptions. To protect investors in this contract from the negative impact of these practices, Nationwide has implemented, or reserves the right to implement, several processes and/or restrictions aimed at eliminating the negative impact of active trading strategies.Nationwide makes no assurances that all risks associated with short-term trading will be completely eliminated by these processes and/or restrictions. Nationwide cannot guarantee that its attempts to deter active trading strategies will be successful.If we are unable to deter active trading strategies, the performance of the Sub-Accounts that are actively traded may be adversely impacted. Redemption Fees Some underlying mutual funds assess a short-term trading fee in connection with transfers from a Sub-Account that occur within 60 days after the date of the allocation to the Sub-Account.The fee is assessed against the amount transferred and is paid to the underlying mutual fund.Redemption fees compensate the underlying mutual fund for any negative impact on fund performance resulting from short-term trading.For more information on short-term trading fees, please see the "Short-Term Trading Fees" provision. U.S. Mail Restrictions Nationwide monitors transfer activity in order to identify those who may be engaged in harmful trading practices.Transaction reports are produced and examined.Generally, a contract may appear on these reports if the contract owner (or a third party acting on their behalf) engages in a certain number of "transfer events" in a given period.A "transfer event" is any transfer, or combination of transfers, occurring on a given trading day (Valuation Period).For example, if a contract owner executes multiple transfers involving 10 underlying mutual funds in one day, this counts as one transfer event.A single transfer occurring on a given trading day and involving only 2 underlying mutual funds (or one underlying mutual fund if the transfer is made to or from the Fixed Account or a Guaranteed Term Option) will also count as one transfer event.As a result of this monitoring process, Nationwide may restrict the method of communication by which transfer orders will be accepted.In general, Nationwide will adhere to the following guidelines: Trading Behavior Nationwide's Response 6 or more transfer events in one calendar quarter Nationwide will mail a letter to the contract owner notifying them that: (1)they have been identified as engaging in harmful trading practices; and (2)if their transfer events exceed 11 in 2 consecutive calendar quarters or 20 in one calendar year, the contract owner will be limited to submitting transfer requests via U.S. mail on a Nationwide issued form. More than 11 transfer events in 2 consecutive calendar quarters OR More than 20 transfer events in one calendar year Nationwide will automatically limit the contract owner to submitting transfer requests via U.S. mail on a Nationwide issued form. For purposes of Nationwide's transfer policy, U.S. mail includes standard U.S. mail, overnight U.S. mail, and overnight delivery via private carrier. Each January 1st, Nationwide will start the monitoring anew, so that each contract starts with 0 transfer events each January 1.See, however, the "Other Restrictions" provision below. Managers of Multiple Contracts Some investment advisers/representatives manage the assets of multiple Nationwide contracts pursuant to trading authority granted or conveyed by multiple contract owners.These multi-contract advisers will generally be required by Nationwide to submit all transfer requests via U.S. mail. Nationwide may, as an administrative practice, implement a "one-day delay" program for these multi-contract advisers, which they can use in addition to or in lieu of submitting transfer requests via U.S. mail.The one-day delay option permits multi-contract advisersto continue to submit transfer requests via the internet or telephone.However, transfer requests submitted by multi-contract advisers via the internet or telephone will not receive the next available Accumulation Unit value.Rather, they will receive the Accumulation Unit value that is calculated on the following business day.Transfer requests submitted under the one-day delay program are irrevocable.Multi-contract advisers will receive advance notice of being subject to the one-day delay program. 31 Other Restrictions Contract owners that are required to submit transfer requests via U.S. mail will be required to use a Nationwide issued form for their transfer request.Nationwide will refuse transfer requests that either do not use the Nationwide issued form for their transfer request or fail to provide accurate and complete information on their transfer request form.In the event that a contract owner’s transfer request is refused by Nationwide, they will receive notice in writing by U.S. Mail and will be required to resubmit their transfer request on a Nationwide issued form. Nationwide reserves the right to refuse or limit transfer requests, or take any other action it deems necessary, in order to protect contract owners, annuitants, and beneficiaries from the negative investment results that may result from short-term trading or other harmful investment practices employed by some contract owners (or third parties acting on their behalf).In particular, trading strategies designed to avoid or take advantage of Nationwide's monitoring procedures (and other measures aimed at curbing harmful trading practices) that are nevertheless determined by Nationwide to constitute harmful trading practices, may be restricted. Any restrictions that Nationwide implements will be applied consistently and uniformly. Underlying Mutual Fund Restrictions and Prohibitions Pursuant to regulations adopted by the SEC, Nationwide is required to enter into written agreements with the underlying mutual funds which allow the underlying mutual funds to: request the taxpayer identification number, international taxpayer identification number, or other government issued identifier of any Nationwide contract owner; request the amounts and dates of any purchase, redemption, transfer or exchange request ("transaction information"); and instruct Nationwide to restrict or prohibit further purchases or exchanges by contract owners that violate policies established by the underlying mutual fund (whose policies may be more restrictive than Nationwide’s policies). Nationwide is required to provide such transaction information to the underlying mutual funds upon their request.In addition, Nationwide is required to restrict or prohibit further purchases or exchange requests upon instruction from the underlying mutual fund.Nationwide and any affected contract owner may not have advance notice of such instructions from an underlying mutual fund to restrict or prohibit further purchases or exchange requests.If an underlying mutual fund refuses to accept a purchase or exchange request submitted by Nationwide, Nationwide will keep any affected contract owner in their current underlying mutual fund allocation. Right to Examine and Cancel If the contract owner elects to cancel the contract, he/she may return it to Nationwide’s home office within a certain period of time known as the "free look" period.Depending on the state in which the contract was purchased (and, in some states, if the contract is purchased as a replacement for another annuity contract), the free look period may be 10 days or longer.For ease of administration, Nationwide will honor any free look cancellation that is received at Nationwide’s home office or postmarked within 30 days after the contract issue date.For contracts issued in the State of California, Nationwide will honor any free look cancellation that is received at Nationwide’s home office or postmarked within 35 days after the contract issue date.The contract issue date is the date the initial purchase payment is applied to the contract. If the contract owner elects to cancel the contract pursuant to the free look provision, where required by law, Nationwide will return the greater of the Contract Value or the amount of purchase payment(s) applied during the free look period, less any withdrawals from the contract and applicable federal and state income tax withholding.Otherwise, Nationwide will return the Contract Value, less any withdrawals from the contract and applicable federal and state income tax withholding. Where state law requires the return of purchase payments upon cancellation of the contract during the free look period, Nationwide will allocate initial purchase payments allocated to Sub-Accounts to the money market Sub-Account during the free look period.After the free look period, Nationwide will reallocate the Contract Value among the Sub-Accounts based on the instructions contained on the application.Where state law requires the return of Contract Value upon cancellation of the contract during the free look period, Nationwide will immediately allocate initial purchase payments to the investment options based on the instructions contained on the application. Liability of the Variable Account under this provision is limited to the Contract Value in each Sub-Account on the date of revocation.Any additional amounts refunded to the contract owner will be paid by Nationwide. Surrender (Redemption) Prior to Annuitization Contract owners may surrender some or all of their Contract Value before the earlier of the Annuitization Date or the Annuitant’s death.Surrender requests must be in writing and Nationwide may require additional information.When taking a full surrender, the contract must accompany the written request.Nationwide may require a signature guarantee. If the Extra Value Option has been elected, and the amount withdrawn is subject to a CDSC, then for the first seven Contract Years only, a portion of the amount credited under the Extra Value Option may be recaptured.No recapture will take place after the seventh Contract Year.The amount credited will not, however, be subject to recapture if a withdrawal not subject to the CDSC is being made (see "Extra Value Option"). Nationwide will pay any amounts surrendered from the Sub-Accounts within 7 days.However, Nationwide may suspend or postpone payment when it is unable to price a purchase payment or transfer (See "Pricing").Nationwide is required by state law to reserve the right to postpone payment of assets in the fixed account for a period of up to six months from the date of the surrender request. 32 Surrenders from the contract may be subject to federal income tax and/or a penalty tax.See "Federal Income Taxes" in Appendix C. Partial Surrenders (Partial Redemptions) Nationwide will surrender Accumulation Units from the Sub-Accounts and an amount from the fixed account and Guaranteed Term Options.The amount withdrawn from each investment option will be in proportion to the value in each option at the time of the surrender request. A CDSC may apply.The contract owner may take the CDSC from either: (a) the amount requested; or (b) the Contract Value remaining after the contract owner has received the amount requested. If the contract owner does not make a specific election, any applicable CDSC will be taken from the Contract Value remaining after the contract owner has received the amount requested. The CDSC deducted is a percentage of the amount requested by the contract owner.Amounts deducted for CDSC are not subject to subsequent CDSC. Partial Surrenders to Pay Investment Advisory Fees Some contract owners utilize an investment adviser(s) to manage their assets, for which the investment adviser assesses a fee.Investment advisers are not endorsed or affiliated with Nationwide and Nationwide makes no representation as to their qualifications.The fees for these investment advisory services are specified in the respective account agreements and are separate from and in addition to the contract fees and expenses described in this prospectus.Some contract owners authorize their investment adviser to take a partial surrender(s) from the contract in order to collect investment advisory fees.Surrenders taken from this contract to pay advisory or investment management fees are subject to the CDSC provisions of the contract and may be subject to income tax and/or tax penalties. Full Surrenders (Full Redemptions) The Contract Value upon full surrender may be more or less than the total of all purchase payments made to the contract.The Contract Value will reflect: · Variable Account charges; · underlying mutual fund charges; · the investment performance of the underlying mutual funds; · any recapture of extra value credit; · any outstanding loan balance plus accrued interest; · amounts allocated to the fixed account and any interest credited; and · any amounts allocated to the Guaranteed Term Options plus or minus any market value adjustment. A CDSC may apply. Surrenders Under a Tax Sheltered Annuity Contract owners of a Tax Sheltered Annuity may surrender part or all of their Contract Value before the earlier of the Annuitization Date or the Annuitant’s death, except as provided below: (A) Contract Value attributable to contributions made under a qualified cash or deferred arrangement (within the meaning of Internal Revenue Code Section 402(g)(3)(A)), a salary reduction agreement (within the meaning of Internal Revenue Code Section 402(g)(3)(C)), or transfers from a Custodial Account (described in Section 403(b)(7) of the Internal Revenue Code), may be surrendered only: when the contract owner reaches age 59½, separates from service, dies, or becomes disabled (within the meaning of Internal Revenue Code Section 72(m)(7)); or in the case of hardship (as defined for purposes of Internal Revenue Code Section 401(k)), provided that any such hardship surrender may not include any income earned on salary reduction contributions. (B) The surrender limitations described in Section A also apply to: salary reduction contributions to Tax Sheltered Annuities made for plan years beginning after December 31, 1988; earnings credited to such contracts after the last plan year beginning before January 1, 1989, on amounts attributable to salary reduction contributions; and all amounts transferred from 403(b)(7) Custodial Accounts (except that earnings and employer contributions as of December 31, 1988 in such Custodial Accounts may be withdrawn in the case of hardship). (C) Any distribution other than the above, including a ten-day free look cancellation of the contract (when available) may result in taxes, penalties, and/or retroactive disqualification of a Tax Sheltered Annuity. In order to prevent disqualification of a Tax Sheltered Annuity after a ten day free look cancellation, Nationwide will transfer the proceeds to another Tax Sheltered Annuity upon proper direction by the contract owner. These provisions explain Nationwide's understanding of current withdrawal restrictions.These restrictions may change. Distributions pursuant to Qualified Domestic Relations Orders will not violate the restrictions stated above. Surrenders Under a Texas Optional Retirement Program or a Louisiana Optional Retirement Plan Redemption restrictions apply to contracts issued under the Texas Optional Retirement Program or the Louisiana Optional Retirement Plan. 33 The Texas Attorney General has ruled that participants in contracts issued under the Texas Optional Retirement Program may only take withdrawals if: · the participant dies; · the participant retires; · the participant terminates employment due to total disability; or · the participant that works in a Texas public institution of higher education terminates employment. A participant under a contract issued under the Louisiana Optional Retirement Plan may only take distributions from the contract upon retirement or termination of employment.All retirement benefits under this type of plan must be paid as lifetime income; lump sum cash payments are not permitted, except for death benefits. Due to the restrictions described above, a participant under either of these plans will not be able to withdraw cash values from the contract unless one of the applicable conditions is met.However, Contract Value may be transferred to other carriers, subject to any CDSC. Nationwide issues this contract to participants in the Texas Optional Retirement Program in reliance upon and in compliance with Rule 6c-7 of the Investment Company Act of 1940.Nationwide issues this contract to participants in the Louisiana Optional Retirement Plan in reliance upon and in compliance with an exemptive order that Nationwide received from the SEC on August 22, 1990. Loan Privilege The loan privilege is only available to owners of Tax Sheltered Annuities.Contract owners of Tax Sheltered Annuities may take loans from the Contract Value beginning 30 days after the contract is issued up to the Annuitization Date.Loans are subject to the terms of the contract, the plan, and the Internal Revenue Code.Nationwide may modify the terms of a loan to comply with changes in applicable law. Minimum and Maximum Loan Amounts Contract owners may borrow a minimum of $1,000, unless Nationwide is required by law to allow a lesser minimum amount.Each loan must individually satisfy the contract minimum amount. Nationwide will calculate the maximum nontaxable loan amount based upon information provided by the participant or the employer.Loans may be taxable if a participant has additional loans from other plans.The total of all outstanding loans must not exceed the following limits: Contract Values Maximum Outstanding Loan Balance Allowed Non-ERISA Plans up to $20,000 up to 80% of Contract Value (not more than $10,000) $20,000 and over up to 50% of Contract Value (not more than $50,000*) ERISA Plans All up to 50% of Contract Value (not more than $50,000*) *The $50,000 limits will be reduced by the highest outstanding balance owed during the previous 12 months. For salary reduction Tax Sheltered Annuities, loans may be secured only by the Contract Value. Maximum Loan Processing Fee Nationwide charges a loan processing fee at the time each new loan is processed.The loan processing fee will not exceed $25 per loan processed.This fee compensates Nationwide for expenses related to administering and processing loans.Loans are not available in all states.In addition, some states may not allow Nationwide to assess a Loan Processing Fee. The fee is taken from the Sub-Accounts, fixed account, and Guaranteed Term Options in proportion to the Contract Value at the time the loan is processed. How Loan Requests are Processed All loans are made from the collateral fixed account.Nationwide transfers Accumulation Units in proportion to the assets in each Sub-Account to the collateral fixed account until the requested amount is reached.If there are not enough Accumulation Units available in the contract to reach the requested loan amount, Nationwide next transfers Contract Value from the fixed account.Any remaining required collateral will be transferred from the Guaranteed Term Options.Transfers from the Guaranteed Term Options may be subject to a market value adjustment.No CDSC will be deducted on transfers related to loan processing. Loan Interest The outstanding loan balance in the collateral fixed account is credited with interest until the loan is repaid in full.The credited interest rate will be 2.25% less than the loan interest rate fixed by Nationwide.The credited interest rate is guaranteed never to fall below the minimum interest rate required by applicable state law. Specific loan terms are disclosed at the time of loan application or issuance. Loan Repayment Loans must be repaid in five years.However, if the loan is used to purchase the contract owner’s principal residence, the contract owner has 15 years to repay the loan. 34 Contract owners must identify loan repayments as loan repayments or they will be treated as purchase payments and will not reduce the outstanding loan.Payments must be substantially level and made at least quarterly.Loan repayments will consist of principal and interest in amounts set forth in the loan agreement.Repayments are allocated to the Sub-Accounts in accordance with the contract, unless Nationwide and the contract owner have agreed to amend the contract at a later date on a case by case basis. Loan repayments to the Guaranteed Term Options must be at least $1,000.If the proportional share of the repayment to the Guaranteed Term Option is less than $1,000, that portion of the repayment will be allocated to the money market Sub-Account unless the contract owner directs otherwise. Distributions and Annuity Payments Distributions made from the contract while a loan is outstanding will be reduced by the amount of the outstanding loan plus accrued interest if: · the contract is surrendered; · the contract owner/Annuitant dies; · the contract owner who is not the Annuitant dies prior to annuitization; or · annuity payments begin. Transferring the Contract Nationwide reserves the right to restrict any transfer of the contract while the loan is outstanding. Grace Period and Loan Default If a loan payment is not made when due, interest will continue to accrue.A grace period may be available (please refer to the terms of the loan agreement).If a loan payment is not made by the end of the applicable grace period, the entire loan will be treated as a deemed distribution and will be taxable to the borrower.This deemed distribution may also be subject to an early withdrawal tax penalty by the Internal Revenue Service. After default, interest will continue to accrue on the loan.Defaulted amounts, plus interest, are deducted from the Contract Value when the participant is eligible for a distribution of at least that amount.Additional loans are not available while a previous loan is in default. Assignment Contract rights are personal to the contract owner and may not be assigned without Nationwide’s written consent. A Non-Qualified Contract owner may assign some or all rights under the contract.An assignment must occur before annuitization while the Annuitant is alive.The contract owner must submit the request to Nationwide in writing and Nationwide must receive the request at its home office before the Annuitization Date.Once Nationwide receives and records the change request, the change will be effective as of the date the written request was signed.Nationwide may reject or not recognize assignments designed to alter the character of the risk Nationwide originally assumed in issuing the contract. Investment-only Contracts, Individual Retirement Annuities, Roth IRAs, SEP IRAs, Simple IRAs and Tax Sheltered Annuities may not be assigned, pledged or otherwise transferred except where allowed by law. Nationwide is not responsible for the validity or tax consequences of any assignment.Nationwide is not liable for any payment or settlement made before the assignment is recorded.Assignments will not be recorded until Nationwide receives sufficient direction from the contract owner and the assignee regarding the proper allocation of contract rights. Amounts pledged or assigned will be treated as distributions and will be included in gross income to the extent that the cash value exceeds the investment in the contract for the taxable year in which it was pledged or assigned.Amounts assigned may be subject to a tax penalty equal to 10% of the amount included in gross income. Assignment of the entire Contract Value may cause the portion of the Contract Value exceeding the total investment in the contract and previously taxed amounts to be included in gross income for federal income tax purposes each year that the assignment is in effect. Contract Owner Services Asset Rebalancing Asset rebalancing is the automatic reallocation of Contract Values to the Sub-Accounts on a predetermined percentage basis.Asset rebalancing is not available for assets held in the fixed account or the Guaranteed Term Options.Requests for asset rebalancing must be on a Nationwide form.Once Asset Rebalancing is elected, it will only be terminated upon specific instruction from the contract owner; manual transfers will not automatically terminate the program. Asset rebalancing occurs every three months or on another frequency if permitted by Nationwide.If the last day of the three-month period falls on a Saturday, Sunday, recognized holiday, or any other day when the New York Stock Exchange is closed, asset rebalancing will occur on the next business day.Each asset rebalancing reallocation is considered a transfer event. Asset rebalancing may be subject to employer limitations or restrictions for contracts issued to a Tax Sheltered Annuity plan.Contract owners should consult a financial adviser to discuss the use of asset rebalancing. Nationwide reserves the right to stop establishing new asset rebalancing programs.Nationwide also reserves the right to assess a processing fee for this service. Dollar Cost Averaging Dollar Cost Averaging is a long-term transfer program that allows the Contract Owner to make regular, level investments over time.Dollar Cost Averaging involves the automatic transfer of a specific amount from the Fixed Account and/or certain Sub-Accounts into other Sub-Accounts.With this service, the Contract Owner benefits from the ability to invest 35 in the Sub-Accounts over a period of time, thereby smoothing out the effects of market volatility.Nationwide does not guarantee that this program will result in profit or protect Contract Owners from loss. Contract Owners direct Nationwide to automatically transfer specified amounts from the Fixed Account and the following Sub-Accounts: Nationwide Variable Insurance Trust ("NVIT") · NVIT Core Bond Fund: Class I · NVIT Government Bond Fund: Class I · NVIT Money Market Fund: Class I to any other Sub-Account(s).Dollar Cost Averaging transfers may not be directed to the Fixed Account.Transfers from the Fixed Account must be equal to or less than 1/30th of the Fixed Account value at the time the program is requested.Contract Owners that wish to utilize Dollar Cost Averaging should first inquire whether any Enhanced Fixed Account Dollar Cost Averaging programs are available. Transfers occur monthly or on another frequency if permitted by Nationwide.Nationwide will process transfers until either the value in the originating investment option is exhausted, or the Contract Owner instructs Nationwide to stop the transfers.When a Contract Owner instructs Nationwide to stop the transfers, all amounts remaining in the originating Fixed Account or Sub-Account will remain allocated to the Fixed Account or Sub-Account, unless Nationwide is instructed otherwise.Dollar Cost Averaging transfers are not considered transfer events. Nationwide reserves the right to stop establishing new Dollar Cost Averaging programs. Nationwide is required by state law to reserve the right to postpone transfer of assets from the Fixed Account for a period of up to 6 months from the date of the transfer request. Enhanced Fixed Account Dollar Cost Averaging Nationwide may, periodically, offer Dollar Cost Averaging programs with an enhanced interest rate referred to as "Enhanced Fixed Account Dollar Cost Averaging." Enhanced Fixed Account Dollar Cost Averaging involves the automatic transfer of a specific amount from an enhanced rate Fixed Account into any Sub-Account(s).With this service, the Contract Owner benefits from the ability to invest in the Sub-Accounts over a period of time, thereby smoothing out the effects of market volatility.Nationwide does not guarantee that this program will result in profit or protect Contract Owners from loss. Only new purchase payments to the contract are eligible for Enhanced Fixed Account Dollar Cost Averaging. Enhanced Fixed Account Dollar Cost Averaging transfers may not be directed to the Fixed Account.Amounts allocated to the enhanced rate Fixed Account as part of an Enhanced Fixed Account Dollar Cost Averaging program earn a higher rate of interest than other assets allocated to the standard Fixed Account.Each enhanced rate is guaranteed for as long as the corresponding program is in effect. Transfers occur monthly or on another frequency if permitted by Nationwide.Nationwide will process transfers until either amounts allocated to the Fixed Account as part of an Enhanced Fixed Account Dollar Cost Averaging program are exhausted or the Contract Owner instructs Nationwide to stop the transfers.When a Contract Owner instructs Nationwide to stop the transfers, Nationwide will automatically reallocate any amount remaining in the enhanced rate Fixed Account according to future investment allocation instructions, unless directed otherwise.Enhanced Fixed Account Dollar Cost Averaging transfers are not considered transfer events. Nationwide reserves the right to stop establishing new Enhanced Fixed Account Dollar Cost Averaging programs.Nationwide is required by state law to reserve the right to postpone transfer of assets from the Fixed Account, including the enhanced rate Fixed Account, for a period of up to 6 months from the date of the transfer request. Systematic Withdrawals Systematic withdrawals allow contract owners to receive a specified amount (of at least $100) on a monthly, quarterly, semi-annual, or annual basis.Requests for systematic withdrawals and requests to discontinue systematic withdrawals must be in writing. The withdrawals will be taken from the Sub-Accounts and the fixed account proportionately unless Nationwide is instructed otherwise.Systematic withdrawals are not available from the Guaranteed Term Options. Nationwide will withhold federal income taxes from systematic withdrawals unless otherwise instructed by the contract owner.The Internal Revenue Service may impose a 10% penalty tax if the contract owner is under age 59½ unless the contract owner has made an irrevocable election of distributions of substantially equal payments. A CDSC may apply to amounts taken through systematic withdrawals.If the contract owner takes systematic withdrawals, the maximum amount that can be withdrawn annually without a CDSC is the greater of the amount available under the CDSC-free withdrawal privilege, and a given percentage of the Contract Value that is based on the Contract Owner's age.This translates into CDSC-free Systematic Withdrawals equal to the greatest of: 10% of all purchase payments made to the contract as of the withdrawal date (15% of all purchase payments made to the contract if the contract owner elected the Additional Withdrawal Without Charge and Disability Waiver); an amount withdrawn to meet minimum distribution requirements under the Internal Revenue Code; or 36 a percentage of the Contract Value based on the contract owner’s age, as shown in the following table: Contract Owner’s Age Percentage of Contract Value Under age 59½ 5% Age 59½ through age 61 7% Age 62 through age 64 8% Age 65 through age 74 10% Age 75 and over 13% Contract Value and contract owner’s age are determined as of the date the request for the withdrawal program is recorded by Nationwide’s home office.For joint owners, the older joint owner’s age will be used. If total amounts withdrawn in any Contract Year exceed the CDSC-free amount described above, those amounts will only be eligible for the CDSC-free withdrawal privilege described in the "Contingent Deferred Sales Charge" section.The total amount of CDSC for that Contract Year will be determined in accordance with that provision. The CDSC-free withdrawal privilege for systematic withdrawals is non-cumulative.Free amounts not taken during any Contract Year cannot be taken as free amounts in a subsequent Contract Year. Nationwide reserves the right to stop establishing new systematic withdrawal programs.Systematic withdrawals are not available before the end of the ten-day free look period (see "Right to Examine and Cancel"). Custom Portfolio Asset Rebalancing Service For contract owners that have elected the Capital Preservation Plus Option, Nationwide makes available the Custom Portfolio Asset Rebalancing Service ("Custom Portfolio") at no extra charge.Custom Portfolio is an asset allocation program that contract owners can use to build their own customized portfolio of investments, subject to certain limitations.Asset allocation is the process of investing in different asset classes (such as equity funds, fixed income funds, and money market funds) and may reduce the risk and volatility of investing.There are no guarantees that Custom Portfolio will result a profit or protect against loss in a declining market. Custom Portfolio offers six asset allocation models.Each model is comprised of different percentages of standardized asset categories designed to meet different investment goals, risk tolerances, and investment time horizons.The contract owner selects their model, then selects the specific underlying mutual funds (also classified according to standardized asset categories) and investment percentages within the model’s parameters, enabling the contract owner to create their own unique "Custom Portfolio."Only one "Custom Portfolio" may be created and in effect at a time and the entire variable account contract value must participate in the model. Note: Contract owners should consult with a qualified investment adviser regarding the use of Custom Portfolio and to determine which model is appropriate for them. Once the contract owner creates their "Custom Portfolio," that contract owner’s model is static.This means that the percentage allocated to each underlying mutual fund will not change over time, except for quarterly rebalancing, as described below.Note: allocation percentages within a particular model may subsequently change, but any such changes will not apply to existing model participants; the changes will only apply to participants that elect the model after the change implementation date. To participate in Custom Portfolio, eligible contract owners must submit the proper administrative form to Nationwide’s home office.While Custom Portfolio is elected, contract owners cannot participate in Asset Rebalancing. Asset Allocation Models available with Custom Portfolio The following models are available with Custom Portfolio: Conservative: Designed for contract owners that are willing to accept very little risk but still want to see a small amount of growth. Moderately Conservative: Designed for contract owners that are willing to accept some market volatility in exchange for greater potential income and growth. Balanced: Designed for contract owners that are willing to accept some market volatility in exchange for potential long-term returns. Moderate: Designed for contract owners that are willing to accept some short-term price fluctuations in exchange for potential long-term returns. Capital Appreciation: Designed for contract owners that are willing to accept more short-term price fluctuations in exchange for potential long-term returns. Moderately Aggressive: Designed for contract owners willing to accept sharp, short-term price fluctuations in exchange for potential long-term returns. The specific underlying mutual funds available to comprise the equity and fixed income components of the models are contained in the election form, which is provided to contract owners at the time Custom Portfolio is elected.At that time, contract owners elect their model and the specific underlying mutual funds and percentages that will comprise their "Custom Portfolio." Quarterly Rebalancing At the end of each calendar quarter, Nationwide will reallocate the variable account contract value so that the percentages allocated to each underlying mutual fund match the most recently provided percentages provided by the contract owner.If the end of a calendar quarter is a Saturday, Sunday, recognized holiday, or any other day that the New York Stock Exchange is closed, the quarterly rebalancing will occur on the next business day.Rebalancing will be priced using the unit value determined on the last valuation date of the calendar quarter.Each quarterly rebalancing is considered a transfer event. However, quarterly rebalancing transfers within your Custom Portfolio are not subject to Short-Term Trading Fees. 37 Changing Models or Underlying Mutual Fund Allocations Contract owners who have elected a Lifetime Income Option may change the underlying mutual fund allocations or percentages within their elected model or may change models and create a new "Custom Portfolio" within that new model.Contract owners who have elected the Capital Preservation Plus Option are not permitted to change models but can change the underlying mutual fund allocations or percentages within their elected model.To implement one of these changes, contract owners must submit new allocation instructions to Nationwide’s home office in writing on Nationwide’s administrative form.Any model and percentage changes will be subject to Short-Term Trading Fees and will count as a transfer event, as described in the "Transfer Restrictions" provision. Nationwide reserves the right to limit the number of model changes a contract owner can make each year. Terminating Participation in Custom Portfolio Contract owners can terminate participation in Custom Portfolio by submitting a written request to Nationwide’s home office.In order for the termination to be effective, the termination request must contain valid reallocation instructions that are in accordance with the terms and conditions of the Capital Preservation Plus Option.Termination is effective on the date the termination request is received at Nationwide’s home office in good order. Annuity Commencement Date The Annuity Commencement Date is the date on which annuity payments are scheduled to begin. The contract owner may change the Annuity Commencement Date before annuitization.This change must be in writing and approved by Nationwide. Annuitizing the Contract Annuitization Date The Annuitization Date is the date that annuity payments begin.Annuity payments will not begin until the contract owner affirmatively elects to begin annuity payments.The Annuitization Date will be the first day of a calendar month unless otherwise agreed.The Annuitization Date must be at least 2 years after the contract is issued, but may not be later than either: · the age (or date) specified in your contract; or · the age (or date) specified by state law, where applicable. If the contract is issued to fund a Tax Sheltered Annuity, annuitization may occur during the first 2 years subject to Nationwide’s approval. The Internal Revenue Code may require that distributions be made prior to the Annuitization Dates specified above (see "Required Distributions"). Annuitization Annuitization is the period during which annuity payments are received.It is irrevocable once payments have begun.Upon arrival of the Annuitization Date, the Annuitant must choose: an annuity payment option; and either a fixed payment annuity, variable payment annuity, or an available combination. Nationwide guarantees that each payment under a fixed payment annuity will be the same throughout annuitization.Under a variable payment annuity, the amount of each payment will vary with the performance of the underlying mutual funds chosen by the contract owner. Nationwide Allocation Architect program models are not available investment options during annuitization. Fixed Payment Annuity A fixed payment annuity is an annuity where the amount of the annuity payments remains level. The first payment under a fixed payment annuity is determined on the Annuitization Date based on the Annuitant’s age (in accordance with the contract) by: deducting applicable premium taxes from the total Contract Value; then applying the Contract Value amount specified by the contract owner to the fixed payment annuity table for the annuity payment option elected. Subsequent payments will remain level unless the annuity payment option elected provides otherwise. Nationwide does not credit discretionary interest during annuitization. Variable Payment Annuity A variable payment annuity is an annuity where the amount of the annuity payments will vary depending on the performance of the underlying mutual funds selected.Variable annuity payments will vary depending on the performance of the underlying mutual funds selected.The underlying mutual funds available during annuitization are those underlying mutual funds shown in the Appendix A.The Nationwide Allocation Architect is not available after annuitization. A variable payment annuity may not be elected when exercising a Guaranteed Minimum Income Benefit option. The first payment under a variable payment annuity is determined on the Annuitization Date based on the Annuitant's age (in accordance with the contract) by: deducting applicable premium taxes from the total Contract Value; then applying the Contract Value amount specified by the contract owner to the variable payment annuity table for the annuity payment option elected. The dollar amount of the first payment is converted into a set number of Annuity Units that will represent each monthly payment.This is done by dividing the dollar amount of the first payment by the value of an Annuity Unit as of the Annuitization Date.The number of Annuity Units comprising each variable annuity payment, on a Sub-Account basis, will remain constant, unless the contract owner transfers value from one underlying mutual fund to another.After annuitization, transfers among Sub-Accounts may only be made on the anniversary of the Annuitization Date. 38 The second and subsequent payments are determined by multiplying the fixed number of Annuity Units by the Annuity Unit value for the Valuation Period in which the payment is due.The amount of the second and subsequent payments will vary with the performance of the selected underlying mutual funds.Nationwide guarantees that variations in mortality experience from assumptions used to calculate the first payment will not affect the dollar amount of the second and subsequent payments. Value of an Annuity Unit Annuity Unit values for Sub-Accounts are determined by: multiplying the Annuity Unit value for the immediately preceding Valuation Period by the net investment factor for the subsequent Valuation Period (see "Determining the Contract Value"); and then multiplying the result from (1) by an interest factor to neutralize the assumed investment rate of 3.5% per year built into the purchase rate basis for variable payment annuities. Assumed Investment Rate An assumed investment rate is the percentage rate of return assumed to determine the amount of the first payment under a variable payment annuity.Nationwide uses the assumed investment rate of 3.5% to calculate the first annuity payment and to calculate the investment performance of an underlying mutual fund in order to determine subsequent payments under a variable payment annuity.An assumed investment rate is the percentage rate of return required to maintain level variable annuity payments.Subsequent variable annuity payments may be more or less than the first payment based on whether actual investment performance of the underlying mutual funds is higher or lower than the assumed investment rate of 3.5%. Exchanges among Underlying Mutual Funds Exchanges among underlying mutual funds during annuitization must be requested in writing. Exchanges will occur on each anniversary of the Annuitization Date. Frequency and Amount of Annuity Payments Payments are made based on the annuity payment option selected, unless: · the amount to be distributed is less than $5,000, in which case Nationwide may make one lump sum payment of the Contract Value; or · an annuity payment would be less than $100, in which case Nationwide can change the frequency of payments to intervals that will result in payments of at least $100.Payments will be made at least annually. Nationwide will send annuity payments no later than 7 days after each annuity payment date. Guaranteed Minimum Income Benefit Options Guaranteed Minimum Income Benefit Options ("GMIBs") are only available for contracts issued prior to May 1, 2003, and must have been elected at the time of application. A GMIB is a benefit that ensures the availability of a minimum amount when the contract owner wishes to annuitize the contract.This minimum amount, referred to as the Guaranteed Annuitization Value, may be used at specified times to provide a guaranteed level of determinable lifetime annuity payments.The GMIB may provide protection in the event of lower Contract Values that may result from the investment performance of the contract. How the Guaranteed Annuitization Value is Determined There are two options available at the time of application.The Guaranteed Annuitization Value is determined differently based on the option the contract owner elects. Calculation Under GMIB Option 1 The Guaranteed Annuitization Value is equal to (a) – (b), but will never be greater than 200% of all purchase payments, where: (a) is the sum of all purchase payments, plus interest accumulated at a compounded annual rate of 5% starting at the date of issue and ending on the contract anniversary occurring immediately prior to the Annuitant’s 86th birthday; and (b) is the reduction to (a) due to surrenders made from the contract.All such reductions will be proportionately the same as reductions to the Contract Value caused by surrenders.For example, a surrender that reduces the Contract Value by 25% will also reduce the Guaranteed Annuitization Value by 25%. Special Restrictions for GMIB Option 1 After the first Contract Year, if the value of the contract owner’s fixed account allocation becomes greater than 30% of the Contract Value in any Contract Year due to: the application of additional purchase payments; surrenders; or transfers from the Variable Account; then 0% interest will accrue in that Contract Year for purposes of calculating the Guaranteed Annuitization Value. If the contract owner’s fixed account allocation becomes greater than 30% of the Contract Value solely as a result of fluctuations in the value of the Variable Account, then interest will continue to accrue for the purposes of the Guaranteed Annuitization Value at 5% annually, subject to the other terms and conditions outlined herein. Calculation Under GMIB Option 2 The Guaranteed Annuitization Value will be equal to the highest Contract Value on any contract anniversary occurring prior to the Annuitant’s 86th birthday, less an adjustment for amounts surrendered, plus purchase payments received after that contract anniversary. When the Guaranteed Annuitization Value May Be Used The contract owner may use the Guaranteed Annuitization Value by annuitizing the contract during the thirty-day period following any contract anniversary: 39 after the contract has been in effect for seven years; AND the Annuitant has attained age 60. Annuity Payment Options That May Be Used With the Guaranteed Annuitization Value The contract owner may elect any life contingent FIXED Annuity Payment Option calculated using the guaranteed annuity purchase rates set forth in the contract.Such Fixed Annuity Payment Options include: · Life Annuity; · Joint and Last Survivor Annuity; and · Life Annuity with 120 or 240 Monthly Payments Guaranteed. Other GMIB Terms and Conditions **PLEASE READ CAREFULLY** The GMIB is only available for contracts issued prior to May 1, 2003, and must have been elected at the time of application. Important Considerations to Keep in Mind Regarding the GMIB Options While a GMIB does provide a Guaranteed Annuitization Value, A GMIB MAY NOT BE APPROPRIATE FOR ALL INVESTORS. ¨A GMIB does NOT in any way guarantee the performance of any underlying mutual fund, or any other investment option available under the contract. ¨Once elected, the GMIB is irrevocable, meaning that even if the investment performance of underlying mutual funds or other available investment options surpasses the minimum guarantees associated with the GMIB, the GMIB charges will still be assessed. ¨The GMIB in no way restricts or limits the rights of contract owners to annuitize the contract at other times permitted under the contract, nor will it in any way restrict the right to annuitize the contract using Contract Values that may be higher than the Guaranteed Annuitization Value. ¨Please take advantage of the guidance of a qualified financial adviser in evaluating the GMIB options, and all other aspects of the contract. ¨The GMIBs may not be approved in all state jurisdictions. Annuity Payment Options Contract owners must elect an annuity payment option before the Annuitization Date.Once elected or assumed, the annuity payment option may not be changed.The annuity payment options are: Life Annuity - An annuity payable periodically, but at least annually, for the lifetime of the Annuitant.Payments will end upon the Annuitant’s death.For example, if the Annuitant dies before the second annuity payment date, the Annuitant will receive only one annuity payment.The Annuitant will only receive two annuity payments if he or she dies before the third annuity payment date, and so on. Joint and Survivor Annuity - An annuity payable periodically, but at least annually, during the joint lifetimes of the Annuitant and a designated second individual.If one of these parties dies, payments will continue for the lifetime of the survivor.As is the case under option 1, there is no guaranteed number of payments. Therefore, it is possible that if the Annuitant dies before the second annuity payment date, the Annuitant will receive only one annuity payment. No death benefit payment will be paid. Life Annuity with 120 or 240 Monthly Payments Guaranteed - An annuity payable monthly during the lifetime of the Annuitant.If the Annuitant dies before all of the guaranteed payments have been made, payments will continue to the end of the guaranteed period and will be paid to a designee chosen by the Annuitant at the time the annuity payment option was elected. The designee may elect to receive the present value of the remaining guaranteed payments in a lump sum.The present value will be computed as of the date Nationwide receives the notice of the Annuitant’s death. If the Annuitant does not elect an annuity payment option, a variable payment life annuity with a guarantee period of 240 months will be assumed as the automatic form of payment upon annuitization.Once elected or assumed, the annuity payment option may not be changed. Not all of the annuity payment options may be available in all states.Contract owners may request other options before the Annuitization Date.These options are subject to Nationwide’s approval. No distribution for Non-Qualified Contracts will be made until an annuity payment option has been elected.Individual Retirement Annuities and Tax Sheltered Annuities are subject to the "minimum distribution" requirements set forth in the plan, contract, and the Internal Revenue Code. 40 Death Benefits Upon Death If death occurs before Annuitization: If the deceased is the … and … and … then the … Contract Owner The contract owner is not the Annuitant There is a surviving joint owner Surviving joint owner becomes the Contract owner and no death benefit is paid. Contract Owner The contract owner is not the Annuitant There is a contingent owner but no surviving joint owner Contingent owner becomes the contract owner and no death benefit is paid. Contract Owner The contract owner is not the Annuitant There is no surviving joint owner or surviving contingent owner Estate of the last surviving contract owner becomes the new contract owner and no death benefit is paid. Contract Owner The contract owner is the Annuitant There is a surviving beneficiary Death benefit is paid to the beneficiary. Contract Owner The contract owner is the Annuitant There is no surviving beneficiary Death benefit is paid to the contingent beneficiary. Contract Owner The contract owner is the Annuitant There is no surviving beneficiary and no surviving contingent beneficiary Death benefit is paid to the surviving contract owner. Contract Owner The contract owner is the Annuitant There is no surviving beneficiary, no surviving contingent beneficiary and no surviving contract owner Death benefit is paid to the estate of the contract owner. Annuitant The Annuitant is not the contract owner There is a surviving contingent Annuitant Surviving contingent Annuitant becomes the Annuitant and no death benefit is paid. Annuitant The Annuitant is not the contract owner There is no surviving contingent Annuitant Death benefit is paid to the beneficiary. Annuitant The Annuitant is not the contract owner There is no surviving contingent Annuitant and no surviving beneficiary Death benefit is paid to contingent beneficiary. Annuitant The Annuitant is not the contract owner There is no surviving contingent Annuitant, no surviving beneficiary and no surviving contingent beneficiary Death benefit is paid to the contract owner. Annuitant The Annuitant is not the contract owner There is no surviving contingent Annuitant, no surviving beneficiary, no surviving contingent beneficiary and no surviving contract owner Death benefit is paid to the last surviving contract owner’s estate. 41 If the contract owner and Annuitant are the same, and the contract owner/Annuitant dies before the Annuitization Date, then the contingent owner will not have any rights in the contract unless the contingent owner is also the beneficiary. If more than one beneficiary survives the Annuitant, each beneficiary will share equally unless otherwise specified in the beneficiary designation on the contract application.If more than one contingent beneficiary survives the Annuitant, each contingent beneficiary will share equally unless otherwise specified in the beneficiary designation on the contract application. The beneficiary may elect to receive the death benefit: 1) in a lump sum; 2) as an annuity; or 3) in any other manner permitted by law and approved by Nationwide. The beneficiary must notify Nationwide of this election within 60 days of the Annuitant’s death.If the recipient of the death benefit does not elect the form in which to receive the death benefit payment, Nationwide will pay the death benefit in a lump sum. Distributions will be made pursuant to the "Required Distributions" provisions in Appendix C. If death occurs after the Annuitization Date, any benefit that may be payable will be paid according to the selected annuity payment option. Death Benefit Payment Contract owners may select one of three death benefits available under the contract at the time of application (not all death benefit options may be available in all states).If no selection is made at the time of application, the death benefit will be the Five-Year Reset Death Benefit. The death benefit value is determined as of the date Nationwide receives: proper proof of the Annuitant’s death; an election specifying the distribution method; and any state required form(s). Contract Value will continue to be allocated according to the most recent allocation instructions until the death benefit is paid.Nationwide will pay (or will begin to pay) the death benefit upon receiving proof of death and the instructions as to the payment of the death benefit. If the contract has multiple beneficiaries entitled to receive a portion of the death benefit, the Contract Value will continue to be allocated according to the most recent allocation instructions until the first beneficiary provides Nationwide with instructions for payment of death benefit proceeds.After the first beneficiary provides these instructions, the variable portion of the Contract Value for all beneficiaries will be allocated to the available money market Sub-Account until instructions are received from the beneficiary(ies) to allocate their Contract Value in another manner.Any Contract Value allocated to the Fixed Account or GTO will remain invested and will not be allocated to the available money market Sub-Account. Five-Year Reset Death Benefit (Standard Death Benefit) If the Annuitant dies before the Annuitization Date, the death benefit will be the greatest of: the Contract Value; the total of all purchase payments, less an adjustment for amounts surrendered; or the Contract Value as of the most recent five year contract anniversary before the Annuitant’s 86th birthday, less an adjustment for amounts surrendered, plus purchase payments received after that five year contract anniversary. The adjustment for amounts surrendered will reduce items (2) and (3) above in the same proportion that the Contract Value was reduced on the date(s) of the partial surrender(s). One-Year Enhanced Death Benefit with Long-Term Care/Nursing Home Waiver and Spousal Protection Option Beginning January 2, 2001 (or a later date if state law requires), an applicant can elect the One-Year Enhanced Death Benefit with Long-Term Care/Nursing Home Waiver and Spousal Protection Option for an additional charge at an annualized rate of 0.15% of the Daily Net Assets of the Variable Account. If this option is elected and the Annuitant dies before the Annuitization Date, the death benefit will be the greatest of: the Contract Value; the total of all purchase payments, less an adjustment for amounts surrendered; or the highest Contract Value on any contract anniversary before the Annuitant’s 86th birthday, less an adjustment for amounts subsequently surrendered, plus purchase payments received after that contract anniversary. The adjustment for amounts surrendered will reduce items (2) and (3) above in the same proportion that the Contract Value was reduced on the date(s) or the partial surrender(s). This death benefit option includes a Long-Term Care/Nursing Home Waiver and a Spousal Protection Feature, which are discussed later in this provision. One-Year Step Up Death Benefit Option Until state approval is received for the One-Year Enhanced Death Benefit with Long-Term Care/Nursing Home Waiver and Spousal Protection Option, applicants can elect the One-Year Step Up Death Benefit Option for an additional charge at an annualized rate of 0.05% of the Daily Net Assets of the Variable Account. If this option is elected and the Annuitant dies before the Annuitization Date, the death benefit will be the greatest of: the Contract Value; the total of all purchase payments, less an adjustment for amounts surrendered; or 42 the highest Contract Value on any contract anniversary before the Annuitant’s 86th birthday, less an adjustment for amounts subsequently surrendered, plus purchase payments received after that contract anniversary. The adjustment for amounts surrendered will reduce items (2) and (3) above in the same proportion that the Contract Value was reduced on the date(s) or the partial surrender(s). This death benefit option includes a Long-Term Care/Nursing Home Waiver, which is discussed later in this provision. This death benefit option may be elected along with the 5% Enhanced Death Benefit Option, in which case the death benefit will be the greater of the two benefits. Greater of One-Year or 5% Enhanced Death Benefit with Long-Term Care/Nursing Home Waiver and Spousal Protection Option Beginning January 2, 2001 (or a later date if state law requires), an applicant can elect the Greater of One-Year or 5% Enhanced Death Benefit with Long-Term Care/Nursing Home Waiver and Spousal Protection Option for an additional charge at an annualized rate of 0.20% of the Daily Net Assets of the Variable Account. If this option is elected and the Annuitant dies before the Annuitization Date, the death benefit will be the greatest of: the Contract Value; the total of all purchase payments, less an adjustment for amounts surrendered; the highest Contract Value on any contract anniversary before the Annuitant’s 86th birthday, less an adjustment for amounts subsequently surrendered, plus purchase payments received after that contract anniversary; or the 5% interest anniversary value. The adjustment for amounts surrendered will reduce items (2) and (3) above in the same proportion that the Contract Value was reduced on the date(s) of the partial surrender(s). The 5% Interest Anniversary Value is equal to purchase payments minus amounts surrendered, accumulated at 5% compound interest until the last contract anniversary prior to the Annuitant’s 86th birthday.Such total accumulated amount shall not exceed 200% of the net of purchase payments and amounts surrendered.The adjustment for amounts subsequently surrendered after the most recent contract anniversary will reduce the 5% Interest Anniversary Value in the same proportion that the Contract Value wasreduced on the date(s) of the partial surrender(s). This death benefit option includes a Long-Term Care/Nursing Home Waiver and a Spousal Protection Feature, which are discussed later in this provision. 5% Enhanced Death BenefitOption Until state approval is received for the Greater of One-Year or 5% Enhanced Death Benefit with Long-Term Care/Nursing Home Waiver and Spousal Protection Option, applicants can elect the 5% Enhanced Death Benefit Option for an additional charge at an annualized rate of 0.10% of the Daily Net Assets of the Variable Account. If this option is elected and the Annuitant dies before the Annuitization Date, the death benefit will be the greater of: the Contract Value; or the total of all purchase payments, less any amounts surrendered, accumulated at 5% simple interest from the date of each purchase payment or surrender to the most recent contract anniversary prior to the Annuitant’s 86th birthday, less an adjustment for amounts subsequently surrendered, plus purchase payments received since that contract anniversary. The total accumulated amount will not exceed 200% of the net of purchase payments and amounts surrendered.The adjustment for amounts subsequently surrendered after the most recent contract anniversary will reduce the 5% interest anniversary value in the same proportion that the Contract Value was reduced on the date(s) of the partial surrender(s). This death benefit option includes a Long-Term Care/Nursing Home Waiver, which is discussed later in this provision. This death benefit option may be elected along with the One-Year Step Up Death Benefit Option, in which case the death benefit will be the greater of the two benefits. Spousal Protection Feature The One-Year Enhanced Death Benefit with Long-Term Care/Nursing Home Waiver and Spousal Protection Option and the Greater of One-Year or 5% Enhanced Death Benefit with Long-Term Care/Nursing Home Waiver and Spousal Protection Option include a Spousal Protection Feature. The Spousal Protection Feature allows a surviving spouse to continue the contract while receiving the economic benefit of the death benefit upon the death of the other spouse.The Spousal Protection Feature is available only for contracts issued as Non-Qualified Contracts, IRAs and Roth IRAs, provided the conditions described below are satisfied.There is no additional charge for this feature. One or both spouses (or a revocable trust of which either or both of the spouses is/are grantor(s)) must be named as the contract owner.For contracts issued as IRAs and Roth IRAs, only the person for whom the IRA or Roth IRA was established may be named as the contract owner; The spouses must be co-annuitants; Both co-annuitants must be age 85 or younger at the time the contract is issued; The spouses must each be named as beneficiaries; No person other than the spouse may be named as contract owner, Annuitant or primary beneficiary; If both spouses are alive upon annuitization, the contract owner must specify which spouse is the Annuitant upon whose continuation of life any annuity payments involving life contingencies depend (for IRA and Roth IRA contracts, this person must be the contract owner); 43 If a co-annuitant dies before the Annuitization Date, the surviving spouse may continue the contract as its sole contract owner.If the chosen death benefit is higher than the Contract Value at the time of death, the Contract Value will be adjusted to equal the applicable death benefit amount.The surviving spouse may then name a new beneficiary but may not name another co-annuitant.If the marriage of the co-Annuitants terminates due to the death of a spouse, divorce, dissolution, or annulment, the Spousal Protection Feature terminates and the Contract Owner is not permitted to cover a subsequent spouse; and If a co-annuitant is added at any time after the election of the optional death benefit, a copy of the certificate of marriage must be provided to the home office.In addition, the date of marriage must be after the election of the death benefit option. Long-Term Care/Nursing Home and Terminal Illness Waiver All of the death benefit options (but not the standard death benefit) include a Long-Term Care/Nursing Home and Terminal Illness Waiver, which may be invoked when the following conditions are satisfied. No CDSC will be charged if: the third contract anniversary has passed; and the contract owner has been confined to a long-term care facility or hospital for a continuous 90-day period that began after the contract issue date; or the contract owner has been diagnosed by a physician at any time after contract issuance, to have a terminal illness; and Nationwide receives and records such a letter from that physician indicating such diagnosis. Written notice and proof of terminal illness or confinement for 90 days in a hospital or long term care facility must be received in a form satisfactory to Nationwide and recorded at Nationwide’s home office prior to waiver of the CDSC. In the case of joint ownership, the waivers will apply if either joint owner meets the qualifications listed above. For those contracts that have a non-natural person as contract owner as an agent for a natural person, the Annuitant may exercise the right of the contract owner for purposes described in this provision.If the non-natural contract owner does not own the contract as an agent for a natural person (e.g., the contract owner is a corporation or a trust for the benefit of an entity), the Annuitant may not exercise the rights described in this provision. Statements and Reports Nationwide will mail contract owners statements and reports.Therefore, contract owners should promptly notify Nationwide of any address change. These mailings will contain: · statements showing the contract’s quarterly activity; · confirmation statements showing transactions that affect the contract's value.Confirmation statements will not be sent for recurring transactions (i.e., dollar cost averaging or salary reduction programs).Instead, confirmation of recurring transactions will appear in the contract’s quarterly statements; and · semi-annual and annual reports of allocated underlying mutual funds. Contract owners should review statements and confirmations carefully.All errors or corrections must be reported to Nationwide immediately to assure proper crediting to the contract.Unless Nationwide is notified within 30 days of receipt of the statement, Nationwide will assume statements and confirmation statements are correct. IMPORTANT NOTICE REGARDING DELIVERY OF SECURITY HOLDER DOCUMENTS When multiple copies of the same disclosure document(s), such as prospectuses, supplements, proxy statements and semi-annual and annual reports are required to be mailed to multiple contract owners in the same household, Nationwide will mail only one copy of each document, unless notified otherwise by the contract owner(s).Household delivery will continue for the life of the contracts. A contract owner can revoke their consent to household delivery and reinstitute individual delivery by calling 1-866-223-0303 or by writing to the address on page 1 of this prospectus.Nationwide will reinstitute individual delivery within 30 days after receiving such notification. Legal Proceedings Nationwide Financial Services, Inc. (NFS, or collectively with its subsidiaries, "the Company") was formed in November 1996.NFS is the holding company for Nationwide Life Insurance Company (NLIC), Nationwide Life and Annuity Insurance Company (NLAIC) and other companies that comprise the life insurance and retirement savings operations of the Nationwide group of companies (Nationwide). This group includes Nationwide Financial Network (NFN), an affiliated distribution network that markets directly to its customer base.NFS is incorporated in Delaware and maintains its principal executive offices in Columbus, Ohio. The Company is a subject to legal and regulatory proceedings in the ordinary course of its business. The Company's legal and regulatory matters include proceedings specific to the Company and other proceedings generally applicable to business practices in the industries in which the Company operates. The Company's litigation and regulatory matters are subject to many uncertainties, and given their complexity and scope, their outcomes cannot be predicted. Regulatory proceedings also could affect the outcome of one or more of the Company's litigations matters. Furthermore, it is often not possible to determine the ultimate outcomes of the pending regulatory investigations and legal proceedings or to provide reasonable ranges of potential losses with any degree of certainty. Some matters, including certain of those referred to below, are in very preliminary stages, and the Company does not have sufficient information to make an assessment of the 44 plaintiffs' claims for liability or damages. In some of the cases seeking to be certified as class actions, the court has not yet decided whether a class will be certified or (in the event of certification) the size of the class and class period. In many of the cases, the plaintiffs are seeking undefined amounts of damages or other relief, including punitive damages and equitable remedies, which are difficult to quantify and cannot be defined based on the information currently available. Management believes, however, that based on their currently known information, the ultimate outcome of all pending legal and regulatory matters is not likely to have a material adverse effect on the Company's consolidated financial position. Nonetheless, given the large or indeterminate amounts sought in certain of these matters and the inherent unpredictability of litigation, it is possible that such outcomes could materially affect the Company's consolidated financial position or results of operations in a particular quarter or annual period. The financial services industry has been the subject of increasing scrutiny on a broad range of issues by regulators and legislators. The Company and/or its affiliates have been contacted by, self reported or received subpoenas from state and federal regulatory agencies, including the Securities and Exchange Commission, and other governmental bodies, state securities law regulators and state attorneys general for information relating to, among other things, compensation, the allocation of compensation, revenue sharing and bidding arrangements, market-timing, anticompetitive activities, unsuitable sales or replacement practices, fee arrangements in retirement plans, and the use of side agreements and finite reinsurance agreements. The Company is cooperating with regulators in connection with these inquiries and will cooperate with Nationwide Mutual Insurance Company (NMIC) in responding to these inquiries to the extent that any inquiries encompass NMIC's operations. A promotional and marketing arrangement associated with the Company's offering of a retirement plan product and related services in Alabama was investigated by the Alabama Attorney General, which assumed the investigation from the Alabama Securities Commission. On October 27, 2010, the State Attorney General announced a settlement agreement, subject to court approval, between the Company and the State of Alabama, the Alabama Department of Insurance, the Alabama Securities Commission, and the Alabama State Personnel Board. If the court approves the settlement agreement, the Company currently expects that the settlement will not have a material adverse impact on its consolidated financial position. It is not possible to predict what effect, if any, the settlement may have on the Company's retirement plan operations with respect to promotional and marketing arrangements in general in the future. On September 10, 2009, Nationwide Retirement Solutions, Inc. (NRS) was named in a lawsuit filed in the Circuit Court for Montgomery County, Alabama entitled Twanna Brown, Individually and on behalf of all other persons in Alabama who are similarly situated, v Nationwide Retirement Solutions, Inc., Alabama State Employees Association, PEBCO, Inc., Edwin "Mac" McArthur, Steve Walkley, Glenn Parker, Ulysses Lavender, Diana McLain, Randy Hebson, and Robert Wagstaff; and Unknown Defendants A-Z. On February 17, 2010, Brown filed an Amended Complaint alleging in Count One, that all the defendants were involved in a civil conspiracy and seeks to recover actual damages, forfeiture of all other payments and/or salaries to be the fruit of such other payments, punitive damages and costs and attorneys fees. In Count Two, although NRS is not named, it is alleged that the remaining defendants breached their fiduciary duties and seeks actual damages, forfeiture of all other payments and/or salaries to be the fruit of such other payments, punitive damages and costs and attorneys fees. In Count Three, although NRS is not named, the plaintiff seeks declaratory relief that the individual defendants breached their fiduciary duties, seeks injunctive relief permanently removing said defendants from their respective offices in the Alabama State Employees Association (ASEA) and PEBCO and costs and attorneys fees. In Count Four, it alleges that any money Nationwide paid belonged exclusively to ASEA for the use and benefit of its membership at large and not for the personal benefit of the individual defendants. Plaintiff seeks to recover actual damages from the individual defendants, forfeiture of all other payments and/or salaries to be the fruit of such other payments, punitive damages and costs and attorneys fees. On March 10, 2011, the plaintiff filed a Notice of Dismissal. The Company continues to defend this case vigorously. On November 20, 2007, NRS and NLIC were named in a lawsuit filed in the Circuit Court of Jefferson County, Alabama entitled Ruth A. Gwin and Sandra H. Turner, and a class of similarly situated individuals v Nationwide Life Insurance Company, Nationwide Retirement Solutions, Inc., Alabama State Employees Association, PEBCO, Inc. and Fictitious Defendants A to Z. On March 12, 2010, NRS and NLIC were named in a Second Amended Class Action Complaint filed in the Circuit Court of Jefferson County, Alabama entitled Steven E. Coker, Sandra H. Turner, David N. Lichtenstein and a class of similarly situated individuals v. Nationwide Life Insurance Company, Nationwide Retirement Solutions, Inc, Alabama State Employees Association, Inc., PEBCO, Inc. and Fictitious Defendants A to Z claiming to represent a class of all participants in the ASEA Plan, excluding members of the Deferred Compensation Committee, ASEA's directors, officers and board members, and PEBCO's directors, officers and board members. The class period is from November 20, 2001 to the date of trial. In the second amended class action complaint, the plaintiffs allege breach of fiduciary duty, wantonness and breach of contract. The second amended class action complaint seeks a disgorgement of amounts paid, compensatory damages and punitive damages, plus interest, attorneys' fees and costs and such other equitable and legal relief to which plaintiffs and class members may be entitled. On April 2, 2010, NRS and NLIC filed an answer. On June 4, 2010, the plaintiffs filed a motion for class certification. On July 8, 2010, the defendants filed their briefs in opposition to plaintiffs' motion for class certification. On October 17, 2010, Twanna Brown filed a motion to intervene in this case. On October 22, 2010, the parties to this action executed a stipulation of settlement that agrees to certify a class for settlement purposes only, that provides for payments to the settlement class, and that provides for releases, certain bar orders, and dismissal of the case, subject to the Circuit Courts' approval. After a hearing on November 5, 2010, on November 45 9, 2010, the Court denied Brown's motion to intervene. On November 13, 2010, the Court issued a Preliminary Approval Order and held a Settlement Fairness Hearing on January 26, 2011. On November 22, 2010, Brown filed a Notice of Appeal with the Supreme Court of Alabama, appealing the Preliminary Approval Order. On January 25, 2011, the Alabama Supreme Court dismissed the appeal. Class notices were sent out on November 24, 2010. On December 3, 2010, Brown filed a motion with the trial court to stay this case. On December 22, 2010, Brown filed with the Alabama Supreme Court, a motion to stay all further Gwin trial court proceedings until Ms. Brown's appeal of the certification order is decided. On January 25, 2011, the Alabama Supreme Court denied Brown's motion to stay. On February 28, 2011, the Court entered its Order permitting ASEA/PEBCO to assert indemnification claims for attorneys' fees and costs, but barring them from asserting any other claims for indemnification. On March 3, 2011, ASEA and PEBCO filed a cross claim against NLIC and NRS seeking indemnification. On March 9, 2011, the Court severed the cross claim. NRS and NLIC continue to defend this case vigorously. On July 11, 2007, NLIC was named in a lawsuit filed in the United States District Court for the Western District of Washington at Tacoma entitled Jerre Daniels-Hall and David Hamblen, Individually and on Behalf of All Others Similarly Situated v. National Education Association, NEA Member Benefits Corporation, Nationwide Life Insurance Company, Security Benefit Life Insurance Company, Security Benefit Group, Inc., Security Distributors, Inc., et al. The plaintiffs seek to represent a class of all current or former NEA members who participated in the NEA Valuebuilder 403(b) program at any time between January 1, 1991 and the present (and their heirs and/or beneficiaries). The plaintiffs allege that the defendants violated ERISA by failing to prudently and loyally manage plan assets, by failing to provide complete and accurate information, by engaging in prohibited transactions, and by breaching their fiduciary duties when they failed to prevent other fiduciaries from breaching their fiduciary duties. The complaint seeks to have the defendants restore all losses to the plan, restoration of plan assets and profits to participants, disgorgement of endorsement fees, disgorgement of service fee payments, disgorgement of excessive fees charged to plan participants, other unspecified relief for restitution, declaratory and injunctive relief, and attorneys' fees. On May 23, 2008, the Court granted the defendants' motion to dismiss. On June 19, 2008, the plaintiffs filed a notice of appeal. On December 20, 2010, the 9th Circuit Court of Appeals affirmed the dismissal of this case and entered judgment. The plaintiffs did not file a writ of certiorari with the US Supreme Court. NLIC intends to continue to defend this case vigorously. On August 15, 2001, NFS and NLIC were named in a lawsuit filed in the United States District Court for the District of Connecticut entitled Lou Haddock, as trustee of the Flyte Tool & Die, Incorporated Deferred Compensation Plan, et al v. Nationwide Financial Services, Inc. and Nationwide Life Insurance Company. In the plaintiffs' sixth amended complaint, filed November 18, 2009, they amended the list of named plaintiffs and claim to represent a class of qualified retirement plan trustees under ERISA that purchased variable annuities from NLIC. The plaintiffs allege that they invested ERISA plan assets in their variable annuity contracts and that NLIC and NFS breached ERISA fiduciary duties by allegedly accepting service payments from certain mutual funds. The complaint seeks disgorgement of some or all of the payments allegedly received by NFS and NLIC, other unspecified relief for restitution, declaratory and injunctive relief, and attorneys' fees. On November 6, 2009, the Court granted the plaintiff's motion for class certification and certified a class of "All trustees of all employee pension benefit plans covered by ERISA which had variable annuity contracts with NFS and NLIC or whose participants had individual variable annuity contracts with NFS and NLIC at any time from January 1, 1996, or the first date NFS and NLIC began receiving payments from mutual funds based on a percentage of assets invested in the funds by NFS and NLIC, whichever came first, to the date of November 6, 2009". On October 20, 2010, the Second Circuit Court of Appeals granted NLIC's 23(f) petition agreeing to hear an appeal of the District Court's order granting class certification. On October 21, 2010, the District Court dismissed NFS from the lawsuit. On October 27, 2010, the District Court stayed the underlying action pending a decision from the Second Circuit Court of Appeals. On March 2, 2011, the Company filed its brief in the 2nd Circuit Court of Appeals. NLIC continues to defend this lawsuit vigorously. On May 14, 2010, NLIC was named in a lawsuit filed in the Western District of New York entitled Sandra L. Meidenbauer, on behalf of herself and all others similarly situated v. Nationwide Life Insurance Company. The plaintiff claims to represent a class of all individuals who purchased a variable life insurance policy from NLIC during an unspecified period. The complaint claims breach of contract, alleging that NLIC charged excessive monthly deductions and costs of insurance resulting in reduced policy values and, in some cases, premature lapsing of policies. The complaint seeks reimbursement of excessive charges, costs, interest, attorney's fees, and other relief. NLIC filed a motion to dismiss the complaint on July 23, 2010. NLIC filed a motion to disqualify the proposed class representative on August 27, 2010. Plaintiff filed a motion to amend the complaint on September 17, 2010, and NLIC filed an opposition to the motion to amend on November 2, 2010. Those motions have been fully briefed. NLIC continues to vigorously defend this case. On October 22, 2010, NRS was named in a lawsuit filed in the United States District Court, Middle District of Florida, Orlando Division entitled Camille McCullough, and Melanie Monroe, Individually and on behalf of all others similarly situated v. National Association of Counties, NACo Research Foundation, NACo Financial Services Corp., NACo Financial Center, and Nationwide Retirement Solutions, Inc. The Plaintiffs' First Amended Class Action Complaint and Demand for Jury Trial was filed on February 18, 2011. If the Court determines that the Plan is governed by ERISA, then Plaintiffs seek to represent a class of "All natural persons in the United States who are currently employed or previously were employed at any point during the six years preceding the date Plaintiffs filed their Original Class Action Complaint, by a government entity that is or was a member of the National 46 Association of Counties, and who participate or participated in the Section 457 Deferred Compensation Plan for Public Employees endorsed by the National Association of Counties and administered by Nationwide Retirement Solutions, Inc." If the Court determines that the Plan is not governed by ERISA, then the Plaintiffs seek to represent a class of "All natural persons in the United States who are currently employed or previously were employed at any point during the four years preceding the date Plaintiffs filed their Original Class Action Complaint, by a government entity that is or was a member of the National Association of Counties, and who participate or participated in a Section 457 Deferred Compensation Plan for Public Employees endorsed by the National Association of Counties and administered by Nationwide Retirement Solutions, Inc." The First Amended Complaint alleges ERISA Violation, Breach of Fiduciary Duty - NACo, Aiding and Abetting Breach of Fiduciary Duty - Nationwide, Breach of Fiduciary Duty - Nationwide, and Aiding and Abetting Breach of Fiduciary Duty - NACo. The First Amended Complaint asks for actual damages, lost profits, lost opportunity costs, restitution, and/or other injunctive or other relief, including without limitation (a) ordering Nationwide and NACo to restore all plan losses, (b) ordering Nationwide to refund all fees associated with Nationwide's Plan to Plaintiffs and Class members, (c) ordering NACo and Nationwide to pay the expenses and losses incurred by Plaintiffs and/or any Class member as a proximate result of Defendants' breaches of fiduciary duty, (d) forcing NACo to forfeit the fees that NACo received from Nationwide for promoting and endorsing its Plan and disgorging all profits, benefits, and other compensation obtained by NACo from its wrongful conduct, and (e) awarding Plaintiff and Class members their reasonable and necessary attorney's fees and cost incurred in connection with this suit, punitive damages, and pre-judgment and post judgment interest, at the highest rates allowed by law, on the damages awarded. On March 21, 2011, the Company filed a motion to dismiss the plaintiffs' first amended complaint. The Company intends to defend this case vigorously. On December 27, 2006, NLIC and NRS were named as defendants in a lawsuit filed in Circuit Court, Cole County Missouri entitled State of Missouri, Office of Administration, and Missouri State Employees Deferred Comp Plan v NLIC and NRS. The complaint seeks recovery for breach of contract and breach of the implied covenant of good faith and fair dealing against NLIC and NRS as well as a breach of fiduciary duty against NRS. The complaint seeks to recover the amount of the market value adjustment withheld by NLIC ($18,586,380), prejudgment interest, loss of investment income from ING due to Nationwide's assessment of the market value adjustment, and an accounting. On March 8, 2007 the Company filed a motion to remove this case from state court to federal court in Missouri. On March 20, 2007 the State filed a motion to remand to state court and to stay court order. On April 3, 2007 the case was remanded to state court. On June 25, 2007 the Companies filed an Answer. On October 16, 2009, the plaintiff filed a partial motion for summary judgment. On November 20, 2009, the Companies filed a response to the plaintiff's motion for summary judgment and also filed a motion for summary judgment on behalf of the Companies. On February 26, 2010, the court denied Missouri's partial motion for summary judgment and granted Nationwide's motion for summary judgment and dismissed the case. On March 8, 2011, the Missouri Court of Appeals reversed the granting of Nationwide's motion for summary judgment and directed the trial court to enter judgment in favor of the State and against Nationwide in the amount of $18,586,380, plus statutory interest at the rate of 9% per annum from June 2, 2006. On March 22, 2011, the Companies filed with the Missouri Court of Appeals, a motion for rehearing and an application for transfer to the Supreme Court of Missouri. The Companies intend to defend this case vigorously. Security Distributors, Inc., the principal underwriter of the Contract ("SDI"), has been named, among several others, as defendants in a class action filed in federal court in the Western District of Washington, captioned as Daniels-Hall et al., v. National Education Association, et al., No. C 07-5339 RBL, challenging under the Employee Retirement Income Security Act of 1974 (ERISA) payments made by to MBC under the NEA Valuebuilder Program.The other defendants include other affiliates of SDI and, unaffiliated companies, and individuals. Plaintiffs claim that all of the defendants, among other things, failed to prudently and loyally manage plan assets, failed to provide complete and accurate information, engaged in prohibited transactions, and breached their fiduciary duty under ERISA in connection with the payments described above.SDI and the other defendants filed motions to dismiss the complaint based primarily on the grounds that ERISA does not apply to the matters alleged in the complaint.The District Court granted defendants' motion to dismiss. The plaintiffs appealed to the Ninth Circuit Court of Appeals. The Court conducted oral argument on July 10, 2009.Thereafter, the Court requested an amicus curiae brief from the United States Department of Labor with respect to the issues on appeal. The Department of Labor submitted its brief on September 4, 2009.The brief supported the positions taken on appeal by the company. On December 20, 2010, the Ninth Circuit Court of Appeals affirmed the decision of the district court dismissing the case but doing so on different grounds.The Ninth Circuit held that the district court had subject matter jurisdiction to consider whether the arrangement at issue was governed by ERISA, and then held on the merits that ERISA does not apply.Plaintiffs failed to request a rehearing within the 14-day time limit, which expired on January 3, 2011.The deadline for filing a petition for a writ of certiorari with the United States Supreme Court is 90 days from issuance of the decision. The general distributor, Security Distributors, Inc. does not believe that these claims are likely to have a material adverse effect on its ability to perform its duties as principal underwriter of the Contract. 47 Table of Contents of Statement of Additional Information Page General Information and History 1 Services 1 Purchase of Securities Being Offered 2 Underwriters 2 Advertising 2 Annuity Payments 2 Condensed Financial Information 3 Financial Statements To learn more about this product, you should read the Statement of Additional Information (the "SAI") dated the same date as this prospectus.For a free copy of the SAI and to request other information about this product please call our Service Center at 1-800-848-6331 (TDD 1-800-238-3035) or write to us at Nationwide Life Insurance Company, 5100 Rings Road, RR1-04-F4, Dublin, Ohio 43017-1522. The SAI has been filed with the SEC and is incorporated by reference into this prospectus. The SEC maintains an Internet website (http://www.sec.gov) that contains the SAI and other information about us and the product.Information about us and the product (including the SAI) may also be reviewed and copied at the SEC's Public Reference Room in Washington, D.C., or may be obtained, upon payment of a duplicating fee, by writing the Public Reference Section of the SEC, treet NE, Washington, D.C. 20549. Additional information on the operation of the Public Reference Room may be obtained by calling the SEC at (202) 551-8090. Investment Company Act of 1940 Registration File No. 811- 08241 Securities Act of 1933 Registration File No. 333-28995 48 Appendix A: Underlying Mutual Funds Below is a list of the available Sub-Accounts and information about the corresponding underlying mutual funds in which they invest.The underlying mutual funds in which the Sub-Accounts invest are designed primarily as investments for variable annuity contracts and variable life insurance policies issued by insurance companies.There is no guarantee that the investment objectives will be met.Please refer to the prospectus for each underlying mutual fund for more detailed information. Designations Key: STTF: The underlying mutual fund corresponding to this Sub-Account assesses (or reserves the right to assess) a Short-Term Trading Fee (see "Short-Term Trading Fees" earlier in the prospectus). FF: The underlying mutual fund corresponding to this Sub-Account primarily invests in other mutual funds.Therefore, a proportionate share of the fees and expenses of any acquired funds are indirectly borne by investors.As a result, investors in this Sub-Account may incur higher charges than ifthe assets were invested in an underlying mutual fund that does not invest in other mutual funds.Please refer to the prospectus for this underlying mutual fund for more information. American Century Variable Portfolios, Inc. - American Century VP Income & Growth Fund: Class I Investment Advisor: American Century Investment Management, Inc. Investment Objective: Capital growth by investing in common stocks.Income is a secondary objective. American Century Variable Portfolios, Inc. - American Century VP International Fund: Class I This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2008 Investment Advisor: American Century Investment Management, Inc. Investment Objective: Capital growth. American Century Variable Portfolios, Inc. - American Century VP Value Fund: Class I This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2009 Investment Advisor: American Century Investment Management, Inc. Investment Objective: Long-term capital growth with income as a secondary objective. Credit Suisse Trust - International Equity Flex III Portfolio This underlying mutual fund is only available in contracts issued before September 27, 1999 Investment Advisor: Credit Suisse Asset Management, LLC Investment Objective: Capital appreciation. Credit Suisse Trust - U.S. Equity Flex I Portfolio Investment Advisor: Credit Suisse Asset Management, LLC Investment Objective: The fund seeks capital growth. Dreyfus Socially Responsible Growth Fund, Inc. (The): Initial Shares This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2008 Investment Advisor: The Dreyfus Corporation Investment Objective: Capital growth with current income as a secondary goal. Dreyfus Stock Index Fund, Inc.: Initial Shares Investment Advisor: The Dreyfus Corporation Investment Objective: To match performance of the S&P 500. Dreyfus Variable Investment Fund - Appreciation Portfolio: Initial Shares Investment Advisor: The Dreyfus Corporation Sub-advisor: Fayez Sarofim & Co. Investment Objective: Long-term capital growth consistent with the preservation of capital. Federated Insurance Series - Federated Quality Bond Fund II: Primary Shares This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2008 Investment Advisor: Federated Investment Management Company Investment Objective: Current income. Fidelity Variable Insurance Products Fund - VIP Contrafund® Portfolio: Service Class This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2008 Investment Advisor: Fidelity Management & Research Company Boston, MA Sub-advisor: FMR Co., Inc., Fidelity Investments Money Management, Inc., Fidelity Management & Research (U.K.) Inc., Fidelity Research & Analysis Company, Fidelity Investments Japan Limited, Fidelity International Investment Advisors, Fidelity International Investment Advisors (U.K.) Limited Investment Objective: Long-term capital appreciation. 49 Fidelity Variable Insurance Products Fund - VIP Equity-Income Portfolio: Service Class Investment Advisor: Fidelity Management & Research Company Boston, MA Sub-advisor: FMR Co., Inc., Fidelity Management & Research (U.K.) Inc., Fidelity Research & Analysis Company, Fidelity Investments Japan Limited, Fidelity International Investment Advisors, Fidelity International Investment Advisors (U.K.) Limited Investment Objective: Reasonable income. Fidelity Variable Insurance Products Fund - VIP Growth Opportunities Portfolio: Service Class This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2002 Investment Advisor: Fidelity Management & Research Company Boston, MA Sub-advisor: FMR Co., Inc., Fidelity Management & Research (U.K.) Inc., Fidelity Research & Analysis Company, Fidelity Investments Japan Limited, Fidelity International Investment Advisors, Fidelity International Investment Advisors (U.K.) Limited Investment Objective: Capital growth. Fidelity Variable Insurance Products Fund - VIP Growth Portfolio: Service Class Investment Advisor: Fidelity Management & Research Company Boston, MA Sub-advisor: FMR Co., Inc., Fidelity Management & Research (U.K.) Inc., Fidelity Research & Analysis Company, Fidelity International Investment Advisors, Fidelity International Investment Advisors (U.K.) Limited, Fidelity Investments Japan Limited Investment Objective: Capital appreciation. Fidelity Variable Insurance Products Fund - VIP High Income Portfolio: Service Class Investment Advisor: Fidelity Management & Research Company Boston, MA Sub-advisor: FMR Co., Inc., Fidelity Research & Analysis Company, Fidelity Investments Japan Limited, Fidelity International Investment Advisors, Fidelity International Investment Advisors (U.K.) Limited Investment Objective: High level of current income while also considering growth of capital. Fidelity Variable Insurance Products Fund - VIP Overseas Portfolio: Service Class Investment Advisor: Fidelity Management & Research Company Boston, MA Sub-advisor: FMR Co., Inc., Fidelity Management & Research (U.K.) Inc., Fidelity Research & Analysis Company, Fidelity International Investment Advisors, Fidelity International Investment Advisors (U.K.) Limited, Fidelity Investments Japan Limited Investment Objective: Long-term capital growth. Franklin Templeton Variable Insurance Products Trust - Templeton Foreign Securities Fund: Class 1 This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2009 Investment Advisor: Templeton Investment Counsel, LLC Investment Objective: Long-term capital growth. Invesco - Invesco V.I. Global Health Care Fund: Series I Investment Advisor: Invesco Advisers, Inc. Investment Objective: Long term growth of capital. Invesco - Invesco V.I. Global Real Estate Fund: Series I Investment Advisor: Invesco Advisers, Inc. Sub-advisor: Invesco Asset Management Limited Investment Objective: Total return through growth of capital and current income. Invesco - Invesco V.I. International Growth Fund: Series I This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2008 Investment Advisor: Invesco Advisers, Inc. Investment Objective: Long-term growth of capital. Janus Aspen Series - Forty Portfolio: Service Shares Investment Advisor: Janus Capital Management LLC Investment Objective: Long-term growth of capital. 50 Janus Aspen Series - Global Technology Portfolio: Service Shares Investment Advisor: Janus Capital Management LLC Investment Objective: Long-term growth of capital. Janus Aspen Series - Overseas Portfolio: Service Shares Investment Advisor: Janus Capital Management LLC Investment Objective: Long-term growth of capital. Nationwide Variable Insurance Trust - American Century NVIT Growth Fund: Class I (formerly, Nationwide Variable Insurance Trust - NVIT Growth Fund: Class I) Investment Advisor: Nationwide Fund Advisors Sub-advisor: American Century Investment Management, Inc. Investment Objective: The Fund seeks long-term capital appreciation. Nationwide Variable Insurance Trust - American Century NVIT Multi Cap Value Fund: Class I Investment Advisor: Nationwide Fund Advisors Sub-advisor: American Century Investment Management, Inc. Investment Objective: The Fund seeks capital appreciation, and secondarily current income. Nationwide Variable Insurance Trust - Federated NVIT High Income Bond Fund: Class I Investment Advisor: Nationwide Fund Advisors Sub-advisor: Federated Investment Management Company Investment Objective: The Fund seeks to provide high current income. Nationwide Variable Insurance Trust - Neuberger Berman NVIT Multi Cap Opportunities Fund: Class I Investment Advisor: Nationwide Fund Advisors Sub-advisor: Neuberger Berman Management LLC Investment Objective: The fund seeks long-term capital growth. Nationwide Variable Insurance Trust - Neuberger Berman NVIT Socially Responsible Fund: Class I Investment Advisor: Nationwide Fund Advisors Sub-advisor: Neuberger Berman Management LLC Investment Objective: The Fund seeks long-term growth of capital by investing primarily in securities of companies that meet the fund's financial criteria and social policy. Nationwide Variable Insurance Trust - NVIT Core Bond Fund: Class I Investment Advisor: Nationwide Fund Advisors Sub-advisor: Nationwide Asset Management, LLC Investment Objective: The Fund seeks a high level of current income consistent with preserving capital. Nationwide Variable Insurance Trust - NVIT Emerging Markets Fund: Class I Investment Advisor: Nationwide Fund Advisors Sub-advisor: Baring International Investment Limited Investment Objective: The Fund seeks long-term capital growth by investing primarily in equity securities of companies located in emerging market countries. Nationwide Variable Insurance Trust - NVIT Government Bond Fund: Class I Investment Advisor: Nationwide Fund Advisors Sub-advisor: Nationwide Asset Management, LLC Investment Objective: The fund seeks as high level of income as is consistent with the preserving of capital. Nationwide Variable Insurance Trust - NVIT International Equity Fund: Class I (formerly, Nationwide Variable Insurance Trust - Gartmore NVIT International Equity Fund: Class I) Investment Advisor: Nationwide Fund Advisors Sub-advisor: Invesco Advisers, Inc. Investment Objective: The Fund seeks long-term capital growth by investing primarily in equity securities of companies in Europe, Australasia, the Far East and other regions, including developing countries. 51 Nationwide Variable Insurance Trust - NVIT Investor Destinations Moderate Fund: Class II Investment Advisor: Nationwide Fund Advisors Investment Objective: The NVIT Investor Destinations Moderate Fund seeks a high level of total return consistent with a moderate level of risk as compared to other Investor Destinations Funds. Designation: FF Nationwide Variable Insurance Trust - NVIT Mid Cap Index Fund: Class I Investment Advisor: Nationwide Fund Advisors Sub-advisor: BlackRock Investment Management, LLC Investment Objective: The Fund seeks capital appreciation. Nationwide Variable Insurance Trust - NVIT Money Market Fund: Class I Investment Advisor: Nationwide Fund Advisors Sub-advisor: Federated Investment Management Company Investment Objective: The Fund seeks as high a level of current income as is consistent with preserving capital and maintaining liquidity. Nationwide Variable Insurance Trust - NVIT Multi Sector Bond Fund: Class I Investment Advisor: Nationwide Fund Advisors Sub-advisor: Logan Circle Partners, L.P. Investment Objective: The Fund seeks to provide above average total return over a market cycle of three to five years. Nationwide Variable Insurance Trust - NVIT Multi-Manager International Growth Fund: Class I Investment Advisor: Nationwide Fund Advisors Sub-advisor: Invesco Advisers, Inc. and American Century Investment Management, Inc. Investment Objective: The Fund seeks long-term capital growth. Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Growth Fund: Class I Investment Advisor: Nationwide Fund Advisors Sub-advisor: Winslow Capital Management, Inc.; Neuberger Berman Management Inc. and Wells Capital Management, Inc.; Investment Objective: The fund seeks long-term capital growth. Nationwide Variable Insurance Trust - NVIT Multi-Manager Mid Cap Growth Fund: Class I Investment Advisor: Nationwide Fund Advisors Sub-advisor: American Century Investment Management, Inc.; Neuberger Berman Management LLC; Wells Capital Management, Inc. Investment Objective: The fund seeks long-term capital growth. Nationwide Variable Insurance Trust - NVIT Multi-Manager Mid Cap Value Fund: Class II Investment Advisor: Nationwide Fund Advisors Sub-advisor: American Century Investment Management, Inc.; Columbia Management Investment Advisers, LLC; Thompson, Siegel & Walmsley LLC Investment Objective: The fund seeks long-term capital appreciation. Nationwide Variable Insurance Trust - NVIT Multi-Manager Small Cap Growth Fund: Class I Investment Advisor: Nationwide Fund Advisors Sub-advisor: Waddell & Reed Investment Management Company; OppenheimerFunds, Inc. Investment Objective: The Fund seeks capital growth. Nationwide Variable Insurance Trust - NVIT Multi-Manager Small Cap Value Fund: Class I Investment Advisor: Nationwide Fund Advisors Sub-advisor: Aberdeen Asset Management, Inc.; Epoch Investment Partners, Inc.; J.P. Morgan Investment Management Inc. Investment Objective: The Fund seeks capital appreciation. Nationwide Variable Insurance Trust - NVIT Multi-Manager Small Company Fund: Class I Investment Advisor: Nationwide Fund Advisors Sub-advisor: Aberdeen Asset Management, Inc.; Morgan Stanley Investment Management; Neuberger Berman Management, Inc.; Putnam Investment Management, LLC; and Waddell & Reed Investment Management Company Investment Objective: The Fund seeks capital appreciation. 52 Nationwide Variable Insurance Trust - NVIT Nationwide Fund: Class I Investment Advisor: Nationwide Fund Advisors Sub-advisor: Aberdeen Asset Management, Inc. and Diamond Hill Capital Management, Inc. Investment Objective: The Fund seeks total return through a flexible combination of capital appreciation and current income. Nationwide Variable Insurance Trust - NVIT Real Estate Fund: Class I Investment Advisor: Nationwide Fund Advisors Sub-advisor: Morgan Stanley Investment Management, Inc. Investment Objective: The Fund seeks current income and long-term capital appreciation. Nationwide Variable Insurance Trust - NVIT Worldwide Leaders Fund: Class I (formerly, Nationwide Variable Insurance Trust - Gartmore NVIT Worldwide Leaders Fund: Class I) This underlying mutual fund is no longer available to receive transfers or new purchase payments effective May 1, 2011 Investment Advisor: Nationwide Fund Advisors Sub-advisor: Invesco Advisers, Inc. Investment Objective: The fund seeks long-term capital growth. Nationwide Variable Insurance Trust - Oppenheimer NVIT Large Cap Growth Fund: Class I Investment Advisor: Nationwide Fund Advisors Sub-advisor: OppenheimerFunds, Inc. Investment Objective: The Fund seeks long-term capital growth. Nationwide Variable Insurance Trust - Van Kampen NVIT Comstock Value Fund: Class I Investment Advisor: Nationwide Fund Advisors Sub-advisor: Invesco Advisers, Inc. Investment Objective: The Fund’s investment objective is to seek capital growth and income through investments in equity securities, including common stocks, preferred stocks, and convertible securities. Oppenheimer Variable Account Funds - Oppenheimer Capital Appreciation Fund/VA: Non-Service Shares This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2009 Investment Advisor: OppenheimerFunds, Inc. Investment Objective: Capital appreciation by investing in securities of well-known, established companies. Oppenheimer Variable Account Funds - Oppenheimer Global Securities Fund/VA: Non-Service Shares Investment Advisor: OppenheimerFunds, Inc. Investment Objective: Long-term capital appreciation by investing a substantial portion of its assets in securities of foreign issuers, "growth-type" companies, cyclical industries and special situations that are considered to have appreciation possibilities. Oppenheimer Variable Account Funds - Oppenheimer Main Street Fund®/VA: Non-Service Shares Investment Advisor: OppenheimerFunds, Inc. Investment Objective: High total return which includes growth in the value of its shares as well as current income from equity and debt securities. Oppenheimer Variable Account Funds - Oppenheimer Small- & Mid-Cap Growth Fund/VA: Non-Service Shares Investment Advisor: OppenheimerFunds, Inc. Investment Objective: Capital appreciation. PIMCO Variable Insurance Trust - Real Return Portfolio: Administrative Class Investment Advisor: Pacific Investment Management Company LLC Investment Objective: Seeks maximum real return consistent with preservation of capital and prudent investment management. The Portfolio seeks to achieve its investment objective by investing under normal circumstances at least 80% of its net assets in inflation-indexed bonds of varying maturities issued by the U.S. and non-U.S. governments, their agencies or instrumentalities and corporations, which may be represented by forwards or derivatives such as options, futures contracts or swap agreements. 53 PIMCO Variable Insurance Trust - Total Return Portfolio: Administrative Class Investment Advisor: Pacific Investment Management Company LLC Investment Objective: Seeks maximum total return consistent with preservation of capital and prudent investment management. The Portfolio seeks to achieve its investment objectives by investing under normal circumstances at least 65% of its total assets in a diversified portfolio of Fixed Income Instruments of varying maturities, which may be represented by forwards or derivatives such as option, futures contracts or swap agreements. Royce Capital Fund - Royce Micro-Cap Portfolio: Investment Class Investment Advisor: Royce & Associates, LLC Investment Objective: Long-term capital growth. SBL Fund - Series D (Global Series) Investment Advisor: Security Investors, LLC Sub-advisor: Security Global Investors, LLC Investment Objective: Long-term capital growth. SBL Fund - Series J (Mid Cap Growth Series) Investment Advisor: Security Investors, LLC Investment Objective: Capital appreciation. SBL Fund - Series N (Managed Asset Allocation Series) Investment Advisor: Security Investors, LLC Sub-advisor: T. Rowe Price Associates, Inc. Investment Objective: High level of total return. SBL Fund - Series O (All Cap Value Series) Investment Advisor: Security Investors, LLC Sub-advisor: T. Rowe Price Associates, Inc. Investment Objective: Substantial dividend income and capital appreciation. SBL Fund - Series P (High Yield Series) Investment Advisor: Security Investors, LLC Investment Objective: High current income and capital appreciation as a secondary objective. SBL Fund - Series Q (Small Cap Value Series) Investment Advisor: Security Investors, LLC Investment Objective: Long-term capital appreciation. SBL Fund - Series V (Mid Cap Value Series) Investment Advisor: Security Investors, LLC Investment Objective: Long-term growth of capital. SBL Fund - Series X (Small Cap Growth Series) Investment Advisor: Security Investors, LLC Investment Objective: Long-term growth of capital. SBL Fund - Series Y (Large Cap Concentrated Growth Series) (formerly, SBL Fund - Series Y (Select 25 Series)) Investment Advisor: Security Investors, LLC Investment Objective: Long-term growth of capital. The Universal Institutional Funds, Inc. - Emerging Markets Debt Portfolio: Class I Investment Advisor: Morgan Stanley Investment Management Inc. Investment Objective: High total return by investing primarily in fixed income securities of government and government-related issuers and, to a lesser extent, of corporate issuers in emerging market countries. The Universal Institutional Funds, Inc. - Global Tactical Asset Allocation Portfolio:Class I Investment Advisor: Morgan Stanley Investment Management Inc. Sub-advisor: Morgan Stanley Investment Management Limited and Morgan Stanley Investment Management Company Investment Objective: Long-term capital appreciation by investing primarily in equity securities of non- U.S. issuers domiciled in EAFE countries. 54 Van Eck VIP Trust - Van Eck VIP Emerging Markets Fund: Initial Class This underlying mutual fund is only available in contracts issued before May 1, 2002 Investment Advisor: Van Eck Associates Corporation Investment Objective: Long-term capital appreciation by investing primarily in equity securities in emerging markets around the world. Van Eck VIP Trust - Van Eck VIP Global Hard Assets Fund: Initial Class This underlying mutual fund is only available in contracts issued before May 1, 2002 Investment Advisor: Van Eck Associates Corporation Investment Objective: Long-term capital appreciation by investing primarily in hard asset securities. Income is a secondary consideration. 55 Appendix B: Condensed Financial Information The following tables list the Condensed Financial Information (the Accumulation Unit value information for Accumulation Units outstanding) for contracts with no optional benefits (the minimum Variable Account charge of 0.95%) and contracts with all optional benefits available on December 31, 2010 (the maximum Variable Account charge of 3.95%).The term "Period" is defined as a complete calendar year, unless otherwise noted.Those Periods with an asterisk (*) reflect Accumulation Unit information for a partial year only.Should the Variable Account charges applicable to your contract fall between the maximum and minimum charges, AND you wish to see a copy of the Condensed Financial Information applicable to your contract, such information can be obtained in the Statement of Additional Information FREE OF CHARGE by: calling:1-800-848-6331, TDD 1-800-238-3035 writing:Nationwide Life Insurance Company 5100 Rings Road, RR1-04-F4 Dublin, Ohio 43017-1522 checking on-line at:www.nationwide.com No Optional Benefits Elected (Total 0.95%) (Variable account charges of 0.95% of the daily net assets of the variable account) Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period American Century Variable Portfolios, Inc. - American Century VP Income & Growth Fund: Class I - Q/NQ 13.06% 16.97% -35.21% -1.02% 15.98% 3.64% 11.92% 28.13% -20.14% -9.23% American Century Variable Portfolios, Inc. - American Century VP International Fund: Class I - Q/NQ 12.22% 32.49% 2009* 56 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period American Century Variable Portfolios, Inc. - American Century VP Value Fund: Class I - Q/NQ 12.35% 0 18.72% -27.47% -6.04% 17.53% 4.04% 13.25% 27.73% -13.45% 11.74% Credit Suisse Trust - International Equity Flex III Portfolio - Q/NQ 11.17% 1.03% 2009* Credit Suisse Trust - U.S. Equity Flex I Portfolio - Q/NQ 13.37% 8.51% The Dreyfus Socially Responsible Growth Fund, Inc.: Initial Shares - Q/NQ 13.73% 32.48% -35.05% 6.76% 8.17% 2.63% 5.20% 24.81% -29.62% -23.32% Dreyfus Stock Index Fund, Inc.: Initial Shares - Q/NQ 13.75% 25.13% -37.74% 4.25% 14.40% 3.70% 9.59% 27.15% -23.10% -13.02% 57 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period Dreyfus Variable Investment Fund - Appreciation Portfolio: Initial Shares - Q/NQ 14.22% 21.39% -30.22% 6.11% 15.37% 3.39% 4.05% 20.02% -17.51% -10.18% Federated Insurance Series - Federated Quality Bond Fund II: Primary Shares - Q/NQ 7.47% 19.29% -8.17% 4.38% 3.17% 0.34% 2.64% 3.65% 8.27% 6.98% Fidelity Variable Insurance Products Fund - VIP Contrafund® Portfolio: Service Class - Q/NQ 16.00% 34.38% -43.16% 16.39% 10.53% 15.74% 14.24% 27.13% -10.29% -13.20% Fidelity Variable Insurance Products Fund - VIP Equity-Income Portfolio: Service Class - Q/NQ 14.00% 28.80% -43.25% 0.45% 18.94% 4.76% 10.32% 28.98% -17.79% -6.00% 58 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period Fidelity Variable Insurance Products Fund - VIP Growth Opportunities Portfolio: Service Class - Q/NQ 22.48% 0 44.33% -55.49% 21.87% 4.30% 7.83% 6.04% 28.43% -22.66% -15.26% Fidelity Variable Insurance Products Fund - VIP Growth Portfolio: Service Class - Q/NQ 22.88% 26.93% -47.74% 25.66% 5.72% 4.67% 2.28% 31.52% -30.86% -18.51% Fidelity Variable Insurance Products Fund - VIP High Income Portfolio: Service Class - Q/NQ 12.71% 42.41% -25.78% 1.68% 10.12% 1.55% 8.43% 25.76% 2.63% -12.74% 59 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period Fidelity Variable Insurance Products Fund - VIP Overseas Portfolio: Service Class - Q/NQ 11.92% 25.24% -44.40% 16.09% 16.83% 17.84% 12.41% 41.85% -21.10% -22.03% Franklin Templeton Variable Insurance Products Trust - Templeton Foreign Securities Fund: Class 1 - Q/NQ 7.64% 0 36.04% 0 -40.80% 0 14.68% 0 20.54% 0 9.43% 0 17.74% 0 31.29% 0 -21.19% 0 2002* Invesco - Invesco V.I. Global Health Care Fund: Series I - Q/NQ 4.29% 0 26.46% 0 -29.30% 0 10.79% 0 6.98% 0 2006* Invesco - Invesco V.I. Global Real Estate Fund: Series I - Q/NQ 16.40% 0 30.28% 0 -45.17% 0 -6.44% 0 27.77% 0 2006* 60 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period Invesco - Invesco V.I. International Growth Fund: Series I - Q/NQ 11.79% 0 33.96% 0 -40.95% 0 13.62% 0 27.02% 0 16.81% 0 22.83% 0 27.84% 0 -17.92% 0 2002* Janus Aspen Series - Forty Portfolio: Service Shares - Q/NQ 5.47% 44.63% -44.84% 35.33% 8.08% 11.49% 16.85% 19.09% -16.73% -22.58% Janus Aspen Series - Global Technology Portfolio: Service Shares - Q/NQ 23.22% 55.41% -44.50% 20.54% 6.81% 10.49% -0.39% 45.08% -41.49% -37.92% Janus Aspen Series - Overseas Portfolio: Service Shares - Q/NQ 23.83% 77.37% -52.68% 26.80% 45.24% 30.69% 17.56% 33.26% -26.46% -24.16% 61 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period NVIT American Century NVIT Growth Fund: Class I - Q/NQ 18.12% 32.20% -39.29% 18.40% 5.16% 5.49% 7.13% 31.48% -29.40% -28.82% NVIT American Century NVIT Multi Cap Value Fund: Class I -Q/NQ 12.39% 24.85% 2009* NVIT Federated NVIT High Income Bond Fund: Class I - Q/NQ 12.08% 44.61% -28.67% 2.15% 9.56% 1.41% 9.05% 21.11% 2.24% 3.22% NVIT Neuberger Berman NVIT Multi Cap Opportunities Fund: Class I - Q/NQ 14.51% 51.51% -48.51% 2008* NVIT Neuberger Berman NVIT Socially Responsible Fund: Class I - Q/NQ 22.41% 30.29% -38.61% 2008* 62 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period NVIT NVIT Core Bond Fund: Class I - Q/NQ 6.04% 7.75% -1.18% 2008* NVIT NVIT Emerging Markets Fund: Class I - Q/NQ 15.07% 61.76% -58.16% 44.19% 35.42% 31.38% 19.60% 63.70% -16.04% -6.09% NVIT NVIT Government Bond Fund: Class I - Q/NQ 3.79% 1.71% 6.70% 6.13% 2.36% 2.29% 2.28% 1.03% 9.93% 6.23% NVIT NVIT International Equity Fund: Class I - Q/NQ 12.22% 28.49% -46.57% 25.93% 31.71% 28.98% 13.11% 34.34% -24.83% -29.33% 63 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period NVIT NVIT Investor Destinations Moderate Fund: Class II - Q/NQ 9.86% 18.00% -23.93% 4.65% 10.30% 4.35% 8.50% 18.91% -9.41% 2002* NVIT NVIT Mid Cap Index Fund: Class I - Q/NQ 25.00% 35.46% -37.07% 6.53% 8.85% 11.04% 14.63% 33.37% -16.11% -2.25% NVIT NVIT Money Market Fund: Class I - Q/NQ -0.95% -0.91% 1.08% 3.79% 3.54% 1.70% -0.15% -0.33% 0.25% 2.61% 64 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period NVIT NVIT Multi Sector Bond Fund: Class I - Q/NQ 9.54% 23.20% -18.08% 3.63% 3.84% 1.21% 5.52% 11.05% 6.19% 3.19% NVIT NVIT Multi-Manager International Growth Fund: Class I - Q/NQ 13.05% 0 34.92% 0 2009* NVIT NVIT Multi-Manager Large Cap Growth Fund: Class I - Q/NQ 14.41% 28.54% -36.76% 2008* NVIT NVIT Multi-Manager Mid Cap Growth Fund: Class I - Q/NQ 25.61% 25.91% -37.60% 2008* NVIT NVIT Multi-Manager Mid Cap Value Fund: Class II - Q/NQ 18.50% 29.23% -32.85% 2008* NVIT NVIT Multi-Manager Small Cap Growth Fund: Class I - Q/NQ 24.26% 26.25% -46.93% 8.70% 2.23% 7.07% 12.34% 32.99% -33.92% -11.69% 65 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period NVIT NVIT Multi-Manager Small Cap Value Fund: Class I - Q/NQ 25.40% 25.02% -32.80% -7.78% 16.18% 2.10% 16.18% 55.37% -27.86% 27.05% NVIT NVIT Multi-Manager Small Company Fund: Class I - Q/NQ 24.13% 33.42% -38.78% 1.16% 10.98% 11.25% 17.89% 39.67% -18.11% -7.60% NVIT NVIT Nationwide Fund: Class I - Q/NQ 12.37% 24.90% -42.11% 7.15% 12.55% 6.42% 8.71% 26.30% -18.14% -12.66% NVIT NVIT Real Estate Fund: Class I - Q/NQ 28.95% 29.59% -43.89% 2008* 66 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period NVIT NVIT Worldwide Leaders Fund: Class I - Q/NQ 10.40% 23.82% -44.87% 18.75% 24.69% 18.21% 14.57% 34.77% -26.10% -19.59% NVIT Oppenheimer NVIT Large Cap Growth Fund: Class I - Q/NQ 7.77% 29.77% 2009* NVIT Van Kampen NVIT Comstock Value Fund: Class I - Q/NQ 14.67% 27.33% -37.59% -3.15% 14.81% 3.26% 16.38% 30.19% -25.86% -12.99% Oppenheimer Variable Account Funds - Oppenheimer Capital Appreciation Fund/VA: Non-Service Shares - Q/NQ 8.38% 43.15% -46.04% 13.06% 6.93% 4.10% 5.92% 29.70% -27.55% -13.41% 67 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period Oppenheimer Variable Account Funds - Oppenheimer Global Securities Fund/VA: Non-Service Shares - Q/NQ 14.86% 38.44% -40.76% 5.30% 16.58% 13.23% 18.03% 41.66% -22.88% -12.88% Oppenheimer Variable Account Funds - Oppenheimer Main Street Fund®/VA: Non-Service Shares - Q/NQ 15.01% 27.07% -39.06% 3.43% 13.94% 4.97% 8.42% 25.52% -19.57% -11.02% Oppenheimer Variable Account Funds - Oppenheimer Small- & Mid-Cap Growth Fund/VA: Non-Service Shares - Q/NQ 26.26% 31.35% -49.55% 5.32% 1.98% 11.26% 18.64% 24.40% -28.48% -31.93% 68 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period PIMCO Variable Insurance Trust - Real Return Portfolio: Administrative Class - Q/NQ 7.08% 0 17.22% 0 -7.91% 0 9.59% 0 1.53% 0 2006* PIMCO Variable Insurance Trust - Total Return Portfolio: Administrative Class - Q/NQ 7.09% 0 12.95% 0 3.75% 0 7.70% 0 4.01% 0 2006* Royce Capital Fund - Royce Micro-Cap Portfolio: Investment Class - Q/NQ 28.73% 0 56.54% 0 -43.81% 0 2.98% 0 10.25% 0 2006* SBL Fund - Series D (Global Series) - Q/NQ 14.59% 0 18.59% 0 -38.97% 0 7.85% 0 16.35% 0 2006* SBL Fund - Series J (Mid Cap Growth Series) - Q/NQ 23.00% 0 42.59% 0 -40.54% 0 -11.29% 0 3.44% 0 2006* 69 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period SBL Fund - Series N (Managed Asset Allocation Series) - Q/NQ 9.51% 0 24.44% 0 -27.89% 0 5.03% 0 10.36% 0 2006* SBL Fund - Series O (All Cap Value Series) - Q/NQ 15.51% 0 31.75% 0 -39.01% 0 1.83% 0 14.19% 0 2006* SBL Fund - Series P (High Yield Series) - Q/NQ 14.34% 0 71.11% 0 -30.65% 0 1.10% 0 6.02% 0 2006* SBL Fund - Series Q (Small Cap Value Series) - Q/NQ 20.73% 0 54.45% 0 -39.17% 0 9.20% 0 8.29% 0 2006* SBL Fund - Series V (Mid Cap Value Series) - Q/NQ 16.68% 0 42.56% 0 -29.14% 0 0.89% 0 7.77% 0 2006* SBL Fund - Series X (Small Cap Growth Series) - Q/NQ 28.86% 0 33.91% 0 -47.73% 0 4.60% 0 3.72% 0 2006* SBL Fund - Series Y (Large Cap Concentrated Growth Series) - Q/NQ 15.54% 0 32.02% 0 -37.67% 0 -7.08% 0 8.48% 0 2006* 70 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period The Universal Institutional Funds, Inc. - Emerging Markets Debt Portfolio: Class I - Q/NQ 8.70% 28.97% -15.78% 5.51% 9.76% 11.19% 9.02% 26.65% 8.18% 9.05% The Universal Institutional Funds, Inc. - Global Tactical Asset Allocation Portfolio: Class I - Q/NQ 4.68% 0 31.27% 0 -45.15% 0 13.50% 0 23.95% 0 10.02% 0 16.27% 0 26.21% 0 -18.55% 0 2002* Van Eck VIP Trust - Van Eck VIP Emerging Markets Fund: Initial Class - Q/NQ 25.64% 111.15% -65.12% 36.30% 38.17% 30.75% 24.70% 52.73% -3.82% -2.75% Van Eck VIP Trust - Van Eck VIP Global Hard Assets Fund: Initial Class - Q/NQ 28.01% 56.04% -46.64% 43.97% 23.31% 50.24% 23.05% 43.41% -3.76% -11.30% 71 Maximum Optional Benefits Elected (Total 3.95%) (Variable account charges of 3.95% of the daily net assets of the variable account) Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period American Century Variable Portfolios, Inc. - American Century VP Income & Growth Fund: Class I - Q/NQ 9.64% 0 13.43% 0 -37.18% 0 -4.04% 0 12.48% 0 0.51% 0 8.53% 0 9.69% 0 2003* American Century Variable Portfolios, Inc. - American Century VP International Fund: Class I - Q/NQ 8.82% 0 28.48% 0 2009* Credit Suisse Trust - International Equity Flex III Portfolio - Q/NQ 7.80% 0 0.87% 0 Credit Suisse Trust - U.S. Equity Flex I Portfolio - Q/NQ 9.94% 0 7.69% 0 The Dreyfus Socially Responsible Growth Fund, Inc.: Initial Shares - Q/NQ 10.28% 0 28.47% 0 -37.02% 0 3.51% 0 4.90% 0 -0.47% 0 2.02% 0 7.75% 0 2003* Dreyfus Stock Index Fund, Inc.: Initial Shares - Q/NQ 10.31% 0 21.34% 0 -39.63% 0 1.08% 0 10.95% 0 0.57% 0 6.27% 0 8.54% 0 2003* 72 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period Dreyfus Variable Investment Fund - Appreciation Portfolio: Initial Shares - Q/NQ 10.77% 0 17.72% 0 -32.34% 0 2.88% 0 11.89% 0 0.27% 0 0.90% 0 7.13% 0 2003* Federated Insurance Series - Federated Quality Bond Fund II: Primary Shares - Q/NQ 4.22% 0 15.68% 0 -10.95% 0 1.20% 0 0.05% 0 -2.69% 0 -0.47% 0 -0.92% 0 2003* Fidelity Variable Insurance Products Fund - VIP Equity-Income Portfolio: Service Class - Q/NQ 10.55% 0 24.89% 0 -44.97% 0 -2.61% 0 15.35% 0 1.59% 0 6.98% 0 10.80% 0 2003* Fidelity Variable Insurance Products Fund - VIP Growth Opportunities Portfolio: Service Class - Q/NQ 19.16% 0 23.09% 0 -49.32% 0 21.83% 0 2.53% 0 1.51% 0 2.83% 0 7.65% 0 2003* 73 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period Fidelity Variable Insurance Products Fund - VIP Growth Portfolio: Service Class - Q/NQ 19.16% 0 23.09% 0 -49.32% 0 21.83% 0 2.53% 0 1.51% 0 -0.82% 0 7.83% 0 2003* Fidelity Variable Insurance Products Fund - VIP High Income Portfolio: Service Class - Q/NQ 9.30% 0 38.10% 0 -28.03% 0 -1.42% 0 6.80% 0 -1.52% 0 5.14% 0 4.28% 0 2003* Fidelity Variable Insurance Products Fund - VIP Overseas Portfolio: Service Class - Q/NQ 8.53% 0 21.44% 0 -46.09% 0 12.55% 0 13.30% 0 14.29% 0 9.01% 0 12.89% 0 2003* Franklin Templeton Variable Insurance Products Trust - Templeton Foreign Securities Fund: Class 1 - Q/NQ 4.39% 0 31.92% 0 -42.60% 0 11.19% 0 16.90% 0 8.51% 0 2005* Invesco - Invesco V.I. International Growth Fund: Series I - Q/NQ 8.41% 0 29.90% 0 -42.74% 0 10.16% 0 23.18% 0 13.83% 0 2005* 74 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period Janus Aspen Series - Forty Portfolio: Service Shares - Q/NQ 2.28% 0 40.25% 0 -46.52% 0 31.21% 0 4.82% 0 8.12% 0 13.31% 0 6.23% 0 2003* Janus Aspen Series - Global Technology Portfolio: Service Shares - Q/NQ 19.49% 0 50.70% 0 -46.19% 0 16.87% 0 3.58% 0 7.16% 0 -3.41% 0 8.53% 0 2003* Janus Aspen Series - Overseas Portfolio: Service Shares - Q/NQ 20.09% 0 72.00% 0 -54.12% 0 22.94% 0 40.86% 0 26.75% 0 14.00% 0 12.14% 0 2003* NVIT American Century NVIT Growth Fund: Class I - Q/NQ 14.54% 0 28.20% 0 -41.13% 0 14.80% 0 1.98% 0 2.31% 0 3.89% 0 6.70% 0 2003* NVIT American Century NVIT Multi Cap Value Fund: Class I -Q/NQ 8.99% 0 22.31% 0 2009* 75 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period NVIT Federated NVIT High Income Bond Fund: Class I - Q/NQ 8.69% 0 40.24% 0 -30.84% 0 -0.96% 0 6.25% 0 -1.65% 0 5.75% 0 4.06% 0 2003* NVIT Neuberger Berman NVIT Socially Responsible Fund: Class I - Q/NQ 18.70% 0 26.34% 0 -39.25% 0 2008* NVIT NVIT Core Bond Fund: Class I - Q/NQ 2.83% 0 4.49% 0 -2.21% 0 2008* NVIT NVIT Emerging Markets Fund: Class I - Q/NQ 11.59% 0 56.87% 0 -59.44% 0 39.80% 0 31.33% 0 27.42% 0 15.98% 0 18.70% 0 2003* NVIT NVIT Government Bond Fund: Class I - Q/NQ 0.64% 0 -1.37% 0 3.47% 0 2.90% 0 -0.73% 0 -0.80% 0 -0.82% 0 -1.57% 0 2003* 76 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period NVIT NVIT International Equity Fund: Class I - Q/NQ 8.82% 0 24.60% 0 -48.19% 0 22.10% 0 27.73% 0 25.08% 0 9.68% 0 13.15% 0 2003* NVIT NVIT Investor Destinations Moderate Fund: Class II - Q/NQ 6.54% 0 14.43% 0 -26.23% 0 1.46% 0 6.97% 0 1.19% 0 5.21% 0 5.65% 0 2003* NVIT NVIT Mid Cap Index Fund: Class I - Q/NQ 21.22% 0 31.35% 0 -38.98% 0 3.29% 0 5.56% 0 7.69% 0 11.16% 0 9.51% 0 2003* NVIT NVIT Money Market Fund: Class I - Q/NQ -3.95% 0 -3.91% 0 -1.98% 0 0.63% 0 0.41% 0 -1.38% 0 -3.17% 0 -0.88% 0 2003* NVIT NVIT Multi Sector Bond Fund: Class I - Q/NQ 6.22% 0 19.47% 0 -20.56% 0 0.47% 0 0.71% 0 -1.85% 0 2.33% 0 1.83% 0 2003* 77 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period NVIT NVIT Multi-Manager Large Cap Growth Fund: Class I - Q/NQ 10.95% 0 24.65% 0 -37.42% 0 2008* NVIT NVIT Multi-Manager Mid Cap Growth Fund: Class I - Q/NQ 21.82% 0 22.10% 0 -38.26% 0 2008* NVIT NVIT Multi-Manager Mid Cap Value Fund: Class II - Q/NQ 14.91% 0 25.32% 0 -33.56% 0 2008* NVIT NVIT Multi-Manager Small Cap Growth Fund: Class I - Q/NQ 20.50% 0 22.43% 0 -48.54% 0 5.39% 0 -0.86% 0 3.84% 0 8.94% 0 5.86% 0 2003* NVIT NVIT Multi-Manager Small Cap Value Fund: Class I - Q/NQ 21.61% 0 21.23% 0 -34.84% 0 -10.59% 0 12.67% 0 -0.99% 0 12.67% 0 14.56% 0 2003* NVIT NVIT Multi-Manager Small Company Fund: Class I - Q/NQ 20.37% 0 29.38% 0 -40.64% 0 -1.92% 0 7.62% 0 7.90% 0 14.32% 0 10.04% 0 2003* 78 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period NVIT NVIT Nationwide Fund: Class I - Q/NQ 8.97% 0 21.12% 0 -43.87% 0 3.89% 0 9.15% 0 3.21% 0 5.42% 0 7.59% 0 2003* NVIT NVIT Real Estate Fund: Class I - Q/NQ 25.05% 0 25.66% 0 -44.49% 0 2008* NVIT NVIT Worldwide Leaders Fund: Class I - Q/NQ 7.06% 0 20.82% 0 -43.58% 0 17.57% 0 -4.22% 0 7.58% 0 11.10% 0 7.54% 0 2003* NVIT Oppenheimer NVIT Large Cap Growth Fund: Class I - Q/NQ 4.51% 0 27.14% 0 2009* NVIT Van Kampen NVIT Comstock Value Fund: Class I - Q/NQ 11.20% 0 23.47% 0 -39.49% 0 -6.10% 0 11.34% 0 0.14% 0 12.86% 0 8.99% 0 2003* Oppenheimer Variable Account Funds - Oppenheimer Global Securities Fund/VA: Non-Service Shares - Q/NQ 11.39% 0 34.25% 0 -42.56% 0 2.10% 0 13.06% 0 9.81% 0 14.46% 0 13.56% 0 2003* 79 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period Oppenheimer Variable Account Funds - Oppenheimer Main Street Fund®/VA: Non-Service Shares - Q/NQ 11.53% 0 23.22% 0 -40.91% 0 0.28% 0 10.49% 0 1.80% 0 5.14% 0 8.06% 0 2003* Oppenheimer Variable Account Funds - Oppenheimer Small- & Mid-Cap Growth Fund/VA: Non-Service Shares - Q/NQ 22.44% 0 27.37% 0 -51.09% 0 2.11% 0 -1.10% 0 7.90% 0 15.05% 0 1.80% 0 2003* The Universal Institutional Funds, Inc. - Emerging Markets Debt Portfolio: Class I - Q/NQ 5.41% 0 25.07% 0 -18.34% 0 2.30% 0 6.44% 0 7.83% 0 5.72% 0 5.04% 0 2003* The Universal Institutional Funds, Inc. - Global Tactical Asset Allocation Portfolio: Class I - Q/NQ 1.51% 0 27.29% 0 -46.82% 0 10.04% 0 20.21% 0 10.69% 0 2005* Van Eck VIP Trust - Van Eck VIP Emerging Markets Fund: Initial Class - Q/NQ 21.84% 0 104.77% 0 -66.18% 0 32.15% 0 34.00% 0 26.80% 0 20.92% 0 16.22% 0 2003* 80 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period Van Eck VIP Trust - Van Eck VIP Global Hard Assets Fund: Initial Class - Q/NQ 24.14% 0 51.31% 0 -48.26% 0 39.59% 0 19.59% 0 45.71% 0 19.32% 0 16.42% 0 2003* 81 Appendix C: Contract Types and Tax Information The contracts described in this prospectus are classified according to the tax treatment to which they are subject under the Internal Revenue Code (the "Code").Following is a general description of the various contract types.Eligibility requirements, tax benefits (if any), limitations, and other features of the contracts will differ depending on contract type. Types of Contracts Charitable Remainder Trusts Charitable Remainder Trusts are trusts that meet the requirements of Section 664 of the Code.Non-Qualified Contracts that are issued to Charitable Remainder Trusts will differ from other Non-Qualified Contracts in three respects: Waiver of sales charges.In addition to any sales load waivers included in the contract, Charitable Remainder Trusts may also withdraw the difference between: (a) the contract value on the day before the withdrawal; and (b) the total amount of purchase payments made to the contract (less an adjustment for amounts surrendered). Contract ownership at annuitization.On the annuitization date, if the contract owner is a Charitable Remainder Trust, the Charitable Remainder Trust will continue to be the contract owner and the annuitant will NOT become the contract owner. Recipient of death benefit proceeds.With respect to the death benefit proceeds, if the contract owner is a Charitable Remainder Trust, the death benefit is payable to the Charitable Remainder Trust.Any designation in conflict with the Charitable Remainder Trust’s right to the death benefit will be void. While these provisions are intended to facilitate a Charitable Remainder Trust's ownership of this contract, the rules governing Charitable Remainder Trusts are numerous and complex.A Charitable Remainder Trust that is considering purchasing this contract should seek the advice of a qualified tax and/or financial adviser prior to purchasing the contract.An annuity that has a Charitable Remainder Trust endorsement is not a charitable remainder trust; the endorsement is merely to facilitate ownership of the contract by a Charitable Remainder Trust. Investment Only (Qualified Plans) Contracts that are owned by Qualified Plans are not intended to confer tax benefits on the beneficiaries of the plan; they are used as investment vehicles for the plan.The income tax consequences to the beneficiary of a Qualified Plan are controlled by the operation of the plan, not by operation of the assets in which the plan invests. Beneficiaries of Qualified Plans should contact their employer and/or trustee of the plan to obtain and review the plan, trust, summary plan description and other documents for the tax and other consequences of being a participant in a Qualified Plan. Individual Retirement Annuities (IRAs) IRAs are contracts that satisfy the provisions of Section 408(b) of the Code, including the following requirements: · the contract is not transferable by the owner; · the premiums are not fixed; · if the contract owner is younger than age 50, the annual premium cannot exceed $5,000; if the contract owner is age 50 or older, the annual premium cannot exceed $6,000 (although rollovers of greater amounts from qualified plans, Tax Sheltered Annuities and other IRAs can be received); · certain minimum distribution requirements must be satisfied after the owner attains the age of 70½; · the entire interest of the owner in the contract is nonforfeitable; and · after the death of the owner, additional distribution requirements may be imposed to ensure distribution of the entire balance in the contract within the statutory period of time. Depending on the circumstance of the owner, all or a portion of the contributions made to the account may be deducted for federal income tax purposes. IRAs may receive rollover contributions from other Individual Retirement Accounts, other Individual Retirement Annuities, Tax Sheltered Annuities, certain 457 governmental plans and qualified retirement plans (including 401(k) plans). When the owner of an IRA attains the age of 70½, the Code requires that certain minimum distributions be made.In addition, upon the death of the owner of an IRA, mandatory distribution requirements are imposed by the Code to ensure distribution of the entire contract value within the required statutory period.Due to recent changes in Treasury Regulations, the amount used to compute the mandatory distributions may exceed the contract value. Failure to make the mandatory distributions can result in an additional penalty tax of 50% of the excess of the amount required to be distributed over the amount that was actually distributed. For further details regarding IRAs, please refer to the disclosure statement provided when the IRA was established and the annuity contract’s IRA endorsement. 82 As used herein, the term "individual retirement plans" shall refer to both individual retirement annuities and individual retirement accounts that are described in Section 408 of the Code. Non-Qualified Contracts A Non-Qualified Contract is a contract that does not qualify for certain tax benefits under the Code, and which is not an IRA, a Roth IRA, a SEP IRA, a Simple IRA, or a Tax Sheltered Annuity. Upon the death of the owner of a Non-Qualified Contract, mandatory distribution requirements are imposed to ensure distribution of the entire balance in the contract within a required period. Non-Qualified contracts that are owned by natural persons allow the deferral of taxation on the income earned in the contract until it is distributed or deemed to be distributed.Non-Qualified contracts that are owned by non-natural persons, such as trusts, corporations and partnerships are generally subject to current income tax on the income earned inside the contract, unless the non-natural person owns the contract as an "agent" of a natural person. Roth IRAs Roth IRA contracts are contracts that satisfy the provisions of Section 408A of the Code, including the following requirements: · the contract is not transferable by the owner; · the premiums are not fixed; · if the contract owner is younger than age 50, the annual premium cannot exceed $5,000; if the contract owner is age 50 or older, the annual premium cannot exceed $6,000 (although rollovers of greater amounts from other Roth IRAs and other individual retirement plans can be received); · the entire interest of the owner in the contract is nonforfeitable; and · after the death of the owner, certain distribution requirements may be imposed to ensure distribution of the entire balance in the contract within the statutory period of time. A Roth IRA can receive a rollover from an individual retirement plan or another eligible retirement plan; however, the amount rolled over from the individual retirement plan or other eligible retirement plan to the Roth IRA is required to be included in the owner's federal gross income at the time of the rollover, and will be subject to federal income tax. There are income limitations on eligibility to participate in a Roth IRA and additional income limitations for eligibility to rollover amounts from an IRA or other eligible retirement plan to a Roth IRA. For further details regarding Roth IRAs, please refer to the disclosure statement provided when the Roth IRA was established and the annuity contract’s IRA endorsement. Simplified Employee Pension IRAs (SEP IRA) A SEP IRA is a written plan established by an employer for the benefit of employees which permits the employer to make contributions to an IRA established for the benefit of each employee. An employee may make deductible contributions to a SEP IRA subject to the same restrictions and limitations as an IRA.In addition, the employer may make contributions to the SEP IRA, subject to dollar and percentage limitations imposed by both the Code and the written plan. A SEP IRA plan must satisfy: · minimum participation rules; · top-heavy contribution rules; · nondiscriminatory allocation rules; and · requirements regarding a written allocation formula. In addition, the plan cannot restrict withdrawals of non-elective contributions, and must restrict withdrawals of elective contributions before March 15th of the following year. When the owner of a SEP IRA attains the age of 70½, the Code requires that certain minimum distributions be made.Due to recent changes in Treasury Regulations, the amount used to compute the minimum distributions may exceed the contract value. In addition, upon the death of the owner of a SEP IRA, mandatory distribution requirements are imposed by the Code to ensure distribution of the entire contract value within the required statutory period. Simple IRAs A Simple IRA is an individual retirement annuity that is funded exclusively by a qualified salary reduction arrangement and satisfies: · vesting requirements; · participation requirements; and · administrative requirements. The funds contributed to a Simple IRA cannot be commingled with funds in other individual retirement plans or SEP IRAs. A Simple IRA cannot receive rollover distributions except from another Simple IRA. When the owner of a Simple IRA attains the age of 70½, the Code requires that certain minimum distributions be made. Due to recent changes in Treasury Regulations, the amount used to compute the minimum distributions may exceed the contract value. In addition, upon the death of the owner of a Simple IRA, mandatory distribution requirements are imposed by the Code to ensure distribution of the entire contract value within the required statutory period. Tax Sheltered Annuities Certain tax-exempt organizations (described in Section 501(c)(3) of the Code) and public school systems may establish a plan under which annuity contracts can be 83 purchased for their employees.These annuity contracts are often referred to as Tax Sheltered Annuities. Purchase payments made to Tax Sheltered Annuities are excludable from the income of the employee, up to statutory maximum amounts.These amounts should be set forth in the plan adopted by the employer. Tax Sheltered Annuities may receive rollover contributions from Individual Retirement Accounts, Individual Retirement Annuities, other Tax Sheltered Annuities, certain 457 governmental plans, and qualified retirement plans (including 401(k) plans). The owner's interest in the contract is nonforfeitable (except for failure to pay premiums) and cannot be transferred. When the owner of a Tax Sheltered Annuity attains the age of 70½, the Code requires that certain minimum distributions be made.Due to recent changes in Treasury Regulations, the amount used to compute the minimum distributions may exceed the contract value.In addition, upon the death of the owner of a Tax Sheltered Annuity, mandatory distribution requirements are imposed by the Code to ensure distribution of the entire contract value within the required statutory period. Final 403(b) Regulations issued by the Internal Revenue Service impose certain restrictions on non-taxable transfers or exchanges of one 403(b) Tax Sheltered Annuity contract for another. Nationwide will no longer issue or accept applications for new and/or in-service transfers to new or existing Nationwide individual 403(b) Tax Sheltered Annuity contracts used for salary reduction plans not subject to ERISA.Nationwide will continue to accept applications and in-service transfers for individual 403(b) Tax Sheltered Annuity contracts used for 403(b) plans that are subject to ERISA and certain state Optional Retirement Plans and/or Programs that have purchased at least one individual annuity contract issued by Nationwide prior to September 25, 2007. Commencing in 2009, Tax Sheltered Annuities must be issued pursuant to a written plan, and the plan must satisfy various administrative requirements.You should check with your employer to ensure that these requirements will be satisfied in a timely manner. Federal Tax Considerations Federal Income Taxes The tax consequences of purchasing a contract described in this prospectus will depend on: · the type of contract purchased; · the purposes for which the contract is purchased; and · the personal circumstances of individual investors having interests in the contracts. Existing tax rules are subject to change, and may affect individuals differently depending on their situation.Nationwide does not guarantee the tax status of any contracts or any transactions involving the contracts. Representatives of the Internal Revenue Service have informally suggested, from time to time, that the number of underlying mutual funds available or the number of transfer opportunities available under a variable product may be relevant in determining whether the product qualifies for the desired tax treatment.In 2003, the Internal Revenue Service issued formal guidance, in Revenue Ruling 2003-91, that indicates that if the number of underlying mutual funds available in a variable insurance product does not exceed 20, the number of underlying mutual funds alone would not cause the contract to not qualify for the desired tax treatment.The Internal Revenue Service has also indicated that exceeding 20 investment options may be considered a factor, along with other factors including the number of transfer opportunities available under the contract, when determining whether the contract qualifies for the desired tax treatment.The revenue ruling did not indicate the actual number of underlying mutual funds that would cause the contract to not provide the desired tax treatment.Should the U.S. Secretary of the Treasury issue additional rules or regulations limiting the number of underlying mutual funds, transfers between underlying mutual funds, exchanges of underlying mutual funds or changes in investment objectives of underlying mutual funds such that the contract would no longer qualify for tax deferred treatment under Section 72 of the Code, Nationwide will take whatever steps are available to remain in compliance. If the contract is purchased as an investment of certain retirement plans (such as qualified retirement plans, Individual Retirement Accounts, and custodial accounts as described in Sections 401 and 408(a), of the Code), tax advantages enjoyed by the contract owner and/or annuitant may relate to participation in the plan rather than ownership of the annuity contract.Such plans are permitted to purchase investments other than annuities and retain tax-deferred status. The following is a brief summary of some of the federal income tax considerations related to the types of contracts sold in connection with this prospectus.In addition to the federal income tax, distributions from annuity contracts may be subject to state and local income taxes.The tax rules across all states and localities are not uniform and therefore will not be discussed in this prospectus.Tax rules that may apply to contracts issued in U.S. territories such as Puerto Rico and Guam are also not discussed.Nothing in this prospectus should be considered to be tax advice.Purchasers and prospective purchasers of the contract should consult a financial consultant, tax adviser or legal counsel to discuss the taxation and use of the contracts. IRAs, SEP IRAs and Simple IRAs Distributions from IRAs, SEP IRAs and Simple IRAs are generally taxed as ordinary income when received.If any of the amounts contributed to the Individual Retirement Annuity was non-deductible for federal income tax purposes, then a portion of each distribution is excludable from income. If distributions of income from an IRA are made prior to the date that the owner attains the age of 59½ years, the income is subject to the regular income tax, and an additional penalty tax of 10% is generally applicable.(For Simple IRAs, the 10% penalty is increased to 25% if the distribution is made 84 during the 2-year period beginning on the date that the individual first participated in the Simple IRA.)The 10% penalty tax can be avoided if the distribution is: · made to a beneficiary on or after the death of the owner; · attributable to the owner becoming disabled (as defined in the Code); · part of a series of substantially equal periodic payments made not less frequently than annually made for the life (or life expectancy) of the owner, or the joint lives (or joint life expectancies) of the owner and his or her designated beneficiary; · used for qualified higher education expenses; or · used for expenses attributable to the purchase of a home for a qualified first-time buyer. If the contract owner dies before the contract is completely distributed, the balance will be included in the contract owner’s gross estate for tax purposes. Roth IRAs Distributions of earnings from Roth IRAs are taxable or nontaxable depending upon whether they are "qualified distributions" or "non-qualified distributions."A "qualified distribution" is one that satisfies the 5-year rule and meets 1 of the following requirements: · it is made on or after the date on which the contract owner attains age 59½; · it is made to a beneficiary (or the contract owner’s estate) on or after the death of the contract owner; · it is attributable to the contract owner’s disability; or · it is used for expenses attributable to the purchase of a home for a qualified first-time buyer. The 5-year rule generally is satisfied if the distribution is not made within the 5- year period beginning with the first taxable year in which a contribution is made to any Roth IRA established for the owner. A qualified distribution is not included in gross income for federal income tax purposes. A non-qualified distribution is not includable in gross income to the extent that the distribution, when added to all previous distributions, does not exceed the total amount of contributions made to the Roth IRA.Any non-qualified distribution in excess of total contributions is includable in the contract owner’s gross income as ordinary income in the year that it is distributed to the contract owner. Special rules apply for Roth IRAs that have proceeds received from an individual retirement plan prior to January 1, 1999 if the owner elected the special 4-year income averaging provisions that were in effect for 1998. If non-qualified distributions of income from a Roth IRA are made prior to the date that the owner attains the age of 59½ years, the income is subject to both the regular income tax and an additional penalty tax of 10%.The penalty tax can be avoided if the distribution is: · made to a beneficiary on or after the death of the owner; · attributable to the owner becoming disabled (as defined in the Code); · part of a series of substantially equal periodic payments made not less frequently than annually made for the life (or life expectancy) of the owner, or the joint lives (or joint life expectancies) of the owner and his or her designated beneficiary; · for qualified higher education expenses; or · used for expenses attributable to the purchase of a home for a qualified first-time buyer. If the contract owner dies before the contract is completely distributed, the balance will be included in the contract owner’s gross estate for tax purposes. Tax Sheltered Annuities Distributions from Tax Sheltered Annuities are generally taxed when received.A portion of each distribution after the annuitization date is excludable from income based on a formula established pursuant to the Code.The formula excludes from income the amount invested in the contract divided by the number of anticipated payments until the full investment in the contract is recovered.Thereafter all distributions are fully taxable. If a distribution of income is made from a Tax Sheltered Annuity prior to the date that the owner attains the age of 59½ years, the income is subject to both the regular income tax and an additional penalty tax of 10%.The penalty tax can be avoided if the distribution is: · made to a beneficiary on or after the death of the owner; · attributable to the owner becoming disabled (as defined in the Code); · part of a series of substantially equal periodic payments made not less frequently than annually made for the life (or life expectancy) of the owner, or the joint lives (or joint life expectancies) of the owner and his or her designated beneficiary; or · made to the owner after separation from service with his or her employer after age 55. A loan from a Tax Sheltered Annuity generally is not considered to be a distribution, and is therefore generally not taxable.However, if the loan is not repaid in accordance with the repayment schedule, the entire balance of the loan would be treated as being in default, and the defaulted amount would be treated as being distributed to the participant as a taxable distribution. If the contract owner dies before the contract is completely distributed, the balance will be included in the contract owner’s gross estate for tax purposes. 85 Non-Qualified Contracts - Natural Persons as Contract Owners Generally, the income earned inside a non-qualified annuity contract that is owned by a natural person is not taxable until it is distributed from the contract. Distributions before the annuitization date are taxable to the contract owner to the extent that the cash value of the contract exceeds the contract owner’s investment in the contract at the time of the distribution.In general, the investment in the contract is equal to the purchase payments made with after-tax dollars.Distributions, for this purpose, include full and partial surrenders, any portion of the contract that is assigned or pledged, amounts borrowed from the contract, or any portion of the contract that is transferred by gift.For these purposes, a transfer by gift may occur upon annuitization if the contract owner and the annuitant are not the same individual. With respect to annuity distributions on or after the annuitization date, a portion of each annuity payment is excludable from taxable income.The amount excludable from each annuity payment is determined by multiplying the annuity payment by a fraction which is equal to the contract owner’s investment in the contract, divided by the expected return on the contract.Once the entire investment in the contract is recovered, all distributions are fully includable in income.The maximum amount excludable from income is the investment in the contract.If the annuitant dies before the entire investment in the contract has been excluded from income, and as a result of the annuitant's death no more payments are due under the contract, then the unrecovered investment in the contract may be deducted on his or her final tax return. In determining the taxable amount of a distribution, all annuity contracts issued after October 21, 1988 by the same company to the same contract owner during the same calendar year will be treated as one annuity contract. A special rule applies to distributions from contracts that have investments that were made prior to August 14, 1982.For those contracts, distributions that are made prior to the annuitization date are treated first as a recovery of the investment in the contract as of that date.A distribution in excess of the amount of the investment in the contract as of August 14, 1982, will be treated as taxable income. The Code imposes a penalty tax if a distribution is made before the contract owner reaches age 59½.The amount of the penalty is 10% of the portion of any distribution that is includable in gross income.The penalty tax does not apply if the distribution is: · the result of a contract owner’s death; · the result of a contract owner’s disability (as defined in the Code); · one of a series of substantially equal periodic payments made over the life (or life expectancy) of the contract owner or the joint lives (or joint life expectancies) of the contract owner and the beneficiary selected by the contract owner to receive payment under the annuity payment option selected by the contract owner; or · is allocable to an investment in the contract before August 14, 1982. If the contract owner dies before the contract is completely distributed, the balance will be included in the contract owner’s gross estate for tax purposes. Non-Qualified Contracts - Non-Natural Persons as Contract Owners The previous discussion related to the taxation of non-qualified contracts owned by individuals.Different rules (the so-called "non-natural persons" rules) apply if the contract owner is not a natural person. Generally, contracts owned by corporations, partnerships, trusts, and similar entities are not treated as annuity contracts under the Code.Therefore, income earned under a non-qualified contract that is owned by a non-natural person is taxed as ordinary income during the taxable year that it is earned.Taxation is not deferred, even if the income is not distributed out of the contract.The income is taxable as ordinary income, not capital gain. The non-natural persons rules do not apply to all entity-owned contracts.For purposes of the non-natural persons rule, a contract that is owned by a non-natural person as an agent of an individual is treated as owned by the individual.This would cause the contract to be treated as an annuity under the Code, allowing tax deferral.However, this exception does not apply when the non-natural person is an employer that holds the contract under a non-qualified deferred compensation arrangement for one or more employees. The non-natural persons rules also do not apply to contracts that are: · acquired by the estate of a decedent by reason of the death of the decedent; · issued in connection with certain qualified retirement plans and individual retirement plans; · purchased by an employer upon the termination of certain qualified retirement plans; or · immediate annuities within the meaning of Section 72(u) of the Code. If the annuitant dies before the contract is completely distributed, the balance may be included in the annuitant’s gross estate for tax purposes, depending on the obligations that the non-natural owner may have owed to the annuitant. Same-Sex Marriages, Domestic Partnership and Other Similar Relationships Pursuant to Section 3 of the federal Defense of Marriage Act ("DOMA"), same-sex marriages currently are not recognized for purposes of federal law. Therefore, the favorable income-deferral options afforded by federal tax law to an opposite-sex spouse under Code Sections 72(s) and 401(a)(9) are currently NOT available to a same-sex spouse.Same-sex spouses who own or are considering the purchase of annuity products that provide benefits based upon status as a spouse should consult a tax adviser.To the extent that an annuity contract or certificate accords to spouses other rights or benefits that are 86 not affected by DOMA, same-sex spouses remain entitled to such rights or benefits to the same extent as any annuity holder’s spouse. Exchanges As a general rule, federal income tax law treats exchanges of property in the same manner as a sale of the property.However, pursuant to Section 1035 of the Code, an annuity contract may be exchanged tax-free for another annuity, provided that the obligee (the person to whom the annuity obligation is owed) is the same for both contracts.If the exchange includes the receipt of property in addition to another annuity contract, such as cash, special rules may cause a portion of the transaction to be taxable. Tax Treatment of a Partial 1035 Exchange With Subsequent Withdrawal In March 2008, the IRS issued Rev. Proc. 2008-24, which addresses the income tax consequences of the direct transfer of a portion of the cash value of an annuity contract in exchange for the issuance of a second annuity contract, sometimes referred to as a "partial exchange."A direct transfer that satisfies the revenue procedure will be treated as a tax-free exchange under Section 1035 of the Code if, for a period of at least 12 months from the date of the direct transfer, there are no distributions or surrenders from either annuity contract involved in the exchange.In addition, the tax-free status of the exchange may still be preserved despite a distribution or surrender from either contract if the contract owner can show that between the date of the direct transfer and the distribution or surrender, 1 of the conditions described under Section 72(q)(2) of the Code that would exempt the distribution from the 10% early distribution penalty (such as turning age 59½, or becoming disabled; but not a series of substantially equal periodic payments or an immediate annuity) or "other similar life event" such as divorce or loss of employment occurred.Absent a showing of such an occurrence, Rev. Proc. 2008-24 concludes that the direct transfer would fail to qualify as a tax-free 1035 exchange, and the full amount transferred from the original contract would be treated as a taxable distribution, followed by the purchase of a new annuity contract.Rev. Proc. 2008-24 applies to direct transfers completed on or after June 30, 2008.Please discuss any tax consequences concerning any contemplated or completed transactions with a professional tax advisor. Withholding Pre-death distributions from the contracts are subject to federal income tax.Nationwide will withhold the tax from the distributions unless the contract owner requests otherwise.If the distribution is from a Tax Sheltered Annuity, it will be subject to mandatory 20% withholding that cannot be waived, unless: · the distribution is made directly to another Tax Sheltered Annuity, qualified pension or profit-sharing plan described in Section 401(a), an eligible deferred compensation plan described in Section 457(b) which is maintained by an eligible employer described in section 457(e)(1)(A) or individual reatirement plan; or · the distribution satisfies the minimum distribution requirements imposed by the Code. In addition, under some circumstances, the Code will not permit contract owners to waive withholding.Such circumstances include: · if the payee does not provide Nationwide with a taxpayer identification number; or · if Nationwide receives notice from the Internal Revenue Service that the taxpayer identification number furnished by the payee is incorrect. If a contract owner is prohibited from waiving withholding, as described above, the distribution will be subject to mandatory back-up withholding.The mandatory back-up withholding rate is established by Section 3406 of the Code and is applied against the amount of income that is distributed. Non-Resident Aliens Generally, a pre-death distribution from a contract to a non-resident alien is subject to federal income tax at a rate of 30% of the amount of income that is distributed. Nationwide is required to withhold this amount and send it to the Internal Revenue Service.Some distributions to non-resident aliens may be subject to a lower (or no) tax if a treaty applies.In order to obtain the benefits of such a treaty, the non-resident alien must: provide Nationwide with a properly completed withholding certificate claiming the treaty benefit of a lower tax rate or exemption from tax; and provide Nationwide with an individual taxpayer identification number. If the non-resident alien does not meet the above conditions, Nationwide will withhold 30% of income from the distribution. Another exemption from the 30% withholding rate is for the non-resident alien to provide Nationwide with sufficient evidence that: the distribution is connected to the non-resident alien’s conduct of business in the United States; the distribution is includable in the non-resident alien’s gross income for United States federal income tax purposes; and provide Nationwide with a properly completed withholding certificate claiming the exemption. Note that for the preceding exemption, the distributions would be subject to the same withholding rules that are applicable to payments to United States persons, including back-up withholding, which is currently at a rate of 28%, if a correct taxpayer identification number is not provided. This prospectus does not address any tax matters that may arise by reason of application of the laws of a non-resident alien’s country of citizenship and/or country of residence. Purchasers and prospective purchasers should consult a financial consultant, tax advisor or legal counsel to discuss the 87 applicability of laws of those jurisdictions to the purchase or ownership of a contract. Federal Estate, Gift and Generation Skipping Transfer Taxes The following transfers may be considered a gift for federal gift tax purposes: · a transfer of the contract from one contract owner to another; or · a distribution to someone other than a contract owner. Upon the contract owner’s death, the value of the contract may be subject to estate taxes, even if all or a portion of the value is also subject to federal income taxes. Section 2612 of the Code may require Nationwide to determine whether a death benefit or other distribution is a "direct skip" and the amount of the resulting generation skipping transfer tax, if any.A direct skip is when property is transferred to, or a death benefit or other distribution is made to: a) an individual who is 2 or more generations younger than the contract owner; or b) certain trusts, as described in Section 2613 of the Code (generally, trusts that have no beneficiaries who are not 2 or more generations younger than the contract owner). If the contract owner is not an individual, then for this purpose only, "contract owner" refers to any person: · who would be required to include the contract, death benefit, distribution, or other payment in his or her federal gross estate at his or her death; or · who is required to report the transfer of the contract, death benefit, distribution, or other payment for federal gift tax purposes. If a transfer is a direct skip, Nationwide may be required to deduct the amount of the transfer tax from the death benefit, distribution or other payment, and remit it directly to the Internal Revenue Service. Charge for Tax Nationwide is not required to maintain a capital gain reserve liability on non-qualified contracts.If tax laws change requiring a reserve, Nationwide may implement and adjust a tax charge. Diversification Code Section 817(h) contains rules on diversification requirements for variable annuity contracts.A variable annuity contract that does not meet these diversification requirements will not be treated as an annuity, unless: · the failure to diversify was accidental; · the failure is corrected; and · a fine is paid to the Internal Revenue Service. The amount of the fine will be the amount of tax that would have been paid by the contract owner if the income, for the period the contract was not diversified, had been received by the contract owner. If the violation is not corrected, the contract owner will be considered the owner of the underlying securities and will be taxed on the earnings of his or her contract.Nationwide believes that the investments underlying this contract meet these diversification requirements. Tax Changes The foregoing tax information is based on Nationwide’s understanding of federal tax laws.It is NOT intended as tax advice.All information is subject to change without notice.You should consult with your personal tax and/or financial adviser for more information. In 2001, the Economic Growth and Tax Relief Reconciliation Act (EGTRRA) was enacted.EGTRRA made numerous changes to the Code, including the following: · generally lowering federal income tax rates; · increasing the amounts that may be contributed to various retirement plans, such as individual retirement plans, Tax Sheltered Annuities and Qualified Plans; · increasing the portability of various retirement plans by permitting IRAs, Tax Sheltered Annuities, Qualified Plans and certain governmental 457 plans to "roll" money from one plan to another; · eliminating and/or reducing the highest federal estate tax rates; · increasing the estate tax credit; and · for persons dying after 2009, repealing the estate tax. In 2006, the Pension Protection Act of 2006 made permanent the EGTRRA provisions noted above that increase the amounts that may be contributed to various retirement plans and that increase the portability of various retirement plans.However, all of the other changes resulting from EGTRRA are scheduled to "sunset," or become ineffective, after December 31, 2010 unless they were extended by additional legislation.The sunset date for many of these provisions was extended to December 31, 2012 by the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010.However, if changes are not further extended (or modified) by new legislation, the Code will be restored to its pre-EGTRRA form after December 31, 2012.This creates uncertainty as to future tax requirements and implications.Please consult a qualified tax or financial adviser for further information relating to EGTRRA and other tax issues. Required Distributions The Code requires that certain distributions be made from the contracts issued in conjunction with this prospectus.Following is an overview of the required distribution rules applicable to each type of contract.Please consult a qualified tax or financial adviser for more specific required distribution information. 88 Required Distributions – General Information In general, a beneficiary is an individual or other entity that the contract owner designates to receive death proceeds upon the contract owner’s death.The distribution rules in the Code make a distinction between "beneficiary" and "designated beneficiary" when determining the life expectancy that may be used for payments that are made from IRAs, SEP IRAs, Simple IRAs, Roth IRAs and Tax Sheltered Annuities after the death of the annuitant, or that are made from non-qualified contracts after the death of the contract owner.A designated beneficiary is a natural person who is designated by the contract owner as the beneficiary under the contract.Non-natural beneficiaries (e.g. charities or certain trusts) are not designated beneficiaries for the purpose of required distributions and the life expectancy of such a beneficiary is 0. Life expectancies and joint life expectancies will be determined in accordance with the relevant guidance provided by the Internal Revenue Service and the Treasury Department, including but not limited to Treasury Regulation 1.72-9 and Treasury Regulation 1.401(a)(9)-9. Required distributions paid upon the death of the contract owner are paid to the beneficiary or beneficiaries stipulated by the contract owner.How quickly the distributions must be made may be determined with respect to the life expectancies of the beneficiaries.For non-qualified contracts, the beneficiaries used in the determination of the distribution period are those in effect on the date of the contract owner’s death.For contracts other than non-qualified contracts, the beneficiaries used in the determination of the distribution period do not have to be determined until September 30 of the year following the contract owner’s death.If there is more than one beneficiary, the life expectancy of the beneficiary with the shortest life expectancy is used to determine the distribution period.Any beneficiary that is not a designated beneficiary has a life expectancy of 0. Required Distributions for Non-Qualified Contracts Code Section 72(s) requires Nationwide to make certain distributions when a contract owner dies.The following distributions will be made in accordance with the following requirements: If any contract owner dies on or after the annuitization date and before the entire interest in the contract has been distributed, then the remaining interest must be distributed at least as rapidly as the distribution method in effect on the contract owner's death. If any contract owner dies before the annuitization date, then the entire interest in the contract (consisting of either the death benefit or the contract value reduced by charges set forth elsewhere in the contract) will be distributed within 5 years of the contract owner’s death, provided however: (a) any interest payable to or for the benefit of a designated beneficiary may be distributed over the life of the designated beneficiary or over a period not longer than the life expectancy of the designated beneficiary.Payments must begin within one year of the contract owner's death unless otherwise permitted by federal income tax regulations; and (b) if the designated beneficiary is the surviving spouse of the deceased contract owner, the spouse can choose to become the contract owner instead of receiving a death benefit.Any distributions required under these distribution rules will be made upon that spouse’s death. In the event that the contract owner is not a natural person (e.g., a trust or corporation), for purposes of these distribution provisions: (a) the death of the annuitant will be treated as the death of a contract owner; (b) any change of annuitant will be treated as the death of a contract owner; and (c) in either case, the appropriate distribution will be made upon the death or change, as the case may be. These distribution provisions do not apply to any contract exempt from Section 72(s) of the Code by reason of Section 72(s)(5) or any other law or rule. Required Distributions for Tax Sheltered Annuities, IRAs, SEP IRAs, Simple IRAs and Roth IRAs Distributions from a Tax Sheltered Annuity, IRA, SEP IRA or Simple IRA must begin no later than April 1 of the calendar year following the calendar year in which the contract owner reaches age 70½.Distributions may be paid in a lump sum or in substantially equal payments over: (a) the life of the contract owner or the joint lives of the contract owner and the contract owner’s designated beneficiary; or (b) a period not longer than the period determined under the table in Treasury Regulation 1.401(a)(9)-9, which is the deemed joint life expectancy of the contract owner and a person 10 years younger than the contract owner.If the designated beneficiary is the spouse of the contract owner, the period may not exceed the longer of the period determined under such table or the joint life expectancy of the contract owner and the contract owner’s spouse, determined in accordance with Treasury Regulation 1.72-9, or such additional guidance as may be provided pursuant to Treasury Regulation 1.401(a)(9)-9. For Tax Sheltered Annuities, required distributions do not have to be withdrawn from this contract if they are being withdrawn from another Tax Sheltered Annuity of the contract owner. For IRAs, SEP IRAs and Simple IRAs, required distributions do not have to be withdrawn from this contract if they are being withdrawn from another IRA, SEP IRA or Simple IRA of the contract owner. If the contract owner’s entire interest in a Tax Sheltered Annuity, IRA, SEP IRA or Simple IRA will be distributed in equal or substantially equal payments over a period described in (a) or (b) above, the payments must begin on or before the required beginning date.The required beginning date is April 1 of the calendar year following the calendar year in which the contract owner reaches age 70½.The rules for Roth IRAs do not require distributions to begin during the contract owner’s 89 lifetime, therefore, the required beginning date is not applicable to Roth IRAs. Due to recent changes in Treasury Regulations, the amount used to compute the minimum distribution requirement may exceed the contract value. If the contract owner dies before the required beginning date (in the case of a Tax Sheltered Annuity, IRA, SEP IRA or Simple IRA) or before the entire contract value is distributed (in the case of Roth IRAs), any remaining interest in the contract must be distributed over a period not exceeding the applicable distribution period, which is determined as follows: (a) if the designated beneficiary is the contract owner’s spouse, the applicable distribution period is the surviving spouse’s remaining life expectancy using the surviving spouse’s birthday for each distribution calendar year after the calendar year of the contract owner’s death.For calendar years after the death of the contract owner’s surviving spouse, the applicable distribution period is the spouse's remaining life expectancy using the spouse’s age in the calendar year of the spouse’s death, reduced by one for each calendar year that elapsed since the calendar year immediately following the calendar year of the spouse’s death; (b) if the designated beneficiary is not the contract owner’s surviving spouse, the applicable distribution period is the designated beneficiary’s remaining life expectancy using the designated beneficiary’s birthday in the calendar year immediately following the calendar year of the contract owner’s death, reduced by one for each calendar year that elapsed thereafter; and (c) if there is no designated beneficiary, the entire balance of the contract must be distributed by December 31 of the 5thyear following the contract owner’s death. If the contract owner dies on or after the required beginning date, the interest in the Tax Sheltered Annuity, IRA, SEP IRA or Simple IRA must be distributed over a period not exceeding the applicable distribution period, which is determined as follows: (a) if the designated beneficiary is the contract owner’s spouse, the applicable distribution period is the surviving spouse’s remaining life expectancy using the surviving spouse’s birthday for each distribution calendar year after the calendar year of the contract owner’s death.For calendar years after the death of the contract owner’s surviving spouse, the applicable distribution period is the greater of (a) the contract owner’s remaining life expectancy using the contract owner’s birthday in the calendar year of the contract owner’s death, reduced by 1 for each year thereafter; or (b) the spouse’s remaining life expectancy using the spouse’s age in the calendar year of the spouse’s death, reduced by 1 for each calendar year that elapsed since the calendar year immediately following the calendar year of the spouse’s death; (b) if the designated beneficiary is not the contract owner’s surviving spouse, the applicable distribution period is the greater of (a) the contract owner’s remaining life expectancy using the contract owner’s birthday in the calendar year of the contract owner’s death, reduced by 1 for each year thereafter; or (b) the designated beneficiary’s remaining life expectancy using the designated beneficiary’s birthday in the calendar year immediately following the calendar year of the contract owner’s death, reduced by 1 for each calendar year that elapsed thereafter; and (c) if there is no designated beneficiary, the applicable distribution period is the contract owner’s remaining life expectancy using the contract owner’s birthday in the calendar year of the contract owner’s death, reduced by 1 for each year thereafter. If distribution requirements are not met, a penalty tax of 50% is levied on the difference between the amount that should have been distributed for that year and the amount that actually was distributed for that year. For IRAs, SEP IRAs and Simple IRAs, all or a portion of each distribution will be included in the recipient’s gross income and taxed at ordinary income tax rates.The portion of a distribution that is taxable is based on the ratio between the amount by which non-deductible purchase payments exceed prior non-taxable distributions and total account balances at the time of the distribution.The owner of an IRA, SEP IRA or Simple IRA must annually report the amount of non-deductible purchase payments, the amount of any distribution, the amount by which non-deductible purchase payments for all years exceed non taxable distributions for all years, and the total balance of all IRAs, SEP IRAs or Simple IRAs. Distributions from Roth IRAs may be either taxable or nontaxable, depending upon whether they are "qualified distributions" or "non-qualified distributions." State Taxation The tax rules across the various states and localities are not uniform and therefore are not discussed in this prospectus.Tax rules that may apply to contracts issued in U.S. territories such as Puerto Rico and Guam are also not discussed.Contract Owners, Purchasers and prospective Contract Owners should consult a financial consultant, tax advisor or legal counsel to discuss the taxation and use of the contracts. 90 Appendix D: State Variations Information Described below are the variations to certain prospectus disclosures resulting from state law or the instruction provided by state insurance authorities as of the date of this prospectus.Information regarding a state’s requirements does not mean that Nationwide currently offers contracts within that jurisdiction. These variations are subject to change without notice and additional variations may be imposed as required by specific states.Please contact Nationwide or your registered representative for the most up to date information regarding state variations. California – Nationwide will allocate initial purchase payments allocated to Sub-Accounts to the money market Sub-Account during the free look period.See "Right to Examine and Cancel" earlier in this prospectus for more information. Joint owners are not limited to spouses.See " Contract Ownership" subsection "Joint Ownership" earlier in this prospectus for more information. Connecticut – Joint owners are not limited to spouses.See " Contract Ownership" subsection "Joint Ownership" earlier in this prospectus for more information. Hawaii – Joint owners are not limited to spouses.See "Contract Ownership" subsection "Joint Ownership" earlier in this prospectus for more information. Iowa – Joint owners are not limited to spouses.See " Contract Ownership" subsection "Joint Ownership" earlier in this prospectus for more information. Maryland – The Capital Preservation Plus Option is not available.See "Optional Contract Benefits, Charges and Deductions" subsection "Capital Preservation Plus Option" earlier in this prospectus for more information. Guaranteed Term Options are not available.See "Investing in the Contract" subsection "Guaranteed Term Options" earlier in this prospectus for more information. Joint owners are not limited to spouses.See " Contract Ownership" subsection "Joint Ownership" earlier in this prospectus for more information. Massachusetts– Subsequent payments, if any, after the initial purchase payment must be made within three years of the initial Purchase payment.See "Synopsis of the Contracts" subsection "Minimum Initial and Subsequent Purchase Payments" earlier in this prospectus for more information. The Long-Term Care/Nursing Home and Terminal Illness Waiver is not available.See "Death Benefits" subsection "Death Benefit Payment" earlier in this prospectus for more information. The waiver of CDSC attributable to disability under the "Additional Withdrawal Without Charge and Disability Waiver" is not available.See "Optional Contract Benefits, Charges and Deductions" subsection "CDSC Options and Charges" earlier in this prospectus for more information. The Hardship Waiver is not available.See "Optional Contract Benefits, Charges and Deductions" subsection "CDSC Options and Charges" earlier in this prospectus for more information. The 10 Year and Disability Waiver is not available.See "Optional Contract Benefits, Charges and Deductions" subsection "CDSC Options and Charges" earlier in this prospectus for more information. Joint owners are not limited to spouses.See " Contract Ownership" subsection "Joint Ownership" earlier in this prospectus for more information. Minnesota – The Capital Preservation Plus Option is not available.See "Optional Contract Benefits, Charges and Deductions" subsection "Capital Preservation Plus Option" earlier in this prospectus for more information. Joint owners are not limited to spouses.See " Contract Ownership" subsection "Joint Ownership" earlier in this prospectus for more information. Nevada – Joint owners are not limited to spouses.See " Contract Ownership" subsection "Joint Ownership" earlier in this prospectus for more information. New Hampshire – Joint owners are not limited to spouses.See " Contract Ownership" subsection "Joint Ownership" earlier in this prospectus for more information. New Jersey – The Long-Term Care/Nursing Home and Terminal Illness Waiver is not available.See "Death Benefits" subsection "Death Benefit Payment" earlier in this prospectus for more information. Joint owners are not limited to spouses.See "Contract Ownership" subsection "Joint Ownership" earlier in this prospectus for more information. 91 New York– The Long-Term Care/Nursing Home and Terminal Illness Waiver is not available.See "Death Benefits" subsection "Death Benefit Payment" earlier in this prospectus for more information. The Beneficiary Protector Option is not available.See "Optional Contract Benefits, Charges and Deductions" subsection "Beneficiary Protector Option" earlier in this prospectus for more information. Guaranteed Term Options are not available.See "Investing in the Contract" subsection "Guaranteed Term Options" earlier in this prospectus for more information. The Greater of One-Year or 5% Enhanced Death Benefit with Long-Term Care/Nursing Home Waiver and Spousal Protection Option is not available.See "Optional Contract Benefits, Charges and Deductions" subsection "Death Benefit Options" for more information. The Capital Preservation Plus Option is not available.See "Optional Contract Benefits, Charges and Deductions" subsection "Capital Preservation Plus Option" earlier in this prospectus for more information. The waiver of CDSC attributable to disability under the "Additional Withdrawal Without Charge and Disability Waiver" is not available.See "Optional Contract Benefits, Charges and Deductions" subsection "CDSC Options and Charges" earlier in this prospectus for more information. The Hardship Waiver is not available.See "Optional Contract Benefits, Charges and Deductions" subsection "CDSC Options and Charges" earlier in this prospectus for more information. Joint owners are not limited to spouses.See "Contract Ownership" subsection "Joint Ownership" earlier in this prospectus for more information. North Dakota – The Beneficiary Protector Option is not available.See "Optional Contract Benefits, Charges and Deductions" subsection "Beneficiary Protector Option" earlier in this prospectus for more information. Oregon – The 10 Year and Disability Waiver is not available.See "Optional Contract Benefits, Charges and Deductions" subsection "CDSC Options and Charges" earlier in the prospectus for more information. Subsequent purchase payments are not permitted under the contract.See "Synopsis of the Contracts" subsection "Minimum Initial and Subsequent Purchase Payments" earlier in this prospectus for more information. Joint owners are not limited to spouses.See "Contract Ownership" subsection "Joint Ownership" earlier in this prospectus for more information. The Hardship Waiver of CDSC is not available.See "Optional Contract Benefits, Charges and Deductions" subsection "CDSC Options and Charges" earlier in this prospectus for more information. The Reduced Purchase Payment Option is not available.See "Optional Contract Benefits, Charges and Deductions" subsection "Reduced Purchase Payment Option" earlier in this prospectus for more information. Pennsylvania – The Long-Term Care/Nursing Home and Terminal Illness Waiver is not available.See "Death Benefits" subsection "Death Benefit Payment" earlier in this prospectus for more information. Joint owners are not limited to spouses.See "Contract Ownership" subsection "Joint Ownership" earlier in this prospectus for more information. Guaranteed Term Options are not available.See "Investing in the Contract" subsection "Guaranteed Term Options" earlier in this prospectus for more information. The Capital Preservation Plus Option is not available.See "Optional Contract Benefits, Charges and Deductions" subsection "Capital Preservation Plus Option" earlier in this prospectus for more information. Puerto Rico – Nationwide will not charge premium taxes against the contract. Rhode Island – Joint owners are not limited to spouses.See " Contract Ownership" subsection "Joint Ownership" earlier in this prospectus for more information. Vermont – Joint owners are not limited to spouses.See "Contract Ownership" subsection "Joint Ownership" earlier in this prospectus for more information. Washington – The Beneficiary Protector Option is not available.See "Optional Contract Benefits, Charges and Deductions" subsection" Beneficiary Protector Option" earlier in this prospectus for more information. Guaranteed Term Options are not available.See "Investing in the Contract" subsection "Guaranteed Term Options" earlier in this prospectus for more information. The Capital Preservation Plus Option is not available.See "Optional Contract Benefits, Charges and Deductions" subsection "Capital Preservation Plus Option" earlier in this prospectus for more information. 92 Subsequent payments, if any, after the initial purchase payment may only be made until the Annuitant is 63 years of age.After age 63, subsequent Purchase Payments will not be accepted.See "Synopsis of the Contracts" subsection "Minimum Initial and Subsequent Purchase Payments" earlier in this prospectus for more information. The Beneficiary must notify Nationwide of an election to receive the death benefit within 1 year of the Annuitant’s death. See "Death Benefits" earlier in this prospectus for more information. Joint owners are not limited to spouses.See " Contract Ownership" subsection "Joint Ownership" earlier in this prospectus for more information. Washington DC – Joint owners are not limited to spouses.See " Contract Ownership" subsection "Joint Ownership" earlier in this prospectus for more information.
